[J-1-2018]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT

  SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


LEAGUE OF WOMEN VOTERS OF             :   No. 159 MM 2017
PENNSYLVANIA, CARMEN FEBO SAN         :
MIGUEL, JAMES SOLOMON, JOHN           :   On the Recommended Findings of Fact
GREINER, JOHN CAPOWSKI,               :   and Conclusions of Law of the
GRETCHEN BRANDT, THOMAS               :   Commonwealth Court of Pennsylvania
RENTSCHLER, MARY ELIZABETH            :   entered on 12/29/18 at No. 261 MD
LAWN, LISA ISAACS, DON LANCASTER,     :   2017
JORDI COMAS, ROBERT SMITH,            :
WILLIAM MARX, RICHARD MANTELL,        :   ARGUED: January 17, 2018
PRISCILLA MCNULTY, THOMAS             :
ULRICH, ROBERT MCKINSTRY, MARK        :
LICHTY, LORRAINE PETROSKY,            :
                                      :
                Petitioners           :
                                      :
                                      :
           v.                         :
                                      :
                                      :
THE COMMONWEALTH OF                   :
PENNSYLVANIA; THE PENNSYLVANIA        :
GENERAL ASSEMBLY; THOMAS W.           :
WOLF, IN HIS CAPACITY AS              :
GOVERNOR OF PENNSYLVANIA;             :
MICHAEL J. STACK III, IN HIS CAPACITY :
AS LIEUTENANT GOVERNOR OF             :
PENNSYLVANIA AND PRESIDENT OF         :
THE PENNSYLVANIA SENATE;              :
MICHAEL C. TURZAI, IN HIS CAPACITY    :
AS SPEAKER OF THE PENNSYLVANIA        :
HOUSE OF REPRESENTATIVES;             :
JOSEPH B. SCARNATI III, IN HIS        :
CAPACITY AS PENNSYLVANIA SENATE :
PRESIDENT PRO TEMPORE; ROBERT         :
TORRES, IN HIS CAPACITY AS ACTING :
SECRETARY OF THE                      :
COMMONWEALTH OF PENNSYLVANIA; :
JONATHAN M. MARKS, IN HIS             :
CAPACITY AS COMMISSIONER OF THE :
BUREAU OF COMMISSIONS,                         :
ELECTIONS, AND LEGISLATION OF                  :
THE PENNSYLVANIA DEPARTMENT OF                 :
STATE,                                         :
                                               :
                      Respondents              :


                                          OPINION


JUSTICE TODD                                                     FILED: February 7, 2018
         It is a core principle of our republican form of government “that the voters should

choose their representatives, not the other way around.”1         In this case, Petitioners

allege that the Pennsylvania Congressional Redistricting Act of 20112 (the “2011 Plan”)

does the latter, infringing upon that most central of democratic rights – the right to vote.

Specifically, they contend that the 2011 Plan is an unconstitutional partisan

gerrymander. While federal courts have, to date, been unable to settle on a workable

standard by which to assess such claims under the federal Constitution, we find no such

barriers under our great Pennsylvania charter.           The people of this Commonwealth

should never lose sight of the fact that, in its protection of essential rights, our founding

document is the ancestor, not the offspring, of the federal Constitution. We conclude

that, in this matter, it provides a constitutional standard, and remedy, even if the federal

charter does not. Specifically, we hold that the 2011 Plan violates Article I, Section 5 –

the Free and Equal Elections Clause – of the Pennsylvania Constitution.




1
  Mitchell N. Berman, Managing Gerrymandering, 83 Tex. L. Rev. 781, 781 (2005),
quoted in Arizona State Legislature v. Arizona Indep. Redistricting Comm'n, 135 S. Ct.
2652, 2677 (2015).
2
    Act of Dec. 22, 2011, P.L. 599, No. 131, 25 P.S. §§ 3596.101 et seq.



                                        [J-1-2018] - 2
       The challenge herein was brought in June 2017 by Petitioners, the League of

Women Voters3 and 18 voters – all registered Democrats, one from each of our state’s

congressional districts – against Governor Thomas W. Wolf, Lieutenant Governor

Michael J. Stack, III, Secretary Robert Torres, and Commissioner Jonathan M. Marks

(collectively, “Executive Respondents”), and the General Assembly, Senate President

Pro Tempore Joseph B. Scarnati, III, and House Speaker Michael C. Turzai

(collectively, “Legislative Respondents”).4   5
                                                  Petitioners alleged that the 2011 Plan

violated several provisions of our state Constitution.

       On January 22, 2018, this Court entered a per curiam order6 agreeing with

Petitioners, and deeming the 2011 Plan to “clearly, plainly and palpably violate[]” our

state Constitution, and so enjoined its further use.7 See Order, 1/22/18. We further


3
 On November 17, 2017, the Commonwealth Court dismissed the League of Women
Voters from the case based on a lack of standing. On the presentations before us, see
Petitioners’ Brief at 41 n.5, and given our resolution of this matter, we do not revisit that
decision.
4
  A similar challenge, under federal law, was brought by citizen-petitioners against the
Governor, the Secretary, and the Commissioner in federal district court, contending that
Plan violates the Elections Clause, Article I, Section 4, of the federal Constitution. Trial
in that case was held in December, one week prior to the trial in the instant matter. In a
2-1 decision, on January 10, 2018, the three-judge panel of the United States District
Court for the Eastern District of Pennsylvania rejected the petitioners’ challenge. See
Agre v. Wolf, No. 17-4392, 2018 WL 351603 (E.D. Pa. Jan. 10, 2018).
5
   On November 13, 2017, the Commonwealth Court permitted to intervene certain
registered Republican voters from each district, including announced or potential
candidates for Congress and other active members of the Republican Party (the
“Intervenors”).
6
 To our Order, Justice Baer filed a Concurring And Dissenting Statement, Chief Justice
Saylor filed a Dissenting Statement, joined by Justice Mundy, and Justice Mundy filed a
Dissenting Statement.
7
 In our order, we excepted the March 13, 2018 special election for Pennsylvania’s 18th
Congressional District. See Order, 1/22/18, ¶ “Sixth.”



                                       [J-1-2018] - 3
provided that, if the General Assembly and the Governor did not enact a remedial plan

by February 15, 2018, this Court would choose a remedial plan. For those endeavors,

we set forth the criteria to be applied in measuring the constitutionality of any remedial

plan, holding that:
              any congressional districting plan shall consist of:
              congressional districts composed of compact and contiguous
              territory; as nearly equal in population as practicable; and
              which do not divide any county, city, incorporated town,
              borough, township, or ward, except where necessary to
              ensure equality of population.

Order, 1/22/18, ¶ “Fourth.”8 Our Order indicated that an opinion would follow. This is

that Opinion, and we emphasize that, while explicating our rationale, nothing in this

Opinion is intended to conflict with, or in any way alter, the mandate set forth in our

Order of January 22, 2018.9

8
  On January 23, 2018, Legislative Respondents filed with this Court an application for a
stay of our Order, alleging the Order would have a chaotic effect on the 2018 elections,
and arguing the Order implicated an important question of federal law on which they
would base an appeal to the United States Supreme Court. Intervenors filed a similar
application. Both applications were denied on January 25, 2018, with dissents noted by
Chief Justice Saylor, and Justices Baer and Mundy. On January 26, 2018, Legislative
Respondents filed with the United States Supreme Court an emergency application for
a stay of this Court’s January 22, 2018 Order; the application was denied on February
5, 2018.
9
  A brief description of the Court’s process in issuing orders with opinions to follow is
instructive. Upon agreement of the majority of the Court, the Court may enter, shortly
after briefing and argument, a per curiam order setting forth the court’s mandate, so that
the parties are aware of the court’s ultimate decision and may act accordingly. This is
particularly so in election matters, where time is of the essence. Justices in the
minority, or who disagree with any part of the order, may issue brief concurring or
dissenting statements, or may simply note their concurrence with or dissent from the
order.
        The Court is, however, still a deliberative body, meaning there is a back-and-forth
nature not only to decision-making, but to legal analysis. Many analyses, such as those
in this case, are complex and nuanced. Thus, the Court’s process involves, in the first
instance, the drafting of an opinion by the majority author, and, of course, involves
exhaustive research and multiple interactions with other Justices. Once a majority
(continued…)

                                      [J-1-2018] - 4
                                       I. Background

                                A. Redistricting Mandate

       Article I, Section 2 of the United States Constitution requires that a census be

taken every 10 years for the purpose of apportioning the United States House of

Representatives.     Following the 2010 federal census, Pennsylvania’s share in the

House was reduced from 19 to 18 members.10 As a result, the Commonwealth was

required to redraw its congressional district map.

       Pennsylvania’s congressional districts are drawn by the state legislature as a

regular statute, subject to veto by the Governor.11 While this process is dictated by

federal law, it is delegated to the states. The federal Constitution’s Elections Clause

provides that “[t]he Times, Places and Manner of holding Elections for Senators and

Representatives, shall be prescribed in each State by the Legislature thereof,” unless

Congress should “make or alter such Regulations.”            U.S. Const. art. I, § 4, cl. 1.

Pursuant to the Elections Clause, Congress passed 2 U.S.C. § 2a, which provides that,



(…continued)
opinion is completed, it is circulated to all of the other Justices for their review and
comment. At that point, each of the other Justices has the opportunity to write his or her
own concurring or dissenting opinions, expressing that Justice’s ultimate views on the
issues presented. These responsive opinions are then circulated to the other Justices
for their responses, if any. Only then, after every member of the Court has been
afforded the time and opportunity to express his or her views, are the opinions finalized.
At that point, a majority opinion, along with any concurring and dissenting opinions, are
filed with our Prothonotary and released to the public. It is a process, and it is one to
which this Court rigorously adheres.
10
   Public Law 94-171, enacted by Congress in 1975, requires the Census Bureau to
deliver redistricting results to state officials for legislative redistricting. See 13 U.S.C. §
141. For the 2010 federal census, the Census Bureau was required to deliver
redistricting data to the states no later than April 1, 2011.
11
   By contrast, the state legislative lines are drawn by a five-member commission
pursuant to the Pennsylvania Constitution. See Pa. Const. art. II, § 17.



                                        [J-1-2018] - 5
following the decennial census and reapportionment, the Clerk of the House of

Representatives shall “send to the executive of each State a certificate of the number of

Representatives to which such State is entitled” and the state shall be redistricted “in

the manner provided by the law thereof.” 2 U.S.C. § 2a. If the state does not do so,

Representatives are to be elected as further provided in Section 2a.12

                                     B. Plan Passage

       The 2011 Plan, Senate Bill 1249, was enacted on December 22, 2011, setting

forth Pennsylvania’s 18 congressional districts.13        In the November 2010 general

election, voters elected Republicans to majorities in both houses of the General

Assembly and elected a Republican, Tom Corbett, as Governor. Thus, in 2011, the

Republican-led General Assembly was tasked with reconstituting Pennsylvania’s

congressional districts, reducing their number by one, and adjusting their borders in light

of population changes reflected by the 2010 Census. On May 11, June 9, and June 14,

2011, the Pennsylvania House and Senate State Government Committees held

hearings on the subject of redistricting, for the ostensible purpose of receiving testimony

and public comment on the subject of redistricting generally. On September 14, 2011,

Senate Bill 1249, Printer’s Number 1520, principally sponsored by the Republican

leadership, was introduced, but contained absolutely no information concerning the


12
   Both the Elections Clause and Section 2a have been interpreted as envisioning that
the redistricting process will be subject to state law restrictions, including gubernatorial
veto, judicial remedies, citizen referenda, and even the reconstitution, via citizen
initiative, of the authority to redistrict into independent redistricting agencies. The role of
courts generally, and this Court in particular, in fashioning congressional districts is a
matter we discuss more fully below in Part VI, “Remedy.”
13
  This history is based on the joint stipulation of the parties. See Joint Stipulation of
Facts, 12/8/17.




                                        [J-1-2018] - 6
boundaries of any congressional districts.     On December 7, 2011, the bill was brought

up for first consideration, and, on December 11, 2011, for second consideration.

       Thereafter, the bill was referred to the Senate State Government Committee,

where, on December 14, 2011, it was amended and reprinted as Senate Bill 1249,

Printer’s Number 1862, now providing proposed boundaries for each of Pennsylvania’s

18 congressional districts, before being reported out of committee. The same day, the

bill was referred to the Senate Appropriations Committee, where it was again amended

and reprinted as Senate Bill 1249, Printer’s Number 1869, and reported out of

committee to the floor.        There, Democratic Senator Jay Costa introduced an

amendment to the bill he indicated would modify it to create 8 Republican-favorable

districts, 4 Democrat-favorable districts, and 6 swing districts, but the Senate declined to

adopt the amendment and passed Senate Bill 1249, Printer’s Number 1869, in a 26-24

vote, with all Democrats voting against passage. The same day, Senate Bill 1249,

Printer’s Number 1869, proceeded to the House of Representatives, where it was

referred to the House State Government Committee, and reported out of committee.

The next day, on December 15, 2011, Senate Bill 1249, Printer’s Number 1869, was

brought up for first consideration, and, on December 19, 2011, second consideration.

On December 20, 2011, the bill was referred to the House Appropriations Committee,

reported out of the committee, and passed in a 136-61 vote, with 36 Democrats voting

in favor of passage.14 On December 22, 2011, Senate Bill 1249, Printer’s Number

1869, proceeded to the governor’s desk where then-Governor Corbett signed it into law

as Act 131 of 2011, the 2011 Plan.


14
  Notably, 33 of the 36 Democrats who voted in favor of passage serve districts within
the 1st, 2nd, 13th, 14th, or 17th Congressional Districts, which, as detailed herein, are safe
Democratic districts under the 2011 Plan.



                                       [J-1-2018] - 7
                                    C. The 2011 Plan
       A description of the 2011 Plan and some of its characteristics is appropriate.15 A

map of the entire 2011 Plan is attached as Appendix A.



       1. The Districts

a. 1st Congressional District

       The 1st Congressional District is composed of parts of Delaware and Philadelphia

Counties, and appears as follows:




See Joint Exhibit 6.




15
   As with the legislative history of the 2011 Plan, this description is based upon the joint
stipulation of the parties.



                                       [J-1-2018] - 8
b. 2nd Congressional District

       The 2nd Congressional District is composed of parts of Montgomery and

Philadelphia Counties, and appears as follows:




See Joint Exhibit 7.




                                    [J-1-2018] - 9
c. 3rd Congressional District

       The 3rd Congressional District is composed of Armstrong, Butler, and Mercer

Counties, together with parts of Clarion, Crawford, Erie, and Lawrence Counties, and

appears as follows:




See Joint Exhibit 8.




                                   [J-1-2018] - 10
d. 4th Congressional District

       The 4th Congressional District is composed of Adams and York Counties,

together with parts of Cumberland and Dauphin Counties, and appears as follows:




See Joint Exhibit 9.




                                   [J-1-2018] - 11
e. 5th Congressional District

      The 5th Congressional District is composed of Cameron, Centre, Clearfield,

Clinton, Elk, Forest, Jefferson, McKean, Potter, Venango, and Warren Counties,

together with parts of Clarion, Crawford, Erie, Huntingdon, and Tioga Counties, and

appears as follows:




See Joint Exhibit 10.




                                  [J-1-2018] - 12
f. 6th Congressional District

      The 6th Congressional District is composed of parts of Berks, Chester, Lebanon,

and Montgomery Counties, and appears as follows:




See Joint Exhibit 11.




                                   [J-1-2018] - 13
g. 7th Congressional District

      The 7th Congressional District is composed of parts of Berks, Chester, Delaware,

Lancaster, and Montgomery Counties, and appears as follows:




See Joint Exhibit 12.




                                   [J-1-2018] - 14
h. 8th Congressional District

      The 8th Congressional District is composed of Bucks County, together with parts

of Montgomery County, and appears as follows:




See Joint Exhibit 13.




                                   [J-1-2018] - 15
i. 9th Congressional District

      The 9th Congressional District is composed of Bedford, Blair, Fayette, Franklin,

Fulton, and Indiana Counties, together with parts of Cambria, Greene, Huntingdon,

Somerset, Washington, and Westmoreland Counties, and appears as follows:




See Joint Exhibit 14.




                                   [J-1-2018] - 16
j. 10th Congressional District

      The 10th Congressional District is composed of Bradford, Juniata, Lycoming,

Mifflin, Pike, Snyder, Sullivan, Susquehanna, Union, and Wayne Counties, together with

parts of Lackawanna, Monroe, Northumberland, Perry, and Tioga Counties, and

appears as follows:




See Joint Exhibit 15.




                                   [J-1-2018] - 17
k. 11th Congressional District

      The 11th Congressional District is composed of Columbia, Montour, and

Wyoming Counties, together with parts of Carbon, Cumberland, Dauphin, Luzerne,

Northumberland, and Perry Counties, and appears as follows:




See Joint Exhibit 16.




                                   [J-1-2018] - 18
l. 12th Congressional District

      The 12th Congressional District is composed of Beaver County, together with

parts of Allegheny, Cambria, Lawrence, Somerset, and Westmoreland Counties, and

appears as follows:




See Joint Exhibit 17.




                                 [J-1-2018] - 19
m. 13th Congressional District

      The 13th Congressional District is composed of parts of Montgomery and

Philadelphia Counties, and appears as follows:




See Joint Exhibit 18.




                                    [J-1-2018] - 20
n. 14th Congressional District

      The 14th Congressional District is composed of parts of Allegheny and

Westmoreland Counties, and appears as follows:




See Joint Exhibit 19.




                                  [J-1-2018] - 21
o. 15th Congressional District

      The 15th Congressional District is composed of Lehigh County and parts of

Berks, Dauphin, Lebanon, and Northampton Counties, and appears as follows:




See Joint Exhibit 20.




                                  [J-1-2018] - 22
p. 16th Congressional District

      The 16th Congressional District is composed of parts of Berks, Chester, and

Lancaster Counties, and appears as follows:




See Joint Exhibit 21.




                                   [J-1-2018] - 23
q. 17th Congressional District

       The 17th Congressional District is composed of Schuylkill County and parts of

Carbon, Lackawanna, Luzerne, Monroe, and Northampton Counties, and appears as

follows:




See Joint Exhibit 22.




                                   [J-1-2018] - 24
r. 18th Congressional District

      Finally, the 18th Congressional District is composed of parts of Allegheny,

Greene, Washington, and Westmoreland Counties, and appears as follows:




See Joint Exhibit 23.



      2. Other Characteristics

      Of the 67 counties in Pennsylvania, the 2011 Plan divides a total of 28 counties

between at least two different congressional districts:16 Montgomery County is divided

among five congressional districts; Berks and Westmoreland Counties are each divided

16
  The 2011 Plan also consolidates previously split counties: prior to the 2011 Plan,
Armstrong, Butler, Mercer, Venango, and Warren Counties were split between
congressional districts, whereas, under the 2011 Plan, they are not.



                                   [J-1-2018] - 25
among four congressional districts;17 Allegheny, Chester,18 and Philadelphia Counties

are each divided among three congressional districts; and Cambria, Carbon, Clarion,

Crawford, Cumberland, Delaware, Erie,19 Greene, Huntingdon, Lackawanna, Lancaster,

Lawrence, Lebanon, Luzerne, Monroe, Northampton,20 Northumberland, Perry,

Somerset, Tioga, and Washington Counties are each split between two congressional

districts.21 Additionally, whereas, prior to 1992, no municipalities in Pennsylvania were

divided among multiple congressional districts, the 2011 Plan divides 68, or 2.66%, of

Pennsylvania’s municipalities between at least two Congressional districts.22




17
  The City of Reading is separated from the remainder of Berks County. From at least
1962 to 2002, Berks County was situated entirely within a single congressional district.
18
     The City of Coatesville is separated from the remainder of Chester County.
19
   From at least 1931 until 2011, Erie County was not split between congressional
districts.
20
     The City of Easton is separated from the remainder of Northampton County.
21
  In total, 11 of the 18 congressional districts contain more than three counties which
are divided among multiple congressional districts.
22
   The municipalities include Archbald, Barr, Bethlehem, Caln, Carbondale, Chester,
Cumru, Darby, East Bradford, East Carroll, East Norriton, Fallowfield, Glenolden,
Harrisburg, Harrison, Hatfield, Hereford, Horsham, Kennett, Laureldale, Lebanon, Lower
Alsace, Lower Gwynedd, Lower Merion, Mechanicsburg, Millcreek, Monroeville,
Morgan, Muhlenberg, North Lebanon, Northern Cambria, Olyphant, Penn, Pennsbury,
Perkiomen, Philadelphia, Piney, Plainfield, Plymouth Township, Ridley, Riverside,
Robinson, Sadsbury, Seven Springs, Shippen, Shippensburg, Shirley, Spring,
Springfield, Stroud, Susquehanna, Throop, Tinicum, Trafford, Upper Allen, Upper
Darby, Upper Dublin, Upper Gwynedd, Upper Hanover, Upper Merion, Upper Nazareth,
West Bradford, West Hanover, West Norriton, Whitehall, Whitemarsh, Whitpain, and
Wyomissing. Monroeville, Caln, Cumru, and Spring Township are split into three
separate congressional districts. Three of these municipalities – Seven Springs,
Shippensburg, and Trafford – are naturally divided between multiple counties, and
Cumru is naturally noncontiguous. Additionally, wards in Bethlehem and Harrisburg are
split between congressional districts.



                                       [J-1-2018] - 26
         Finally, as noted above, the General Assembly was tasked with reducing the

number of Pennsylvania’s congressional districts from 19 to 18, necessitating the

placement of at least two congressional incumbents into the same district. The 2011

Plan placed then-Democratic Congressman for the 12th Congressional District Mark

Critz and then-Democratic Congressman for the 4th Congressional District Jason Altmire

into the same district. Notably, the two faced off in an ensuing primary election, in

which Critz prevailed. He subsequently lost the general election to now-Congressman

Keith Rothfus, who has prevailed in each biannual election thereafter.

                                     D. Electoral History

         As grounding for the parties’ claims and evidentiary presentations, we briefly

review the Commonwealth’s electoral history before and after the 2011 Plan was

enacted.23 As noted above, the map for the 2011 Plan is attached at Appendix A. The

parties have provided copies of prior congressional district maps – for 1943, 1951,

1962, 1972, 1982, 1992, and 2002 – which were procured from the Pennsylvania

Manual.24 They are attached as Joint Exhibit 26 to the Joint Stipulations of Fact. See

Joint Stipulation of Facts, 12/8/17, at ¶ 93.




23
     As above, this information is derived from the parties’ Joint Stipulation of Facts.
24
  The Pennsylvania Manual is a regularly published book issued by the Pennsylvania
Department of General Services. We cite it as authoritative. See, e.g., Erfer v.
Commonwealth, 794 A.2d 325 (Pa. 2002).



                                         [J-1-2018] - 27
      The distribution of seats in Pennsylvania from 1966 to 2010 is shown below:
                   Year        Districts    Democratic   Republican
                                              Seats        Seats


                   1966           27            14          13
                   1968           27            14          13
                   1970           27            14          13
                   1972           25            13          12
                   1974           25            14          11
                   1976           25            17           8
                   1978           25            15          10
                   1980           25           12[25]       12
                   1982           23            13          10
                   1984           23            13          10
                   1986           23            12          11
                   1988           23            12          11
                   1990           23            11          12
                   1992           21            11          10
                   1994           21            11          10
                   1996           21            11          10
                   1998           21            11          10
                   2000           21            10          11
                   2002           19             7          12
                   2004           19             7          12
                   2006           19            11           8
                   2008           19            12           7
                   2010           19             7          12


25
  One elective representative, Thomas M. Foglietta, was not elected as either a
Democrat or Republican in 1980.



                                    [J-1-2018] - 28
Joint Stipulation of Facts, 12/8/17, at ¶ 70.

       In the three elections since the 2011 Plan was enacted, Democrats have won the

same five districts, and Republicans have won the same 13 districts.          In the 2012

election, Democrats won five congressional districts with an average of 76.4% of the

vote in each, whereas Republicans won the remaining 13 congressional districts with an

average 59.5% of the vote in each, and, notably, Democrats earned a statewide share

of 50.8% of the vote, an average of 50.4% per district, with a median of 42.8% of the

vote, whereas Republicans earned only a statewide share of 49.2% of the vote.26

       In the 2014 election, Democratic candidates again won five congressional races,

with an average of 73.6% of the vote in each, whereas Republicans again won 13

congressional districts, with an average of 63.4% of the vote in each.27         In 2014,

26
   Specifically, in 2012, Democratic candidates won in the 1 st Congressional District with
84.9% of the vote; the 2nd Congressional District with 90.5% of the vote; the 13th
Congressional District with 69.1% of the vote; the 14th Congressional District with 76.9%
of the vote; and the 17th Congressional District with 60.3% of the vote. On the other
hand, Republican candidates won in the 3rd Congressional District with 57.2% of the
vote; the 4th Congressional District with 63.4% of the vote; the 5th Congressional District
with 62.9% of the vote; the 6th Congressional District with 57.1% of the vote; the 7th
Congressional District with 59.4% of the vote; the 8th Congressional District with 56.6%
of the vote; the 9th Congressional District with 61.7% of the vote; the 10 th Congressional
District with 65.6% of the vote; the 11th Congressional District with 58.5% of the vote;
the 12th Congressional District with 51.7% of the vote; the 15th Congressional District
with 56.8% of the vote; the 16th Congressional District with 58.4% of the vote; and the
18th Congressional District with 64.0% of the vote.
27
   Specifically, in 2014, Democrats won in the 1st Congressional District with 82.8% of
the vote; the 2nd Congressional district with 87.7% of the vote; the 13th Congressional
District with 67.1% of the vote; the 14th Congressional District, which was uncontested,
with 100% of the vote; and the 17th Congressional District with 56.8% of the vote.
Republican candidates won in the 3rd Congressional District with 60.6% of the vote; the
4th Congressional District with 74.5% of the vote; the 5th Congressional District with
63.6% of the vote; the 6th Congressional district with 56.3% of the vote; the 7 th
Congressional District with 62.0% of the vote; the 8th Congressional District with 61.9%
of the vote; the 9th Congressional District with 63.5% of the vote; the 10 th Congressional
District with 71.6% of the vote; the 11th Congressional District with 66.3% of the vote;
the 12th Congressional District with 59.3% of the vote; the 15th Congressional District,
(continued…)

                                       [J-1-2018] - 29
Democrats earned a 44.5% statewide vote share in contested races, whereas

Republicans earned a 55.5% statewide vote share in contested races, with a 54.1%

statewide share vote in the aggregate.

      In the 2016 election, Democrats again won those same five congressional

districts, with an average of 75.2% of the vote in each and a statewide vote share of

45.9%, whereas Republicans won those same 13 districts with an average of 61.8% in

each and a statewide vote share of 54.1%.28 29




(…continued)
which was uncontested, with 100% of the vote; the 16 th Congressional District with
57.7% of the vote; and the 18th Congressional District, which was uncontested, with
100% of the vote.
28
   Specifically, in 2016, Democrats again prevailed in the 1st Congressional District with
82.2% of the vote; the 2nd Congressional District with 90.2% of the vote; the 13th
Congressional District, which was uncontested, with 100% of the vote; the 14th
Congressional District with 74.4% of the vote; and the 17 th Congressional District with
53.8% of the vote. Republicans again prevailed in the remainder of the districts: in the
3rd Congressional district, which was uncontested, with 100% of the vote; in the 4 th
Congressional District with 66.1% of the vote; in the 5th Congressional District with
67.2% of the vote; in the 6th Congressional District with 67.2% of the vote; in the 7 th
Congressional District with 59.5% of the vote; in the 8th Congressional District with
54.4% of the vote; in the 9th Congressional District with 63.3% of the vote; in the 10th
Congressional District with 70.2% of the vote; in the 11th Congressional District with
63.7% of the vote; in the 12th Congressional District with 61.8% of the vote; in the 15 th
Congressional District with 60.6% of the vote; in the 16th Congressional District with
55.6% of the vote; and in the 18th Congressional District, which was uncontested, with
100% of the vote.
29
   Notably, voters in the 6th and 7th Congressional Districts reelected Republican
congressmen while simultaneously voting for Democratic nominee and former Secretary
of State Hillary Clinton for president. Contrariwise, voters in the 17th Congressional
District reelected a Democratic congressman while voting for Republican nominee
Donald Trump for president. Additionally, several traditionally Democratic counties
voted for now-President Trump.



                                     [J-1-2018] - 30
       In short, in the last three election cycles, the partisan distribution has been as

follows:

       Year         Districts    Democratic      Republican   Democratic     Republic
                                   Seats           Seats         Vote          Vote
                                                              Percentage    Percentage
       2012            18             5             13          50.8%          49.2%
       2014            18             5             13          44.5%          55.5%
       2016            18             5             13          45.9%          54.1%


Joint Stipulation of Facts, 12/8/18, at ¶ 102.



                                  II. Petitioners’ Action

       Petitioners filed this lawsuit on June 15, 2017, in the Commonwealth Court. In

Count I of their petition for review, Petitioners alleged that the 2011 Plan 30 violates their

rights to free expression and association under Article I, Sections 731 and 2032 of the

Pennsylvania Constitution. More specifically, Petitioners alleged that the General

Assembly created the 2011 Plan by “expressly and deliberately consider[ing] the

political views, voting histories, and party affiliations of Petitioners and other Democratic

voters” with the intent to burden and disfavor Petitioners’ and other Democratic voters'


30
  Petitioners challenged, and before us continue to challenge, the Plan as a whole.
Whether such challenges are properly brought statewide, or must be district specific, is
an open question. See Vieth v. Jubelirer, 541 U.S. 267 (2004). However, no such
objection is presented to us.
31
   Article I, Section 7 of the Pennsylvania Constitution provides in relevant part: “The
free communication of thoughts and opinions is one of the invaluable rights of man, and
every citizen may freely speak, write and print on any subject, being responsible for the
abuse of that liberty.” Pa. Const. art. I, § 7.
32
  Article I, Section 20 provides: “The citizens have a right in a peaceable manner to
assemble together for their common good . . . .” Pa. Const. art. I, § 20.



                                       [J-1-2018] - 31
rights to free expression and association.      Petition for Review, 6/15/17, at ¶¶ 105.

Petitioners further alleged that the 2011 Plan had the effect of burdening and

disfavoring Petitioners’ and other Democratic voters’ rights to free expression and

association because the 2011 Plan “prevented Democratic voters from electing the

representatives of their choice and from influencing the legislative process” and

suppressed “the political views and expression of Democratic voters.” Id. at ¶ 107.

They contended the Plan “also violates the Pennsylvania Constitution’s prohibition

against retaliation against individuals who exercise their rights under” these articles. Id.

at ¶ 108. Specifically, Petitioners alleged that the General Assembly’s “cracking” of

congressional districts in the 2011 Plan has resulted in their inability “to elect

representatives of their choice or to influence the political process.” Id. at ¶112.

       In Count II, Petitioners alleged the Plan violates the equal protection provisions of

Article 1, Sections 1 and 2633 of the Pennsylvania Constitution, and the Free and Equal

Elections Clause of Article I, Section 534 of the Pennsylvania Constitution. More

specifically, Petitioners alleged that the Plan intentionally discriminates against

Petitioners and other Democratic voters by using “redistricting to maximize Republican

seats in Congress and entrench [those] Republican members in power.” Id. at ¶ 116.

Petitioners further alleged that the Plan has an actual discriminatory effect, because it


33
  Article 1, Section 1, provides: “All men are born equally free and independent, and
have certain inherent and indefeasible rights, among which are those of enjoying and
defending life and liberty, of acquiring, possessing and protecting property and
reputation, and of pursuing their own happiness.” Pa. Const. art. I, § 1. Section 26
provides: “Neither the Commonwealth nor any political subdivision thereof shall deny to
any person the enjoyment of any civil right, nor discriminate against any person in the
exercise of any civil right.” Pa. Const. art. I, § 26.
34
  Article I, Section 5 provides: “Elections shall be free and equal; and no power, civil or
military, shall at any time interfere to prevent the free exercise of the right of suffrage.”
Pa. Const. art. I, § 5.



                                      [J-1-2018] - 32
“disadvantages Petitioners and other Democratic voters at the polls and severely

burdens their representational rights.” Id. at ¶ 117. They contended that “computer

modeling and statistical tests demonstrate that Democrats receive far fewer

congressional seats than they would absent the gerrymander, and that Republicans’

advantage is nearly impossible to overcome.” Id. at ¶ 118. Petitioners claimed that

individuals who live in cracked districts under the 2011 Plan are essentially excluded

from the political process and have been denied any “realistic opportunity to elect

representatives of their choice,” and any “meaningful opportunity to influence legislative

outcomes.” Id. at ¶ 119. Finally, Petitioners claimed that, with regard to individuals

living in “packed” Democratic districts under the Plan, the weight of their votes has been

“substantially diluted,” and their votes have no “impact on election outcomes.” Id. at ¶

120.

         In response to Respondents’ application, on October 16, 2017, Judge Dan

Pellegrini granted a stay of the Commonwealth Court proceedings pending the United

States Supreme Court’s decision in Gill v. Whitford, No. 16-1161 (U.S. argued Oct. 3,

2017).     However, thereafter, Petitioners filed with this Court an application for

extraordinary relief, asking that we exercise extraordinary jurisdiction over the matter.35

On November 9, 2017, we granted the application and assumed plenary jurisdiction

over the matter, but, while retaining jurisdiction, remanded the matter to the

Commonwealth Court to “conduct all necessary and appropriate discovery, pre-trial and

trial proceedings so as to create an evidentiary record on which Petitioners’ claims may

35
   See 42 Pa.C.S. § 726 (“Notwithstanding any other provision of law, the Supreme
Court may, on its own motion or upon petition of any party, in any matter pending before
any court or district judge of this Commonwealth involving an issue of immediate public
importance, assume plenary jurisdiction of such matter at any stage thereof and enter a
final order or otherwise cause right and justice to be done.”); see also Vaccone v.
Syken, 899 A.2d 1103, 1108 (Pa. 2006).



                                     [J-1-2018] - 33
be decided.” Supreme Court Order, 11/9/17, at 2. We ordered the court to do so on an

expedited basis, and to submit to us findings of fact and conclusions of law no later than

December 31, 2017.           Id.   Finally, we directed that the matter be assigned to a

commissioned judge of that court.

         The Commonwealth Court, by the Honorable P. Kevin Brobson, responded with

commendable speed, thoroughness, and efficiency, conducting a nonjury trial from

December 11 through 15, and submitting to us its recommended findings of fact and

conclusions of law on December 29, 2017, two days prior to our deadline. 36 Thereafter,

we ordered expedited briefing, and held oral argument on January 17, 2018.

                            III. Commonwealth Court Proceedings

         In the proceedings before the Commonwealth Court, that court initially disposed

of various pretrial matters.       Most notably, the court ruled on Petitioners’ discovery

requests, and Legislative Respondents’ objections thereto, directed to gleaning the

legislators’ intent behind the passage of the 2011 Plan.       By order and opinion dated

November 22, 2017, the court concluded that, under the Speech and Debate Clause of

the Pennsylvania Constitution,37 the court “lack[ed] the authority to compel testimony or


36
  The court’s December 29, 2017 Recommended Findings of Fact and Conclusions of
Law is broken into two principal, self-explanatory parts. Herein, we refer to those two
parts as “Findings of Fact” and “Conclusions of Law.”
37
     The Speech and Debate Clause provides:
               The members of the General Assembly shall in all cases,
               except treason, felony, violation of their oath of office, and
               breach or surety of the peace, be privileged from arrest
               during their attendance at the sessions of their respective
               Houses and in going to and returning from the same; and for
               any speech or debate in either House they shall not be
               questioned in any other place.
Pa. Const. art. II, § 15.



                                         [J-1-2018] - 34
the production of documents relative to the intentions, motivations, and activities of state

legislators and their staff with respect to the consideration and passage of” the 2011

Plan, Commonwealth Court Opinion, 11/22/17, at 7, and so quashed those requests.38

38
    Petitioners sought discovery from various third parties, including, inter alia, the
Republican National Committee, the National Republican Congressional Committee, the
Republican State Leadership Committee, the State Government Leadership
Foundation, and former Governor Corbett, requesting all documents pertaining to the
2011 Plan, all documents pertaining the Redistricting Majority Project (REDMAP), all
communications and reports to donors that refer to or discuss the strategy behind
REDMAP or evaluate its success, and any training materials on redistricting presented
to members, agents, employees, consultants or representatives of the Pennsylvania
General Assembly and former Governor Corbett. The discovery request was made for
the purpose of establishing the intent of Legislative Respondents to dilute the vote of
citizens who historically cast their vote for Democratic candidates. Legislative
Respondents opposed the request, asserting, in relevant part, that the information
sought was privileged under the Speech and Debate Clause of Article I, Section 15 of
the Pennsylvania Constitution.        Agreeing with Legislative Respondents, the
Commonwealth Court denied the discovery request, excluding any documents that
reflected communications with members of the General Assembly or “the intentions,
motivations, and activities of state legislators and their staff with respect to the
consideration and passage of [the 2011 Plan],” see Commonwealth Court Opinion,
11/22/17, at 11-13, and later denied the admission of such information produced in the
federal court action.
Given the other unrebutted evidence of the intent to dilute the vote of citizens who
historically voted for Democratic candidates, we need not resolve the question of
whether our Speech and Debate Clause confers a privilege protecting this information
from discovery and use at trial in a case, such as this one, involving a challenge to the
constitutionality of a statute.       However, we caution against reliance on the
Commonwealth Court’s ruling. This Court has never interpreted our Speech and
Debate Clause as providing anything more than immunity from suit, in certain
circumstances, for individual members of the General Assembly. See, e.g., Sweeney v.
Tucker, 375 A.2d 698 (Pa. 1977). Although not bound by decisions interpreting the
federal Speech or Debate Clause in Article I, Section 6 of the United States
Constitution, see id. at 703 n.14, we note that the high Court has recognized an
evidentiary privilege only in cases where an individual legislator is facing criminal
charges. See, e.g., United States v. Johnson, 383 U.S. 169 (1966); United States v.
Helstoski, 442 U.S. 477 (1979). To date, the United States Supreme Court has never
held that an evidentiary privilege exists under the Speech or Debate Clause in lawsuits
challenging the constitutionality of a statute. Further, we are not aware of any
precedent to support the application of any such privilege to information in the
possession of third parties, not legislators.



                                      [J-1-2018] - 35
         In addition, Petitioners sought to admit, and Legislative Respondents sought to

exclude, certain materials produced by House Speaker Mike Turzai in the federal

litigation in Agre v. Wolf, supra, in response to permitted discovery in that case, along

with Petitioners’ expert Dr. Jowei Chen’s expert reports and testimony based on those

materials. (As noted, similar discovery was denied in this case, per the Commonwealth

Court’s Speech and Debate Clause ruling.) These materials include redistricting maps

revealing partisan scoring down to the precinct level, demonstrating that some

legislators designing the 2011 Plan relied upon such partisan considerations.

Ultimately, the court permitted Dr. Chen’s testimony about these materials, but refused

to admit the materials themselves, refused to make any findings about them, see

Findings of Fact at ¶ 307, and submitted a portion to this Court under seal, see

Petitioners’ Exhibit 140. Notably, that sealing order required Petitioners to submit both

a “Public” and a “Sealed” version of their brief in order to discuss Exhibit 140.39 Given

our disposition of this matter, we do not further address these materials or the court’s

evidentiary rulings with respect to them.

         In all, the court heard oral argument and ruled on eight motions in limine.40

39
  The sole redaction in this regard in the “Public Version” of Petitioners’ Brief is on page
8. Thus, the remainder of the citations in this Opinion merely generically refer to
“Petitioners’ Brief.”
40
     The other motions included:
         (1) Petitioners’ motion to exclude or limit Intervenors’ witness testimony, including
         precluding the testimony of an existing congressional candidate, limiting the
         number of witnesses who could testify as Republican Party Chairs to one, and
         limiting the number of witnesses who could testify as “Republicans at large” to
         one. The motion was granted. N.T. Trial, 12/11/17, at 94.
         (2) Petitioners’ motion to exclude testimony from Dr. Wendy K. Tam Cho
         regarding Dr. Chen. The motion was denied. Id. at 95.
       (3) Petitioners’ motion to exclude the expert testimony of Dr. James Gimpel
       regarding the intended or actual effect of the 2011 Plan on Pennsylvania’s
(continued…)

                                        [J-1-2018] - 36
                   A. Findings of Fact of the Commonwealth Court

       Prior to the introduction of testimony, the parties and Intervenors stipulated to

certain background facts, much of which we have discussed above, and to the

introduction of certain portions of deposition and/or prior trial testimony as exhibits.41

       1. Voter Testimony



(…continued)
     communities of interest. Legislative Respondents subsequently agreed to
     withdraw the challenged portion of the Dr. Gimpel’s report. Id. at 95-96.
       (4) Legislative Respondents’ motion to exclude documents and testimony
       regarding REDMAP. The motion was denied. Id. at 96.
41
   Petitioners introduced designated excerpts from the depositions of: Carmen Febo
San Miguel, Petitioners’ Exhibit 163; Donald Lancaster, Petitioners’ Exhibit 164;
Gretchen Brandt, Petitioners’ Exhibit 165; John Capowski, Petitioners’ Exhibit 166; Jordi
Comas, Petitioners’ Exhibit 167; John Greiner, Petitioners’ Exhibit 168; James Solomon,
Petitioners’ Exhibit 169; Lisa Isaacs, Petitioners’ Exhibit 170; Lorraine Petrosky;
Petitioners’ Exhibit 171; Mark Lichty, Petitioners’ Exhibit 172; Priscilla McNulty,
Petitioners’ Exhibit 173; Richard Mantell, Petitioners’ Exhibit 174; Robert McKinstry, Jr.,
Petitioners’ Exhibit 175; Robert Smith, Petitioners’ Exhibit 176; and Thomas Ulrich,
Petitioners’ Exhibit 177. Generally, the testimony of the aforementioned Petitioners
demonstrates a belief that the 2011 Plan has negatively affected their ability to influence
the political process and/or elect a candidate who represents their interests. See
Findings of Fact at ¶¶ 221-34. Petitioners also introduced excerpts from the trial
testimony of State Senator Andrew E. Dinniman in Agre v. Wolf, Petitioners’ Exhibit 178,
and excerpts from the deposition testimony of State Representative Gregory Vitali,
Petitioners’ Exhibit 179. Senator Dinniman and Representative Vitali both testified as to
the circumstances surrounding the enactment of the 2011 Plan.
Respondents introduced affidavits from Lieutenant Governor Stack and Commissioner
Marks. Lieutenant Governor Stack’s affidavit stated, inter alia, that “it is beneficial,
when possible, to keep individual counties and municipalities together in a single
congressional district.” Affidavit of Lieutenant Governor Stack, 12/14/17, at 3, ¶ 8,
Respondents’ Exhibit 11. Commissioner Marks’ affidavit addressed the ramifications
with respect to timing in the event a new plan be ordered. Affidavit of Commissioner
Marks, 12/14/17, Respondents’ Exhibit 2. Intervenors introduced affidavits from
Thomas Whitehead and Carol Lynne Ryan, both of whom expressed concern that
granting Petitioners relief would adversely affect their political activities.     See
Intervenors’ Exhibits 16 and 17.



                                       [J-1-2018] - 37
       Initially, several Petitioners testified at trial. They testified as to their belief that,

under the 2011 Plan, their ability to elect a candidate who represents their interests and

point of view has been compromised.             William Marx, a resident of Delmont in

Westmoreland County, testified that he is a registered Democrat, and that, under the

2011 Plan, he lives in the 12th Congressional District, which is represented by

Congressman Keith Rothfus, a Republican. Marx testified that Congressman Rothfus

does not represent his views on, inter alia, taxes, healthcare, the environment, and

legislation regarding violence against women, and he stated that he has been unable to

communicate with him. Marx believes that the 2011 Plan precludes the possibility of

having a Democrat elected in his district. N.T. Trial, 12/11/17, at 113-14.

       Another Petitioner, Mary Elizabeth Lawn, testified that she is a Democrat who

lives in the city of Chester. Under the 2011 Plan, Chester is in the 7th Congressional

District, which is represented by Congressman Patrick Meehan, a Republican.42 Id. at

134, 137-39. According to Lawn, Chester is a “heavily African-American” city, and, prior

to the enactment of the 2011 Plan, was a part of the 1st Congressional District, which is

represented by Congressman Bob Brady, a Democrat.43 Id. at 135, 138-39. According

to Lawn, since the enactment of the 2011 Plan, she has voted for the Democratic

candidate in three state elections, and her candidate did not win any of the elections.

Id. at 140. Lawn believes that the 2011 Plan has affected her ability to participate in the

42
   Reportedly, Congressman Meehan will not seek reelection in 2018. Mike DeBonis
and Robert Costa, Rep. Patrick Meehan, Under Misconduct Cloud, Will Not Seek
Reelection,     Wash.        Post,      Jan.      25,     2018      available  at
https://www.washingtonpost.com/news/powerpost/wp/2018/01/25/rep-patrick-meehan-
under-misconduct-cloud-will-not-seek-reelection/?utm_term=.9216491ff846.
43
  Reportedly, Congressman Brady also will not seek reelection in 2018. Daniella Diaz,
Democratic Rep. Bob Brady is Not Running for Re-election, CNN Politics, Jan. 31,
2018, available at https://www.cnn.com/2018/01/31/politics/bob-brady-retiring-from-
congress-pennsylvania-democrat/index.html.



                                        [J-1-2018] - 38
political process because she was placed in a largely Republican district where the

Democratic candidate “doesn’t really have a chance.” Id. Like Marx, Lawn testified that

her congressman does not represent her views on many issues, and that she found her

exchanges with his office unsatisfying. Id. at 140-44.

       Finally, Thomas Rentschler, a resident of Exeter Township, testified that he is a

registered Democrat. N.T. Trial, 12/12/17, at 669. Rentschler testified that he lives two

miles from the City of Reading, and that he has a clear “community of interest” in that

city. Id. at 682. Under the 2011 Plan, however, Reading is in the 16th Congressional

District, and Rentschler is in the 6th Congressional District, which is represented by

Congressman Ryan Costello, a Republican. Id. at 670-71, 677. Rentschler testified

that, while he voted for the Democratic candidate in the last three state elections, all

three contests were won by the Republican candidate. Id. at 673. In Rentschler’s view,

the 2011 Plan “has unfairly eliminated [his] chance of getting to vote and actually elect a

Democratic candidate just by the shape and the design of the district.” Id. at 674.

       2. Expert Testimony

       Petitioners presented the testimony of four expert witnesses, and the Legislative

Respondents sought to rebut this testimony through two experts of their own. We

address this testimony seriatim.

       Dr. Jowei Chen

       Petitioners presented the testimony of Dr. Jowei Chen, an expert in the areas of

redistricting and political geography who holds research positions at the University of

Michigan, Stanford University, and Willamette University.44 Dr. Chen testified that he

evaluated the 2011 Plan, focusing on three specific questions: (1) whether partisan

44
  None of the experts presented to the Commonwealth Court were objected to based
upon their qualifications as an expert in their respective fields.



                                     [J-1-2018] - 39
intent was the predominant factor in the drawing of the Plan; (2) if so, what was the

effect of the Plan on the number of congressional Democrats and Republicans elected

from Pennsylvania; and (3) the effect of the Plan on the ability of the 18 individual

Petitioners to elect a Democrat or Republican candidate for congress from their

respective districts. N.T. Trial, 12/11/17, at 165.

       In order to evaluate the 2011 plan, Dr. Chen testified that he used a computer

algorithm to create two sets, each with 500 plans, of computer-simulated redistricting

plans for Pennsylvania’s congressional districts. Id. at 170. The computer algorithm

used to create the first set of simulated plans (“Simulation Set 1”) utilized traditional

Pennsylvania     districting   criteria,     specifically:   population   equality;   contiguity;

compactness; absence of splits within municipalities, unless necessary; and absence of

splits within counties, unless necessary. Id. at 167. The computer algorithm used to

create the second set of simulated plans (“Simulation Set 2”) utilized the

aforementioned criteria, but incorporated the additional criteria of protecting 17

incumbents,45 which, according to Dr. Chen, is not a “traditional districting criterion.” Id.

at 206. Dr. Chen testified that the purpose of adding incumbent protection to the criteria

for the second set of computer-simulated plans was to determine whether “a

hypothetical goal by the General Assembly of protecting incumbents in a nonpartisan

manner might somehow explain or account for the extreme partisan bias” of the 2011

Plan. Id.

       With regard to Simulation Set 1, the set of computer-simulated plans utilizing only

traditional districting criteria, Dr. Chen noted that one of those plans, specifically, “Chen


45
   Dr. Chen noted that there were 19 incumbents in the November 2012 congressional
elections, but that, as discussed, Pennsylvania lost one congressional district following
the 2010 census. N.T. Trial, 12/11/17, at 207-08.



                                           [J-1-2018] - 40
Figure 1: Example of a Simulated Districting Plan from Simulation Set 1 (Adhering to

Traditional Districting Criteria)” (hereinafter “Simulated Plan 1”), which was introduced

as Petitioners’ Exhibit 3, results in only 14 counties being split into multiple

congressional districts, as compared to the 28 counties that are split into multiple

districts under the 2011 Plan. Id. at 173-74. Indeed, referring to a chart titled “Chen

Figure 3: Simulation Set 1: 500 Simulated Plans Following Only Traditional Districting

Criteria (No Consideration of Incumbent Protection),” which was introduced as

Petitioners’ Exhibit 4, Dr. Chen explained that the maximum number of split counties in

any of the 500 Simulation Set 1 plans is 16, and, in several instances, is as few as 11.

Id. at 179. The vast majority of the Simulation Set 1 plans have 12 to 14 split counties.

Id.

       With respect to splits between municipalities, Dr. Chen observed that, under the

2011 Plan, there are 68 splits, whereas the range of splits under the Simulation Set 1

plans is 40 to 58. Id. at 180; Petitioners’ Exhibit 4. Based on the data contained in

Petitioners’ Exhibit 4, Dr. Chen noted that the 2011 Plan “splits significantly more

municipalities than would have resulted from the simulated plans following traditional

districting criteria, and [it] also split significantly more counties.” N.T. Trial, 12/11/17, at

180. He concluded that the evidence demonstrates that the 2011 Plan “significantly

subordinated the traditional districting criteria of avoiding county splits and avoiding

municipal splits. It shows us that the [2011 Plan] split far more counties, as well as

more municipalities, than the sorts of plans that would have arisen under a districting

process following traditional districting principles in Pennsylvania.” Id. at 181.

       In terms of geographic compactness, Dr. Chen explained that he compared

Simulated Plan 1 to the 2011 Plan utilizing two separate and widely-accepted

standards. First, Dr. Chen calculated the Reock Compactness Score, which is a ratio of




                                       [J-1-2018] - 41
a particular district’s area to the area of the smallest bounding circle that can be drawn

to completely contain the district – the higher the score, the more compact the district.

Id. at 175. The range of Reock Compactness Scores for the congressional districts in

Simulated Set 1 was “about .38 to about .46,” id. at 182, and Simulated Plan 1 had an

average Reock Compactness Score range of .442, as compared to the 2011 Plan’s

score of .278, revealing that, according to Dr. Chen, the 2011 Plan “is significantly less

compact” than Simulated Plan 1. Id. at 175.

      Dr. Chen also calculated the Popper-Polsby Compactness Score of both plans.

The Popper-Polsby Compactness Score is calculated by first measuring each district’s

perimeter and comparing it to the area of a hypothetical circle with that same perimeter.

The ratio of the particular district’s area to the area of the hypothetical circle is its

Popper-Polsby Compactness Score – the higher the score, the greater the geographic

compactness. Id. at 176-77. The range of Popper-Polsby Compactness Scores for

congressional districts in the Simulated Set 1 plans was “about .29 up to about .35,” id.

at 183, and Simulated Plan 1 had an average Popper-Polsby Score of .310, as

compared to the 2011 Plan’s score of .164, again leading Dr. Chen to conclude that “the

enacted map is significantly far less geographically compact” than Simulated Plan 1. Id.

at 177.

      Utilizing a chart showing the mean Popper-Polsby Compactness Score and the

mean Reock Compactness Score for each of the 500 Simulation Set 1 plans, as

compared to the 2011 Plan, see Petitioners’ Exhibit 5 (“Chen Figure 4: Simulation Set 1:

500 Simulated Plans Following Only Traditional Districting Criteria (No Consideration of

Incumbent Protection)”), Dr. Chen opined that “no matter which measure of

compactness you use, it’s very clear that the [2011 Plan] significantly and completely

sacrifice[s] the traditional districting principle of geographic compactness compared to




                                     [J-1-2018] - 42
the sorts of plans that would have emerged under traditional districting principles.” N.T.

Trial, 12/11/17, at 184.

       Dr. Chen next addressed the 500 Simulation Set 2 Plans, which, as noted above,

included the additional criteria of protecting the 17 incumbents. Dr. Chen stated that, in

establishing the additional criteria, no consideration was given to the identities or party

affiliations of the incumbents. Id. at 208. One of the Simulation Set 2 plans, “Chen

Figure 1A: Example of a Simulated Districting Plan from Simulation Set 2 (Adhering to

Traditional Districting Criteria And Protecting 17 Incumbents)” (hereinafter “Simulated

Plan 1A”), which was introduced as Petitioners’ Exhibit 7, resulted in only 15 counties

being split into multiple congressional districts, as compared to the 28 counties that are

split into multiple districts under the 2011 Plan. Id. at 213. Referring to Petitioners’

Exhibit 8, titled “Chen Figure 6: Simulation Set 2: 500 Simulated Plans Following

Traditional Districting Criteria and Protecting 17 Incumbents,” Dr. Chen further observed

that the 2011 Plan split more municipalities (68) than any of the Simulated Set 2 plans,

which resulted in a range of splits between 50 and 66. Based on this data, Dr. Chen

opined:
              We’re able to conclude from [Petitioners’ Exhibit 8] that the
              [2011 Plan] subordinate[s] the traditional districting criteria of
              avoiding county splits and avoiding municipal splits and the
              subordination of those criteria was not somehow justified or
              explained or warranted by an effort to protect 17 incumbents
              in an nonpartisan manner. To put that in layman’s terms, an
              effort to protect incumbents would not have justified splitting
              up as many counties and as many municipalities as we saw
              split up in the [2011 Plan].

Id. at 217.

       With respect to geographic compactness, Dr. Chen explained that Simulated

Plan 1A had an average Reock Compactness Score of .396, as compared to the 2011

Plan’s score of .278, and Simulated Plan 1A had a Popper-Polsby Compactness Score



                                       [J-1-2018] - 43
of .273, as compared to the 2011 Plan’s score of .164. Id. at 214; Petitioners’ Exhibit 7.

Based on an illustration of the mean Popper-Polsby Compactness Score and the mean

Reock Compactness Score for each of the 500 Simulation Set 2 plans, as compared to

the 2011 Plan, see Petitioners’ Exhibit 9 (“Chen Figure 7:                 Simulation Set 2: 500

Simulated    Plans     Following   Traditional    Districting   Criteria    and   Protecting   17

Incumbents”), Dr. Chen concluded that the 2011 Plan “significantly subordinated [the]

traditional districting criteria of geographic compactness and that subordination of

geographic compactness of districts was not somehow justified or necessitated or

explained by a hypothetical effort to protect 17 incumbents.” N.T. Trial, 12/11/17, at

220.

       Dr. Chen also testified regarding the partisan breakdown of the 2011 Plan. Dr.

Chen explained that he requested and obtained from the Department of State the actual

election data for each voting precinct in Pennsylvania for the six 2008 and 2010

statewide elections.     Id. at 185-86.   Those elections included the elections for the

President, Attorney General, Auditor General, and State Treasurer in 2008, and the

United States Senate election and the state gubernatorial election in 2010. Id. at 187.

The election data obtained by Dr. Chen indicated how many votes were cast for each

party candidate. Id. at 189. By overlaying the precinct-level election results on top of

the geographic boundaries as shown on a particular map, he was able to determine

whether a particular district had more Republican or Democratic votes during the

elections.   Id. at 196-97.    Those districts that had more Republican votes would,

naturally, be classified as Republican.

       Dr. Chen observed that, under the 2011 Plan, 13 of the 18 congressional districts

are classified as Republican.       Id. at 198.     However, when Dr. Chen overlaid the

precinct-level election results on Simulated Plan 1, only 9 of the 18 congressional




                                       [J-1-2018] - 44
districts would be classified as Republican. Id. at 197. Indeed, in the 500 Simulation

Set 1 plans, the highest number of classified Republican districts was 10, and in none of

the simulated plans would 13 of the congressional districts be classified as Republican.

Id. at 200. Based on this data, Dr. Chen stated “I’m able to conclude with well-over 99.9

percent statistical certainty that the [2011 Plan’s] creation of a 13-5 Republican

advantage in Pennsylvania’s Congressional delegation is an outcome that would never

have emerged from a districting process adhering to and following traditional districting

principles.” Id. at 203-04.

       Moreover, Dr. Chen testified that, even under the Simulation Set 2 plans, which

took into account preservation of incumbent candidates, none of the 500 plans resulted

in a Republican District/Democratic District ratio of more than 10 to 8. Id. at 221-22;

Petitioners’ Exhibit 10. Based on a comparison of the 2011 Plan and his simulated

redistricting plans, Dr. Chen determined that “partisan intent predominated the drawing

of the [2011 Plan] . . . and the [2011 Plan] was drawn with a partisan intent to create a

13-5 Republican advantage and that this partisan intent subordinated traditional

districting principles in the drawing of the enacted plan.” Id. at 166.

       Dr. Chen was asked to consider whether the partisan breakdown of the 2011

Plan might be the result of a “hypothetical effort to produce a certain racial threshold of

having one district of over a 56.8 percent African-American voting-age population.” Id.

at 245.46   To answer this question, Dr. Chen explained that he analyzed the 259

computer-simulated plans from Simulation Sets 1 and 2 that included a congressional

voting district with an African-American voting age population of at least 56.8%. Dr.

46
   Under the 2011 Plan, the only congressional district with an African-American voting-
age population of more than 50% is the 2nd Congressional District, which includes areas
of Philadelphia; the African-American voting-age population for that district is 56.8%.
N.T. Trial, 12/11/17, at 239.



                                      [J-1-2018] - 45
Chen testified that, of those 259 simulated plans, none resulted in a Republican-

Democrat congressional district ratio of 13 to 5. Id. at 244-45, 250. Indeed, of the

Simulated Set 1 plans, which did not take into account protection of incumbents, the

maximum ratio was 9 to 9, and of the Simulated Set 2 plans, which did protect

incumbents, the maximum ratio was 11 to 8, and, in one case, was as low as 8 to 11.

Id.; Petitioners’ Exhibit 15 (“Chen Figure 10”).          Dr. Chen concluded “the 13-5

Republican advantage of the enacted map is an outcome that is not plausible, even if

one is only interested in plans that create one district with over 56.8 percent African-

American voting-age population.” N.T. Trial, 12/11/17, at 245.

       Dr. Chen also was asked whether the 13-5 Republican advantage in the 2011

Plan could be explained by political geography – that is, the geographic patterns of

political behavior. Id. at 251. Dr. Chen explained that political geography can create

natural advantages for one party over another; for example, he observed that, in

Florida, Democratic voters are often “far more geographically clustered in urban areas,”

whereas Republicans “are much more geographically spaced out in rural parts” of the

state, resulting in a Republican advantage in control over districts and seats in the state

legislature. Id. at 252-53.

       In considering the impact of Pennsylvania’s political geography on the 2011 Plan,

Dr. Chen explained that he measured the partisan bias of the 2011 Plan by utilizing a

common scientific measurement referred to as the mean-median gap. Id. at 257. To

calculate the mean, one looks at the average vote share per party in a particular district.

Id. To calculate the median, one “line[s] up” the districts from the lowest to the highest

vote share; the “middle best district” is the median. Id. at 258. The median district is

the district that either party has to win in order to win the election. Id. Dr. Chen testified

that, under the 2011 Plan, the Republican Party has a mean vote share of 47.5%, and a




                                       [J-1-2018] - 46
median vote share of 53.4%. Id. at 261; Petitioners’ Exhibit 1, at 20. This results in a

mean-median gap of 5.9%, which, according to Dr. Chen, indicates that, under the 2011

Plan, “Republican votes . . . are spread out in a very advantageous manner so as to

allow -- in a way that would allow the Republicans to more easily win that median

district.” N.T. Trial, 12/11/17, at 259. The converse of this mean-median gap result is

that Democratic voters “are very packed into a minority of the districts, which they win

by probably more comfortable margins,” which makes it “much harder for Democrats

under that scenario to be able to win the median district. So, in effect, what that means

is it’s much harder for the Democrats to be able to win a majority of the Congressional

delegation.” Id. at 260.

       Dr. Chen recognized that “Republicans clearly enjoy a small natural geographic

advantage in Pennsylvania because of the way that Democratic voters are clustered

and Republican voters are a bit more spread out across different geographies of

Pennsylvania.” Id. at 255. However, Dr. Chen observed that the range of mean/median

gaps created in any of the Simulated Set 1 plans was between “a little over 0 percent to

the vast majority of them being under 3 percent,” with a maximum of 4 percent. Id. at

262-63; Petitioners’ Exhibit 16 (“Chen Figure 5”). Dr. Chen explained that this is a

“normal range,” and that a 6% gap “is a very statistically extreme outcome that cannot

be explained by voter geography or by traditional districting principles alone.” N.T. Trial,

12/11/17, at 263-64. Dr. Chen noted that the range of mean/median gaps created by

any of the Simulated Set 2 plans also did not approach 6%, and, thus, that the 2011

Plan’s “extreme partisan skew of voters is not an outcome that naturally emerges from

Pennsylvania’s voter geography combined with traditional districting principles and an

effort to protect 17 incumbents in a nonpartisan manner. It’s not a plausible outcome

given those conditions.” Id. at 266; Petitioners’ Exhibit 17 (“Chen Figure 9”).




                                      [J-1-2018] - 47
       In sum, Dr. Chen “statistically conclude[d] with extremely high certainty . . . that,

certainly, there is a small geographic advantage for the Republicans, but it does not

come close to explaining the extreme 13-5 Republican advantage in the [2011 Plan].”

N.T. Trial, 12/11/17, at 255-56.

       Ultimately, the Commonwealth Court found Dr. Chen’s testimony credible;

specifically, the court held that Dr. Chen’s testimony “established that the General

Assembly included factors other than nonpartisan traditional districting criteria in

creating the 2011 Plan in order to increase the number of Republican-leaning

congressional voting districts.” Findings of Fact at ¶ 309. The court noted, however,

that Dr. Chen’s testimony “failed to take into account the communities of interest when

creating districting plans,” and “failed to account for the fact that courts have held that a

legislature may engage in some level of partisan intent when creating redistricting

plans.” Id. at ¶¶ 310, 311.

       Dr. John Kennedy

       Petitioners next presented the testimony of Dr. John Kennedy, an expert in the

area of political science, specializing in the political geography and political history of

Pennsylvania, who is a professor of political science at West Chester University.        Dr.

Kennedy testified that he analyzed the 2011 Plan “to see how it treated communities of

interest, whether there were anomalies present, whether there are strangely designed

districts, whether there are things that just don’t make sense, whether there are

tentacles, whether there are isthmuses, whether there are other peculiarities.” N.T.

Trial, 12/12/17, at 580. Dr. Kennedy also explained several concepts used to create a

gerrymandered plan. For example, he described that “cracking” is a method by which a

particular party’s supporters are separated or divided so they cannot form a larger,

cohesive political voice.     Id. at 586.   Conversely, “packing” is a process by which




                                       [J-1-2018] - 48
individual groups who reside in different communities are placed together based on their

partisan performance, in an effort to lessen those individuals’ impact over a broader

area.        Id.   Finally, Dr. Kennedy defined “highjacking” as the combining of two

congressional districts, both of which have the majority support of one party – the one

not drawing the map – thereby forcing two incumbents to run against one another in the

primary election, and automatically eliminating one of them. Id. at 634.

        When asked specifically about the 2011 Plan, Dr. Kennedy opined that the 2011

Plan “negatively impacts Pennsylvania’s communities of interest to an unprecedented

degree and contains more anomalies than ever before.” Id. at 579. For example, Dr.

Kennedy noted that Erie County, in the 3rd Congressional District, is split under the

2011 Plan for “no apparent nonpartisan reason,” when it had never previously been

split. Id. at 591. According to Dr. Kennedy, Erie County is a historically Democratic

county, and, in splitting the county, the legislature “cracked” it, diluting its impact by

pushing the eastern parts of the county into the rural and overwhelmingly Republican 5th

Congressional District. Id. at 597; see Petitioners’ Exhibit 73.

        Dr. Kennedy next addressed the 7th Congressional District, which he noted “has

become famous certainly systemwide, if not nationally, as one of the most

gerrymandered districts in the country,” earning the nickname “the Goofy kicking Donald

district.”     N.T. Trial, 12/11/17, at 598-99; see Joint Exhibit 12.    According to Dr.

Kennedy, the 7th Congressional District was historically based in southern Delaware

County; under the 2011 Plan, it begins in Delaware County, moves north into

Montgomery County, then west into Chester County, and finally, both north into Berks

County and south into Lancaster County. At one point, along Route 30, the district is

contiguous only by virtue of a medical facility, N.T. Trial, 12/11/17, at 600-01; at another

point, in King of Prussia, it remains connected by a single steak and seafood restaurant.




                                       [J-1-2018] - 49
Id. at 604. Dr. Kennedy further observed that the 7th Congressional District contains 26

split municipalities. Id. at 615.

       Dr. Kennedy offered the 1st Congressional District as an example of a district

which has been packed. Id. at 605; see Petitioners’ Exhibit 70. He described that the

1st Congressional District begins in Northeast Philadelphia, an overwhelmingly

Democratic district, and largely tracks the Delaware River, but occasionally reaches out

to incorporate other Democratic communities, such as parts of the city of Chester and

the town of Swarthmore. N.T. Trial, 12/11/17, at 605-08.

       Dr. Kennedy also discussed the 4th Congressional District, as shown in

Petitioners’ Exhibit 75, observing that the district is historically “a very Republican

district.” Id. at 631. In moving the northernmost tip of the City of Harrisburg, which is

predominantly a Democratic city, to the 4th Congressional District from the district it

previously shared with central Pennsylvania and the Harrisburg metro area, which are

part of the same community of interest, the 2011 Plan has diluted the Democratic vote

in Harrisburg. Id. at 631-32.47

       In sum, Dr. Kennedy concluded that the 2011 Plan “gives precedence to political

considerations over considerations of communities of interest and disadvantages

Democratic voters, as compared to Republican voters. This is a gerrymandered map.”

Id. at 644.     The Commonwealth Court found Dr. Kennedy’s testimony credible.

However, it concluded that Dr. Kennedy “did not address the intent behind the 2011

Plan,” and it specifically “disregarded” Dr. Kennedy’s opinion that the 2011 Plan was an

unconstitutional gerrymander as an opinion on the ultimate question of law in this case.

Findings of Fact at ¶¶ 339-41.

47
   Dr. Kennedy’s testimony was not limited to discussion of the four specific
congressional districts discussed herein.



                                     [J-1-2018] - 50
       Dr. Wesley Pegden

       Petitioners next presented the testimony of Dr. Wesley Pegden, an expert in the

area of mathematical probability, and professor of mathematical sciences at Carnegie

Mellon University. Dr. Pegden testified that he evaluated the 2011 Plan to determine

whether it “is an outlier with respect to partisan bias and, if so, if that could be explained

by the interaction of political geography and traditional districting criteria in

Pennsylvania.”    N.T. Trial, 12/13/17, at 716-17.       In evaluating the 2011 Plan, Dr.

Pegden utilized a computer algorithm that starts with a base plan − in this case, the

2011 Plan − and then makes a series of small random changes to the plan. Dr. Pegden

was able to incorporate various parameters, such as maintaining 18 contiguous

districts, maintaining equal population, and maintaining compactness. Id. at 726. Dr.

Pegden then noted whether the series of small changes resulted in a decrease in

partisan bias, as measured by the mean/median. Id. at 722-23.

       The algorithm made approximately 1 trillion computer-generated random

changes to the 2011 Plan, and, of the resulting plans, Dr. Pegden determined that

99.999999% of them had less partisan bias than the 2011 Plan. Id. at 749; Petitioners’

Exhibit 117, at 1. Based on this data, Dr. Pegden concluded the General Assembly

“carefully crafted [the 2011 Plan] to ensure a Republican advantage.”             Petitioners’

Exhibit 117, at 1. He further testified the 2011 Plan “was indeed an extreme outlier with

respect to partisan bias in a way that could not be explained by the interaction of

political geography and the districting criteria” that he considered. N.T. Trial, 12/13/17,

at 717.

       The Court found Dr. Pegden’s testimony to be credible; however, it noted that,

like Dr. Chen’s testimony, his testimony did not take into account “other districting

considerations, such as not splitting municipalities, communities of interest, and some




                                       [J-1-2018] - 51
permissible level of incumbent protection and partisan intent.” Findings of Fact at ¶¶

360-61.   Further, as with Dr. Kennedy, the Commonwealth Court “disregarded” Dr.

Pegden’s opinion that the 2011 Plan was an unconstitutional gerrymander as an opinion

on a question of law. Id. at ¶ 363.

       Dr. Christopher Warshaw

       Petitioners next presented the testimony of Dr. Christopher Warshaw, an expert

in the field of American politics – specifically, political representation, public opinion,

elections, and polarization – and professor of political science at George Washington

University. Dr. Warshaw testified that he was asked to evaluate the degree of partisan

bias in the 2011 Plan, and to place any such bias into “historical perspective.” N.T.

Trial, 12/13/17, at 836.

       Dr. Warshaw suggested that the degree of partisan bias in a redistricting plan

can be measured through the “efficiency gap,” which is a formula that measures the

number of “wasted” votes for one party against the number of “wasted” votes for

another party. Id. at 840-41. For a losing party, all of the party’s votes are deemed

wasted votes. For a winning party, all votes over the 50% needed to win the election,

plus one, are deemed wasted votes. The practices of cracking and packing can be

used to create wasted votes. Id. at 839. He explained that, in a cracked district, the

disadvantaged party loses narrowly, wasting a large number of votes without winning a

seat; in a packed district, the disadvantaged party wins overwhelmingly, again, wasting

a large number of votes. Id. at 839-40. To calculate the efficiency gap, Dr. Warshaw

calculates the ratio of a party’s wasted votes over the total number of votes cast in the

election, and subtracts one party’s ratio from the ratio for the other party. The larger the

number, the greater the partisan bias. For purposes of evaluating the 2011 Plan, Dr.

Warshaw explained that an efficiency gap of a negative percentage represents a




                                      [J-1-2018] - 52
Republican advantage, and a positive percentage represents a Democratic advantage.

Id. at 842. (The decision of which party’s gap is deemed negative versus positive – the

scale’s polarity – is arbitrary. Id. at 854.) He summed up the approach as follows:
              The efficiency gap is just a way of translating this intuition
              that what gerrymandering is ultimately about is efficiently
              translating votes into seats by wasting as many of your
              opponent's supporters as possible and as few as possible --
              as possible of your own. So it's really just a formula that
              captures this intuition that that's what gerrymandering is at
              its core.

Id. at 840.

       Dr. Warshaw testified that, historically, in states with more than six congressional

districts, the efficiency gap is close to 0%. An efficiency gap of 0% indicates no partisan

advantage. Id. at 864. He explained that 75% of the time, the efficiency gap is between

10% and negative 10%, and, less than 4% of the time, the efficiency gap is outside the

range of 20% and negative 20%. Id. at 865.

       In analyzing the efficiency gap in Pennsylvania for the years 1972 through 2016,

Dr. Warshaw discovered that, during the 1970s, there was “a very modest” Democratic

advantage, but that the efficiency gap was relatively close to zero.      Id. at 870; see

Petitioner’s Exhibit 40. In the 1980s and 90s, the efficiency gap indicated no partisan

advantage for either party. Id. Beginning in 2000, there was a “very modest Republican

advantage,” but the efficiency gaps “were never very far from zero.” Id. at 870-71.

However, in 2012, the efficiency gap in Pennsylvania was negative 24%, indicating that

“Republicans had a 24-percentage-point advantage in the districting process.” Id. at

871.   In 2014, “Republicans continued to have a large advantage in the districting

process with negative 15 percent,” and, in 2016, Republicans “continued to have a very

large and robust” advantage with an efficiency gap of negative 19%. Id.




                                     [J-1-2018] - 53
      Dr. Warshaw confirmed that, prior to the 2011 Plan, Pennsylvania never had an

efficiency gap of 15% in favor of either party, and only once had there been an

efficiency gap of even 10%.      Id. at 872.   Thus, Dr. Warshaw concluded that the

efficiency gaps that occurred after the 2011 Plan were “extreme” relative to the prior

plans in Pennsylvania. Id. Indeed, he noted that the efficiency gap in Pennsylvania in

2012 was the largest in the country for that year, and was the second largest efficiency

gap in modern history “since one-person, one-vote went into effect in 1972.” Id. at 874.

The impact of an efficiency gap between 15% and 24%, according to Dr. Warshaw,

“implies that Republicans won an average of three to four extra Congressional seats

each year over this timespan.” Id. at 873.

      When asked to consider whether geography may have contributed to the large

efficiency gap in Pennsylvania, Dr. Warshaw stated, “it’s very unlikely that some change

in political geography or some other aspect of voting behavior would have driven this

change. This change was likely only due to the districts that were put in place.” Id. at

879. With regard to the change in the efficiency gap between the 2010 and 2012

elections, Dr. Warshaw opined that “there’s no possible change in political geography

that would lead to such a dramatic shift.” Id. Dr. Warshaw further concluded that “the

efficiency gaps that occured immediately after the 2011 Redistricting Plans went into

place are extremely persistent,” and are unlikely to be remedied by the “normal electoral

process.” Id. at 890-91.

      In addition to his testimony regarding the efficiency gap, Dr. Warshaw discussed

the concept of polarization, which he defined as the difference in voting patterns




                                     [J-1-2018] - 54
between Democrats and Republicans in Congress, id. at 903, and the impact of partisan

gerrymandering on citizens’ faith in government. Id. at 953.48

       The Commonwealth Court found Dr. Warshaw’s testimony to be credible,

particularly with respect to the existence of an efficiency gap in Pennsylvania.

Nevertheless, the court opined that the full meaning and effect of the gap “requires

some speculation and does not take into account some relevant considerations, such as

quality of candidates, incumbency advantage, and voter turnout.” Findings of Fact at ¶

389.   The court expressed additional concerns that the efficiency gap “devalues

competitive elections,” in that even in a district in which both parties have an equal

chance of prevailing, a close contest will result in a substantial efficiency gap in favor of

the prevailing party. Id. at ¶ 390. Finally, the court concluded that Dr. Warshaw’s

comparison of the efficiency gap in Pennsylvania and other states was of limited value,

as it failed to take into consideration whether there were state differences in methods

and limitations for drawing congressional districts. Id. at 89-90 ¶ 391.49



48
   A detailed explanation of this aspect of his testimony is unnecessary for purposes of
this Opinion.
49
   Following the presentation of Dr. Warshaw’s testimony, Petitioners requested
permission to admit into the record several documents, including: Petitioners’ Exhibit
124 (Declaration of Stacie Goede, Republican State Leadership Conference);
Petitioners’ Exhibit 126 (Redistricting 2010 Preparing for Success); Petitioners’ Exhibit
127 (RSLC Announces Redistricting Majority Project (REDMAP); Petitioners’ Exhibit
128 (REDistricting MAjority Project); Petitioners’ Exhibit 129 (REDMAP Political Report:
July 2010); Petitioners’ Exhibit 131 (REDMAP 2012 Summary Report); Petitioners’
Exhibit 132 (REDMAP Political Report: Final Report); Petitioners’ Exhibit 133 (2012
RSLC Year in Review); Petitioners’ Exhibit 134 (REDMAP fundraising letter); and
Petitioners’ Exhibit 140 (“Map-CD18 Maximized”). As noted above, the Commonwealth
Court sustained Respondents’ objections to the admission of these documents, but
admitted them under seal “for the sole purpose of . . . allowing the Supreme Court to
revisit my evidentiary ruling if it so chooses.” N.T. Trial, 12/13/17, at 1061; see id. at
1070. Petitioners also moved for the admission of Exhibits 27, 28, 29, 30, 31, and 33.
The court refused to admit Exhibits 27, 28, 29, 30, and 31, and reiterated that it had
(continued…)

                                      [J-1-2018] - 55
       Dr. Wendy K. Tam Cho

       In response to the testimony offered by Petitioners, Legislative Respondents

presented the testimony of their own experts, beginning with Wendy K. Tam Cho, Ph.D.,

a professor at the University of Illinois, who was certified as an expert in the areas of

political science with a focus on political geography, redistricting, American elections,

operations research, statistics, probability, and high-performance computing; she was

called to rebut Dr. Chen’s and Dr. Pegden’s testimony. N.T. Trial, 12/14/17, at 1132.

Dr. Cho opined that, based upon her review of one of Dr. Chen’s prior papers, she

believed that his methodology was a flawed attempt at a Monte Carlo simulation – i.e., a

flawed attempt to use random sampling to establish the probability of outcomes.

Specifically, Dr. Cho explained that Dr. Chen’s methodology was flawed because,

although his algorithm randomly selected an initial voting district from which to compile

a redistricting plan, it subsequently followed a determined course in actually compiling it,

thereby undermining its ability to establish probabilistic outcomes. Id. at 1137-38. Dr.

Cho also criticized Dr. Chen’s algorithm on, inter alia, the basis that it had not been

academically validated, id. at 1170-73; that many or all of the alternative plans failed to

include all legally applicable and/or traditional redistricting principles “as [she]

understand[s] them,” id. at 1176; and that the algorithm generated too small a sample

size of alternative plans to establish probabilistic outcomes. Id. at 1181-85.

       Dr. Cho testified that, based upon her review of Dr. Pegden’s published work,

she believed his methodology too was flawed, in that it failed to incorporate ordinary




(…continued)
previously ruled on Exhibit 33 and held it was not admissible. Id. at 1077. The court
also refused to admit Exhibits 135, 136, 137, 138, 139, and 141-161. Id. at 1083.



                                      [J-1-2018] - 56
redistricting criteria such as avoiding municipal splits and protecting incumbents. Id. at

1219.

        Notably, however, Dr. Cho conceded that she did not actually review either Dr.

Chen’s or Dr. Pegden’s algorithms or codes, id. at 1141, 1296, and both Dr. Pegden

and Dr. Chen testified on rebuttal that the bulk of Dr. Cho’s assumptions regarding their

methodology – and, thus, derivatively, her criticisms thereof – were erroneous. Id. at

1368-95; N.T. Trial, 12/15/17, at 1650-75. Ultimately, the Commonwealth Court found

Dr. Cho’s testimony incredible “with regard to her criticisms of the algorithms used by

Dr. Chen and Dr. Pegden, but credible with regard to her observation that Dr. Pegden’s

algorithm failed to avoid municipal splits and did not account for permissible

incumbency protection.” Findings of Fact at ¶ 398. Nevertheless, the court found Dr.

Cho’s testimony did not lessen the weight of either Dr. Chen’s conclusion that

adherence to what he viewed as traditional redistricting criteria could not explain the

2011 Plan’s partisan bias, or Dr. Pegden’s conclusion that the 2011 Plan is a statistical

outlier as compared to maps with nearly identical population equality, contiguity,

compactness, and number of county splits.          Id. at ¶¶ 399-400.     The court also

concluded that Dr. Cho offered no meaningful guidance as to an appropriate test for

determining the existence of an unconstitutional partisan gerrymander. Id. at ¶ 401.

        Dr. Nolan McCarty

        Respondents also presented the testimony of Dr. Nolan McCarty, an expert in

the area of redistricting, quantitative election and political analysis, representation and

legislative behavior, and voting behavior, and professor of politics and public affairs at

Princeton University. Dr. McCarty was asked to comment on the expert reports of Dr.

Chen and Dr. Warshaw. Dr. McCarty explained that he analyzed whether the 2011

Plan resulted in a partisan bias by calculating the partisan voting index (“PVI”) of each




                                     [J-1-2018] - 57
congressional district. N.T. Trial, 12/15/17, at 1421. The PVI is calculated by taking the

presidential voting returns in a congressional district for the previous two elections,

subtracting the national performance of each political party, and then calculating the

average over those two elections. Id. Utilizing the PVI, Dr. McCarty opined that there

was no evidence of a partisan advantage to the Republican Party under the 2011 Plan.

Id. at 1489-90. He further suggested that, under the 2011 Plan, the Democratic Party

should have won 8 of the 18 congressional seats, and that its failure to do so was the

result of other factors, including candidate quality, incumbency, spending, national tides,

and trends within the electorate. Id. at 1447-48.

       Dr. McCarty criticized Dr. Chen’s method of calculating the partisan performance

of a district, opining that it is an imperfect predictor of how a district will vote in

congressional elections. Id. at 1458-76. However, Dr. Chen addressed Dr. McCarty’s

criticisms on rebuttal, id. at 1675-701, “to the satisfaction of the Court.” Findings of Fact

at ¶ 407.

       Dr. McCarty also criticized Dr. Warshaw’s reliance on the efficiency gap as an

indicator of gerrymandering, contending (1) that the efficiency gap does not take into

consideration partisan bias that results naturally from geographic sorting; (2) that

proponents of the efficiency gap have not developed principled ways of determining

when an efficiency gap is too large to be justified by geographic sorting; and (3) close

elections can have an effect on the calculation of efficiency gaps. N.T. Trial, 12/15/17,

at 1484; see also Legislative Respondents’ Exhibit 17 at 18-20. He further suggested

there are many components to wasted votes that are not related to partisan districting.

N.T. Trial, 12/15/17, at 1483-84.        Finally, Dr. McCarty criticized Dr. Warshaw’s

testimony regarding the effect gerrymandering has on the polarization of political

parties. Id. at 1477-82.




                                      [J-1-2018] - 58
       The Commonwealth Court found Dr. McCarty’s testimony not credible with

regard to his criticism of Dr. Chen’s report; indeed, the court concluded that “the

methodology employed by Dr. Chen to calculate partisan performance appears to have

been a reliable predictor of election outcomes in Pennsylvania since the enactment of

the 2011 Plan.”    Findings of Fact at ¶ 409.       Moreover, the Commonwealth Court

observed that “Dr. Chen’s methodology resulted in accurate predictions for 54 out of 54

congressional elections under the 2011 Plan.” Id.

       With regard to Dr. Warshaw’s expert report, the Commonwealth Court likewise

determined that Dr. McCarty’s criticisms were not credible to the extent he (1) disagreed

that gerrymandering does not exacerbate problems associated with polarization, and (2)

suggested that cracking and packing may actually benefit voters. Id. at ¶ 410. The

court further rejected as incredible Dr. McCarty’s criticism of Dr. Warshaw’s reliance on

the efficiency gap, noting that “Dr. Warshaw accounted for some geographic sorting in

his analysis of the efficiency gap and did not dispute that close elections can impact the

calculation of an efficiency gap.”    Id.   Although the court credited Dr. McCarty’s

testimony that proponents of the efficiency gap have not developed principled methods

of determining when an efficiency gap is so large it necessarily evidences partisan

gerrymandering, and that wasted votes are not always the result of partisan districting,

the Commonwealth Court concluded that Dr. McCarty’s testimony did not lessen (1) “the

weight given to Dr. Chen’s testimony that the 2011 Plan is an outlier with respect to its

partisan advantage,” or (2) “the weight given to Dr. Warshaw’s testimony that an

efficiency gap exists in Pennsylvania.” Id. at ¶¶ 411-12. The court also concluded that

Dr. McCarty offered no guidance as to the appropriate test for determining when a

legislature’s use of partisan considerations results in unconstitutional gerrymandering.

Id. at ¶ 413.




                                     [J-1-2018] - 59
                 B. Conclusions of Law of the Commonwealth Court

       After setting forth its findings of fact, the Commonwealth Court offered

recommended conclusions of law. Preliminarily, the court explained that the federal

Constitution requires that seats in the United States House of Representatives be

reapportioned decennially among the states according to their populations as

determined in the census, and commits post-reapportionment redistricting to the states’

legislatures, subject to federal law. Conclusions of Law at ¶¶ 1-2 (quoting the federal

Elections Clause). The court reasoned that, in Pennsylvania, although the General

Assembly in performing post-reapportionment redistricting is subject to federal

restrictions – e.g., the requirement that districts be as equal in population as possible

and the requirements of the Voting Rights Act of 1965 – it is largely free from state

restrictions, as its task is not subject to explicit, specific, constitutional or statutory

requirements.50 The Commonwealth Court intimated that, although a party’s claim that

a legislative redistricting plan is unconstitutional on the ground that it is a partisan

gerrymander is justiciable under federal and state law, id. at ¶ 10 (citing Davis v.

Bandemer, 478 U.S. 109, 124-27 (1986);51 Erfer v. Commonwealth, 794 A.2d 325, 331

50
   The court contrasted the General Assembly’s freedom in this regard with the
Legislative Reapportionment Commission’s relatively lesser freedom in performing state
legislative redistricting, which, as noted above, is governed by Article II, Section 16 of
the Pennsylvania Constitution; political subdivisions’ lesser freedom in performing
political-subdivision redistricting, which is governed by Article IX, Section 11 of the
Pennsylvania Constitution; and other states’ lesser freedom in performing congressional
redistricting subject to their own state restrictions, see Conclusions of Law at ¶ 7 (citing,
as an example, Va. Const. art. II, § 6 (requiring Virginia’s Congressional districts to be
contiguous and compact)).
51
   Actually, such a claim’s justiciability under federal law is, at best, unclear. In
Bandemer, the United States Supreme Court held that such claims are justiciable under
the Equal Protection Clause, but was unable to agree on an adjudicative standard.
However, in Vieth, the court revisited the issue, and a four-Justice plurality indicated
they would overrule Bandemer’s holding, with an equal number of Justices indicating
they would reaffirm it, although they remained unable to agree on an adjudicative
(continued…)

                                      [J-1-2018] - 60
(Pa. 2002)), it is insufficient to allege that a redistricting plan employs partisan or

political classifications per se: rather, a party must demonstrate that the plan employs

excessive partisan or political classifications, see id. at ¶¶ 10-15 (citing, inter alia, Vieth,

supra, at 307 (Kennedy, J., concurring) (opining that such a claim predicated on

partisan or political classifications per se is nonjusticiable, but that one predicated on

the allegation that “the [partisan or political] classifications . . . were applied in an

invidious manner or in a way unrelated to any legitimate legislative objective” might be

justiciable); Erfer, 794 A.2d at 334 (describing such a claim’s justiciability as “not

amenable to judicial control or correction save for the most egregious abuses.”); Holt v.

2011 Legislative Reapportionment Comm’n, 38 A.3d 711, 745 (Pa. 2012) (“Holt I”)

(acknowledging, in the context of state legislative redistricting, that redistricting “has an

inevitably legislative, and therefore an inevitably political, element,” but indicating that

constitutional requirements function as a “brake on the most overt of potential excesses

and abuse”)). The court noted that Petitioners, insofar as they are challenging the 2011

Plan’s constitutionality, bear the burden of proving its unconstitutionality, and that it is

insufficient for them to demonstrate that a better or fairer plan exists; rather, they must

demonstrate that the 2011 Plan clearly, plainly, and palpably violates constitutional



(…continued)
standard. See Vieth, 541 U.S. at 270-306 (plurality opinion) (Scalia, J., joined by
Rehnquist, C.J., O’Connor, J., and Thomas, J.); id. at 317 (Stevens, J. dissenting); id. at
342-55 (Souter, J., joined by Ginsburg, J., dissenting); id. at 355-68 (Breyer, J.,
dissenting). Justice Kennedy, concurring in the judgment, agreed with the plurality that
the claim at bar was nonjusticiable, insofar as he viewed some political partisan or
political classifications as permissible and, largely due to that circumstance, could not
glean an appropriate adjudicative standard, but declined to foreclose future claims for
which he expressed optimism that such a standard might be determined. See id. at
308-17 (Kennedy, J., concurring in the judgment).




                                       [J-1-2018] - 61
requirements. See id. at ¶ 16 (citing, inter alia, Singer v. Sheppard, 346 A.2d 897, 900

(Pa. 1975)).

      Turning to Petitioners’ claims, the Commonwealth Court first rejected Petitioners’

argument that the 2011 Plan violated their rights to free speech pursuant to Article I,

Section 7 of the Pennsylvania Constitution and free assembly pursuant to Article I,

Section 20 of the Pennsylvania Constitution.         The court acknowledged that these

provisions predate the First Amendment to the United States Constitution, and that,

although their interpretation is often guided by analogy to First Amendment

jurisprudence, they provide broader protection of individual freedom of speech and

association. The court cited its decision in Working Families Party v. Commonwealth,

169 A.3d 1247 (Pa. Cmwlth. 2017), for the proposition that, where a party challenges a

statute as violative of Article I, Sections 7 and 20, the fundamental adjudicative

framework is a means-ends test weighing “the character and magnitude of the burden

imposed by the [statute] against the interests proffered to justify that burden”:

specifically, “‘regulations imposing severe burdens on plaintiffs’ rights must be narrowly

tailored and advance a compelling state interest[;] [l]esser burdens, however, trigger

less exacting review, and a [s]tate’s important regulatory interests will usually be

enough to justify reasonable, nondiscriminatory restrictions.’” Conclusions of Law at ¶

25 (quoting Working Families Party, 169 A.3d at 1260-61 (internally quoting Timmons v.

Twin Cities Area New Party, 520 U.S. 351 (1997) (internal quotation marks omitted))).

The court then explained that this Court has recognized that the right to free speech

includes the right to free speech unencumbered by official retaliation:

               To prove a claim of retaliation, a plaintiff must establish: (1)
               the plaintiff was engaged in a constitutionally protected
               activity; (2) the defendant’s action caused the plaintiff to
               suffer an injury that would likely chill a person of ordinary
               firmness from continuing to engage in that activity; and (3)



                                       [J-1-2018] - 62
               the adverse action was motivated at least in part as a
               response to the exercise of the plaintiff’s constitutional rights.

Id. at ¶ 26 (quoting Uniontown Newspapers, Inc. v. Roberts, 839 A.2d 185, 198 (Pa.

2003) (internal citations and quotation marks omitted)).

         Observing that no majority of the United States Supreme Court has yet

addressed a challenge to a redistricting plan as violative of the First Amendment and

that no Pennsylvania court has yet considered a challenge to a redistricting plan as

violative of Article I, Sections 7 and 20, the court remarked that Petitioners are not

precluded by the 2011 Plan from freely associating with any candidate or political party

or from voting.     The court characterized Petitioners’ claims as actually seeking a

declaration that they are entitled to a redistricting plan “free of any and all partisan

considerations,” noting that such a right was “not apparent in the Pennsylvania

Constitution or in the history of gerrymandering decisions in Pennsylvania or throughout

the country,” and that both the United States Supreme Court and this Court have

previously acknowledged that partisan considerations may play some role in

redistricting. Id. at ¶¶ 27-38 (citing Vieth and Holt I).

         The court then noted Justice Kennedy’s remarks in Vieth that courts must have

some judicially administrable standard by which to appraise partisan gerrymanders, and

found that Petitioners presented no such standard.52 Finally, assuming arguendo that

52
     Later, the Commonwealth Court explained:
            [s]ome unanswered questions that arise based on
            Petitioners’ presentation include:        (1) what is a
            constitutionally permissible efficiency gap; (2) how many
            districts must be competitive in order for a plan to pass
            constitutional muster (realizing that a competitive district
            would result in a skewed efficiency gap); (3) how is a
            “competitive” district defined; (4) how is a “fair” district
            defined; and (5) must a plan guarantee a minimum number
            of congressional seats in favor of one party or another to be
            constitutional.
(continued…)

                                        [J-1-2018] - 63
Petitioners’ putative retaliation claim is cognizable under Pennsylvania law, the court

found that Petitioners failed to establish the same. Although conceding that Petitioners

were engaged in constitutionally-protected political activity, the court first found that they

failed to establish that the General Assembly caused them to suffer any injury that

would chill a person of ordinary firmness from continuing to engage in such activity,

essentially because they remained politically active:

               With respect to the second element, Petitioners all continue
               to participate in the political process. Indeed, they have
               voted in congressional races since the implementation of the
               2011 Plan. The Court assumes that each Petitioner is a
               person of [at least] ordinary firmness.

Id. at ¶ 34.

       The court also determined that Petitioners failed to establish that the General

Assembly’s adoption of the 2011 Plan was motivated in part as a response to

Petitioners’ participation in the political process, essentially reasoning that intent to gain

a partisan advantage over a rival faction is not equivalent to an intent to punish the

faction’s voters, that gleaning the intent of the General Assembly as a body was largely

impossible, and that the fact that some Democratic state representatives voted in favor

of the 2011 Plan undermined the notion that its intent was to punish Democratic voters:

               With respect to the third element, Petitioners have similarly
               failed to adduce evidence that the General Assembly passed
               the 2011 Plan with any motive to retaliate against Petitioners
               (or others who voted for Democratic candidates in any
               particular election) for exercising their right to vote. . . .
               Intent to favor one party’s candidates over another should
               not be conflated with motive to retaliate against voters for
               casting their votes for a particular candidate in a prior
               election. There is no record evidence to suggest that in

(…continued)
Conclusions of Law at ¶ 61 n.24.



                                       [J-1-2018] - 64
             voting for the 2011 Plan, the General Assembly, or any
             particular member thereof, was motivated by a desire to
             punish or retaliate against Pennsylvanians who voted for
             Democratic candidates. Indeed, it is difficult to assign a
             singular and dastardly motive to a branch of government
             made up of 253 individual members elected from distinct
             districts with distinct constituencies and divided party
             affiliations. . . .
             On final passage of the 2011 Plan in the PA House, of the
             197 members voting, 136 voted in the affirmative, with some
             Republican members voting in the negative and 36
             Democratic members voting in the affirmative. Given the
             negative Republican votes, the 2011 Plan would not have
             passed the PA House without Democratic support. The fact
             that some Democrats voted in favor of the 2011 Plan further
             militates against a finding or conclusion that the General
             Assembly passed the 2011 Plan, in whole or in part, as a
             response to actual votes cast by Democrats in prior
             elections.

Id. at ¶¶ 35-37 (paragraph numbering omitted).

      Next, the court rejected Petitioners’ argument that the 2011 Plan violated their

rights to equal protection pursuant to Article I, Sections 1 and 26 of the Pennsylvania

Constitution (the “Equal Protection Guarantee”) and their right to free and equal

elections pursuant to Article I, Section 5 of the Pennsylvania Constitution. The court

opined that, “[i]n the context of partisan gerrymandering, the Pennsylvania Supreme

Court has stated that the Equal Protection Guarantee is coterminous with the Equal

Protection Clause of the Fourteenth Amendment to the United States Constitution,”

Conclusions of Law at ¶ 45 (citing Erfer, 794 A.2d at 332 (citing Love v. Borough of

Stroudsburg, 597 A.2d 1137, 1139 (Pa. 1991)); Kramer v. Workers’ Comp. Appeal Bd.

(Rite Aid Corp.), 883 A.2d 518, 532 (Pa. 2005); Zauflik v. Pennsbury Sch. Dist., 72 A.3d




                                    [J-1-2018] - 65
773, 789 n. 24 (Pa. Cmwlth. 2013), aff’d, 104 A.3d 1096 (Pa. 2014); Doe v. Miller, 886
A.2d 310, 314 n.9 (Pa. Cmwlth. 2005), aff’d per curiam, 901 A.2d 495 (Pa. 2006)).53 54

       The Commonwealth Court further opined that this Court has previously described

the Free and Equal Elections Clause as requiring that elections “are public and open to

all qualified electors alike;” that “every voter has the same right as any other voter;” that

“each voter under the law has the right to cast his ballot and have it honestly counted;”

that “the regulation of the right to exercise the franchise does not deny the franchise[;]”

and that “no constitutional right of the qualified elector is subverted or denied him[,]” but,

in the context of partisan gerrymandering, merely reiterates the protections of the Equal

53
   The court further opined that Erfer was “consistent with decades of Pennsylvania
Supreme Court precedent holding that the ‘equal protection provisions of the
Pennsylvania Constitution are analyzed . . . under the same standards used by the
United States Supreme Court when reviewing equal protection claims under the
Fourteenth Amendment to the United States Constitution.’” Conclusions of Law at ¶ 45
(quoting Love, 597 A.2d at 1139; citing Commonwealth v. Albert, 758 A.2d 1149, 1151
(Pa. 2000); James v. SEPTA, 477 A.2d 1302, 1305 (Pa. 1984); Laudenberger v. Port
Auth. of Allegheny Cnty., 436 A.2d 147, 155 n.13 (Pa. 1981); Baltimore & Ohio R.R. Co.
v. Commonwealth, 334 A.2d 636, 643 (Pa. 1975)).
54
   Notably, in Erfer, our determination that the Equal Protection Guarantee was to be
adjudicated as coterminous with the Equal Protection Clause of the Fourteenth
Amendment to the United States Constitution was predicated on Love, in which we
merely remarked that the Equal Protection Guarantee and Equal Protection Clause
involve the same jurisprudential framework – i.e., a means-ends test taking into account
a law’s use of suspect classification, burdening of fundamental rights, and its
justification in light of its objectives. See Erfer, 794 A.3d at 331-32; Love, 597 A.2d at
1139. The same was true in Kramer, where we remarked that we had previously
employed “the same standards applicable to federal equal protection claims” and that
the parties therein did not dispute “that the protections [were] coterminous[.]” Kramer,
883 A.2d at 532. Moreover, our affirmance in Zauflik was rooted in the parties’ failure to
conduct an analysis under Commonwealth v. Edmunds, 586 A.2d 887 (Pa. 1991). See
Zauflik, 104 A.3d at 1117 n.10; infra note 53. Finally, concerning Doe, the issue was
not meaningfully litigated before the Commonwealth Court, and, in any event, this Court
affirmed its decision per curiam, rendering it of no salient precedential value in the
instant case. See Commonwealth v. Tilghman, 673 A.2d 898, 903-05 (Pa. 1996)
(noting that orders affirming a lower court’s decision, as opposed to its opinion, per
curiam should not be construed as endorsing its reasoning).



                                       [J-1-2018] - 66
Protection Guarantee. Id. at ¶¶ 40 (citing In re 1991 Pa. Legislative Reapportionment

Comm’n, 609 A.2d 132 (Pa. 1992) (quoting City Council of City of Bethlehem v.

Marcincin, 515 A.2d 1320, 1323 (Pa. 1986)), and Erfer, 794 A.2d at 332).55

       The court explained that, in In re 1991 Legislative Reapportionment Comm’n, this

Court adopted a standard suggested by a plurality of justices in Bandemer for

determining whether a redistricting plan was unconstitutional on the basis of partisan

gerrymandering:

              A plaintiff raising a gerrymandering claim must establish that
              there was intentional discrimination against an identifiable
              political group and that there was an actual discriminatory
              effect on that group. In order to establish discriminatory
              effect, the plaintiff must show: (1) that the identifiable group
              has been, or is projected to be, disadvantaged at the polls;
              (2) that by being disadvantaged at the polls, the identifiable
              group will lack political power and be denied fair
              representation.

Conclusions of Law at ¶ 47 (internal quotation marks, citations, and brackets omitted).

The Commonwealth Court acknowledged that Bandemer’s and, with it, Erfer’s test, was

abrogated by Vieth as a matter of federal law, but, noting that this Court has not yet

specifically discarded it, nevertheless endeavored to apply it to Petitioners’ claim.

Although acknowledging that Petitioners had established intentional discrimination – in

that the General Assembly was likely aware of, and intended, the 2011 Plan’s political

consequences – the court determined that Petitioners could not establish that they

constituted an identifiable political group:




55
  Notably, as discussed below, although we did reject in Erfer the suggestion that the
Free and Equal Elections Clause provided greater protection of the right to vote than the
Equal Protection Guarantee, our rejection was predicated on the lack of a persuasive
argument to that end. Erfer, 794 A.2d at 331-32.



                                       [J-1-2018] - 67
             In light of the standard articulated in Erfer, and based on the
             evidence adduced at trial, Petitioners have established
             intentional discrimination, in that the 2011 Plan was
             intentionally drawn so as to grant Republican candidates an
             advantage in certain districts within the Commonwealth. . . .
             Although the 2011 Plan was drawn to give Republican
             candidates an advantage in certain districts within the
             Commonwealth, Petitioners have failed to meet their burden
             of showing that the 2011 Plan equated to intentional
             discrimination against an identifiable political group. . . .
             Voters who are likely to vote Democratic (or Republican) in a
             particular district based on the candidates or issues,
             regardless of the voters’ political affiliation, are not an
             identifiable political group for purposes of the Equal
             Protection Guarantee under the Pennsylvania Constitution.

Id. at ¶¶ 51-53 (paragraph numbering omitted).

      Moreover, the court found that Petitioners had failed to establish that they would

be disadvantaged at the polls or would lack political power or fair representation, noting

that they remain free to participate in democratic processes:

             While Petitioners contend that Republican candidates who
             prevail in congressional districts do not represent their
             particular views on issues important to them and will
             effectively ignore them, the Court refuses to make such a
             broad finding based on Petitioners’ feelings. There is no
             constitutional provision that creates a right in voters to their
             elected official of choice. As a matter of law, an elected
             member of Congress represents his or her district in its
             entirety, even those within the district who do not share his
             or her views. This Court will not presume that members of
             Congress represent only a portion of their constituents
             simply because some constituents have different priorities
             and views on controversial issues. . . . At least 3 of the 18
             congressional districts in the 2011 Plan are safe Democratic
             seats. . . . Petitioners can, and still do, campaign for,
             financially support, and vote for their candidate of choice in
             every congressional election. . . . Petitioners can still
             exercise their right to protest and attempt to influence public
             opinion in their congressional district and throughout the
             Commonwealth. . . . Perhaps most importantly, Petitioners
             and likeminded voters from across the Commonwealth can
             exercise their political power at the polls to elect legislators
             and a Governor who will address and remedy any unfairness


                                     [J-1-2018] - 68
                in the 2011 Plan through the next reapportionment following
                the 2020 U. S. Census.

Conclusions of Law at ¶ 56 (paragraph labeling omitted).56

       Finally, in a post-script summary, the court reiterated its view that Petitioners had

failed to identify a judicially manageable standard for claims of partisan gerrymandering,

and noted that it predicated its conclusions of law on what it viewed as the “evidence

presented and the current state of the law,” acknowledging that there are matters

pending before the United States Supreme Court that might impact the applicable legal

framework. Id. at ¶ 65 (citing Gill v. Whitford, supra; Benisek v. Lamone No. 17-333

(U.S. jurisdictional statement filed Sept. 1, 2017)).

                                      IV. Arguments

                  A. Petitioners and Aligned Respondents and Amici

       We now address the arguments presented to this Court.               We begin with

Petitioners, those Respondents arguing that Petitioners are entitled to relief, and

Petitioners’ supporting amici.

       Petitioners first assert that the 2011 Plan violates the free expression and free

association clauses of the Pennsylvania Constitution, see Pa. Const. art. I, §§ 7, 20,

which, they highlight, pre-date the First Amendment and provide broader protections for

speech and associational rights than those traditionally recognized under the federal

Constitution.    Consistent with that notion, Petitioners emphasize that, in contrast to

federal challenges to laws restricting the freedom of expression, which are assessed

under the rubric of intermediate scrutiny, courts apply the more exacting strict scrutiny

standard to challenges to such laws under the Pennsylvania Constitution.               See

56
   On the court’s last point, one imagines that Petitioners find cold comfort in their right
to protest and advocate for change in an electoral system that they allege has been
structurally designed to marginalize their efforts in perpetuity.



                                       [J-1-2018] - 69
Petitioners’ Brief at 46-47 (citing Pap's A.M. v. City of Erie, 812 A.2d 591 (2002) (“Pap’s

II”)).

         According to Petitioners, these broad protections under the Pennsylvania

Constitution’s Article I, Section 7 free expression clause necessarily extend to the act of

voting, as voting constitutes direct “personal expression of favor or disfavor for particular

policies, personalities, or laws,” Petitioners’ Brief at 47-48 (quoting Commonwealth v.

Cobbs, 305 A.2d 25, 27 (Pa. 1973)), and gives voters a firsthand opportunity to

“express their own political preferences.” Id. (quoting Norman v. Reed, 502 U.S. 279,

288 (1992)).     Petitioners further suggest that the political nature of the expression

inherent in voting deserves even greater protection than other forms of expression, as

“the right to participate in electing our political leaders” is the most “basic [right] in our

democracy.”      Id. (quoting McCutcheon v. FEC, 134 S. Ct. 1434, 1440-41 (2014)

(plurality)).

         While Petitioners recognize that, in the instant matter, the 2011 Plan does not

entirely limit Democratic voters’ political expression, they note that laws which

discriminate against or burden protected expression based on content or viewpoint —

including those laws which render speech less effective — are nevertheless subject to

strict scrutiny analysis. Petitioners’ Brief at 49 (citing Ins. Adjustment Bureau v. Ins.

Com'r for Com. of Pa., 542 A.2d 1317, 1323-24 (Pa. 1988)). Petitioners maintain that

such is the case here, as the Plan was drawn to give Republicans an advantage in 13

out of 18 congressional districts (see Conclusions of Law at ¶ 52; Findings of Fact at ¶

291) and discriminates against the political viewpoint of Democratic voters across the

Commonwealth by: splitting traditionally Democratic strongholds to reduce the

effectiveness of the Democratic vote — i.e., Erie County, Harrisburg, and Reading;

removing predominantly Democratic municipalities from their broader communities and




                                       [J-1-2018] - 70
combining them with other Democratic municipalities to dilute the weight of the

Democratic vote — i.e., Swarthmore, Easton, Bethlehem, Scranton, Wilkes-Barre, and

the Allegheny River Valley; or knitting together “disparate Republican precincts while

excising Democratic strongholds” to diminish the representational rights of Democrats

— i.e., Pennsylvania’s 12th District. Petitioners’ Brief at 52.

       As further proof of the diminished value of the Democratic vote under the 2011

Plan, Petitioners emphasize that, in each of the past three elections, Democrats won

only 5 of the 18 seats, despite winning the majority of the statewide congressional vote

in 2012 and nearly half of that vote in 2014 and 2016. Petitioners also rely upon the

experts’ testimony and alternative plans, described above, which they contend

constitute “powerful evidence” of the intent to disadvantage Democratic voters. Id. at 53

(quoting Holt I, 38 A.3d at 756-57).

       In light of the above evidence, Petitioners argue that the 2011 Plan does not

satisfy strict scrutiny — or any scrutiny, for that matter — because Legislative

Respondents failed to identify any legitimate, much less compelling, governmental

interest served by drawing the congressional district boundaries to disadvantage

Democratic voters. As such, Petitioners criticize the Commonwealth Court for failing to

address whether the Plan constitutes viewpoint discrimination and for failing to assess

the Plan with any measure of judicial scrutiny — strict scrutiny or otherwise.

       While the Commonwealth Court found that Petitioners failed to offer a

manageable standard for determining when permissible partisanship in drawing districts

becomes unconstitutional, Petitioners maintain that the constitutional prohibition against

viewpoint discrimination and the strict scrutiny standard are indeed the appropriate

standards by which to assess their claim, noting that courts have long applied modern

constitutional principles to invalidate traditionally acceptable practices, such as the




                                       [J-1-2018] - 71
gerrymandering employed in the instant case. Petitioners’ Brief at 55 (citing Elrod v.

Burns, 427 U.S. 347 (1976) (holding that the First Amendment to the United States

Constitution prohibited the practice of terminating government employees on a partisan

basis); Reynolds v. Sims, 377 U.S. 533, 579 (1964) (invalidating the practice of drawing

legislative districts with unequal population)). Petitioners additionally take issue with the

Commonwealth Court’s conclusion that there is no right to a “nonpartisan, neutral

redistricting process,” Conclusions of Law at ¶ 30, noting that the cases upon which the

Commonwealth Court relied in reaching this conclusion were equal protection cases,

and, thus, distinguishable from free speech-based gerrymandering challenges, which

the high Court allowed to proceed in Shapiro v. McManus, 136 S. Ct. 450 (2015).

Petitioners’ Brief at 57 (citing Erfer, 794 A.2d at 328 n.2).

       Based on the foregoing, Petitioners urge this Court to find that the Pennsylvania

Constitution categorically prohibits partisan gerrymandering to any degree, as it “serves

no good purpose and offers no societal benefit.” Id. However, Petitioners argue that,

even if some partisan considerations were permitted in drafting the map of

congressional districts, this Court should nevertheless hold that the 2011 Plan’s

“extreme and obvious viewpoint discrimination” is unconstitutional.               Id. at 58.

Petitioners offer that, at a minimum, the subordination of traditional districting criteria in

an attempt to disadvantage a party’s voters based on their political beliefs, as they claim

Respondents did in the instant case, should be prohibited.

       Alternatively, Petitioners allege that the 2011 Plan impermissibly retaliates

against Democratic voters based upon their voting histories and party affiliation.

Petitioners note that, to establish a free-speech retaliation claim in the context of

redistricting, a party must establish that: (1) the plan intended to burden them “because

of how they voted or the political party with which they were affiliated”; (2) they suffered




                                       [J-1-2018] - 72
a “tangible and concrete adverse effect”; and (3) the retaliatory intent was a “but for”

cause of their injury. Id. at 59-60 (quoting Shapiro v. McManus, 203 F. Supp.3d 579,

596-98 (D. Md. 2016)). Petitioners maintain that they have satisfied each of the three

elements of this test and that the Commonwealth Court erred in finding otherwise.

      With respect to the first retaliation prong, Petitioners assert that the materials

provided by Speaker Turzai in the federal litigation, discussed above,        are “direct,

conclusive evidence that the mapmakers drew district boundaries to disadvantage

Democratic voters specifically based on their voting histories, which the mapmakers

measured for every precinct, municipality, and county in Pennsylvania.”         Id. at 60

(emphasis original). Petitioners claim this is further evidenced by the testimony of their

experts, which demonstrated that the mapmakers used Democratic voters’ past voting

history when “packing and cracking” legislative districts to subject those voters to

disfavored treatment. Id. Regarding the second prong, Petitioners argue that they

proved the Plan caused them to suffer a tangible and concrete adverse effect —

namely, losing several seats statewide.      Finally, as to the third prong, Petitioners

contend that they would have won at least several more seats had the Plan not been

drawn to intentionally burden Democratic voters based on their past voting histories.

      In rejecting their claim, the Commonwealth Court relied upon the three-part test

in Uniontown Newspapers, which required, inter alia, the challenger to establish that the

action caused “an injury that would likely chill a person of ordinary firmness from

continuing to engage in that activity.” Uniontown Newspapers, 839 A.2d at 198.

However, Petitioners submit that doing so was improper because “chilling” is not an

element of a constitutional retaliation claim. Rather, according to Petitioners, the focus

on “chilling” in Uniontown Newspapers was due to the fact that it was the only injury

alleged in the case, not because it was the only cognizable injury in a retaliation case.




                                     [J-1-2018] - 73
Indeed, Petitioners suggest that they suffered multiple concrete harms wholly separate

from any chilling, which they claim is sufficient to establish the second prong of the

retaliation test.   In any event, Petitioners argue that they were, in fact, chilled, as,

objectively, the Plan’s “uncompetitive districts clearly would deter many ‘ordinary’

persons from voting.” Petitioners’ Brief at 63.

       Lastly, Petitioners reject the Commonwealth Court’s conclusion that the General

Assembly lacked a retaliatory motive, noting the “overwhelming evidence” — including

the documents produced by Speaker Turzai — conclusively established that the

mapmakers considered Democrats’ votes in prior elections when drawing the map to

disadvantage Democratic voters.

       Petitioners next argue that the Plan violates equal protection principles and the

Free and Equal Elections Clause of the Pennsylvania Constitution. Id. at 64 (quoting

Pa. Const. art I, §§ 1, 5, 26).       Specifically, principally relying upon the standard

articulated in Erfer, Petitioners explain that a congressional districting map violates the

equal protection clause if it reflects “intentional discrimination against an identifiable

political group” and if “there was an actual discriminatory effect on that group.” Id. at 65

(quoting Erfer, 794 A.2d at 332).         First, regarding the intentional discrimination

requirement, Petitioners maintain that the overwhelming evidence proved that the 2011

Plan intentionally discriminated against Democratic voters, noting the Commonwealth

Court specifically found that such discrimination occurred. Second, with respect to the

identifiable political group requirement, Petitioners argue that Democratic voters do, in

fact, constitute an identifiable political group, citing the statistical evidence from Dr.

Chen regarding the high correlation in the level of support for Democratic candidates in

particular geographic units and Dr. Warshaw’s expert opinion with respect to the highly

predictable nature of congressional elections based on political party.




                                      [J-1-2018] - 74
         Third, Petitioners assert that the Plan had an actual discriminatory effect on

Democratic voters in the Commonwealth, arguing that, thereby, they have been

discriminated against in an exercise of their civil right to vote in violation of Article I,

Section 26, and deprived of an “equal” election in violation of the Free and Equal

Elections Clause. As noted, at least as a matter of equal protection, Petitioners must

prove: (1) that the Plan created disproportionate results at the polls, and (2) that they

have “essentially been shut out of the political process.” Erfer, 794 A.2d at 333.

Petitioners allege, based upon the evidence detailed above, that they satisfy the first

element because drawing the Plan to purposely diminish the effectiveness of

Democrats’ votes and to give Republicans the advantage at the polls created

disproportional    election    results,   denying    Democrats      political   power    and   fair

representation. Petitioners submit, however, that the second “shut out of the political

process” element should be eliminated because it is vague and “unworkable,” claiming

that Erfer provided no guidance regarding the type of evidence that would satisfy that

standard, and that Bandemer, supra, upon which Erfer was based, did not impose such

a requirement.      Petitioners further suggest that imposing an “essentially shut out”

requirement is counterintuitive, as it would allow partisan map drawers to continue to

politically gerrymander so long as the minority party receives some of the congressional

seats.    In any event, Petitioners argue that, because the Plan artificially deprives

Democratic voters of the ability to elect a Democratic representative, and, given the

extreme     political   polarization   between      the   two   political   parties,    Republican

representatives will not adequately represent Democrats’ interests, thus shutting

Democratic voters out of the political process.

         Finally, Petitioners reject the Commonwealth Court’s conclusion that the Plan

satisfies equal protection principles because Democrats potentially will have the




                                          [J-1-2018] - 75
opportunity to influence the new map in 2020.            Petitioners emphasize that “the

possibility that the legislature may itself change the law and remedy the discrimination is

not a defense under the Pennsylvania Constitution,” as, under that logic, every

discriminatory law would be constitutional. Petitioners’ Brief at 73.

       Petitioners requested that this Court give the legislature two weeks to develop a

new, constitutional plan that satisfies non-partisan criteria, and that we adopt a plan

ourselves with the assistance of a special master if the legislature fails to do so.

       Executive Respondents Governor Wolf, Secretary Torres, Commissioner Marks

and Lieutenant Governor Stack have filed briefs supporting Petitioners, arguing, for

largely the same reasons advanced by Petitioners, that the 2011 Plan violates the free

expression and free association provisions of the Pennsylvania Constitution, as well as

equal protection principles and the Free and Equal Elections Clause.                   Further,

Executive Respondents agree that the evidence provided by Petitioners was sufficient

to establish that the Plan is unconstitutional.

       Beyond the points raised by Petitioners, Executive Respondents Wolf, Torres,

and Marks assert that, although the Commonwealth Court found that Petitioners were

required to provide a standard to assess when partisan considerations in creating a

redistricting plan cross the line into unconstitutionality, no such bright line rule was

necessary to determine that the Plan was unconstitutional in this case, given the

extreme and, indeed, flagrant level of partisan gerrymandering that occurred.

Additionally, while the Commonwealth Court suggested that Petitioners’ standard must

account for a variety of specific variables such as the number of districts which must be

competitive and the constitutionally permissible efficiency gap percentage, Respondents

Wolf, Torres, and Marks argue that precise calculations are not required, noting that

“courts routinely decide constitutional cases using judicially manageable standards that




                                       [J-1-2018] - 76
are rooted in constitutional principles but that are not susceptible of precise calculation.”

Wolf, Marks, and Stack Brief at 8 (citing, e.g., BMW of N. Am., Inc. v. Gore, 517 U.S.
559, 585-86 (1996) (declining “to draw a bright line marking the limits of a

constitutionally acceptable punitive damages award,” but finding “the grossly excessive

award imposed in this case transcends the constitutional limit”)). Id. at 9. Respondents

Wolf, Torres, and Marks further observe that this Court, in invalidating a prior state

legislative redistricting plan as contrary to law in Holt I, expressly rejected “the premise

that any predetermined [population] percentage deviation [existed] with which any

reapportionment plan [had to comply],” and declined to “set any immovable ‘guideposts’

for a redistricting commission to meet that would guarantee a finding of

constitutionality.” Id. at 10 (quoting Holt I, 38 A.3d at 736).

       For his part, Respondent Stack adds that, while he concurs with Petitioners’

position that the Plan fails strict scrutiny analysis, in his view, the Plan also fails under

the rational basis standard, as the Plan “lacks a legitimate state interest, and instead

advances the impermissible interest of achieving partisan advantage.” Stack Brief at

24.   Respondent Stack further argues that, “[a]lthough the Legislative Respondents

proffered the hypothetical state interests of redrawing the district maps to conform to the

results of the census, they cannot and do not offer any rational relationship between

that interest and the map they drew.” Id. at 27. Additionally, with respect to Petitioners’

claim under the Free and Equal Elections Clause, Respondent Stack emphasizes that

“[t]he constitutional requirement of ‘free and equal elections’ contemplates that all voters

are to be treated equally.”       Id. at 25.    As the Plan was overtly drawn to favor

Republicans, Respondent Stack maintains that the Plan “exhibits the heavy hand of

state action . . . offensive to democracy,” violating the Commonwealth’s duty to ensure

that it provides free and equal elections. Id. at 26.




                                       [J-1-2018] - 77
       Executive Respondents provide additional insight into how this Court should

fashion a remedy, noting that, as representatives of the department that administers

elections in Pennsylvania, they are uniquely positioned to make suggestions in this

regard. Specifically, Respondents Wolf, Torres, and Marks offer that it is still possible to

hold the primary on the scheduled May 15 date if a new redistricting map is in place by

February 20, 2018. However, they submit that it would also be possible, through a

series of internal administrative adjustments and date changes, to postpone the primary

elections from May to the summer of 2018, which would allow a new plan to be

administered as late as the beginning of April.

       As to the process of creating a new plan, Respondents Wolf, Torres, and Marks

assert that three weeks is a reasonable time period for the General Assembly and

Governor to enact and sign into law a new redistricting plan, noting that the General

Assembly previously enacted a revised congressional districting plan within only 10

days of the court’s order to do so. Wolf, Torres, Marks Brief at 25 (citing Vieth v.

Pennsylvania, 241 F. Supp. 2d 478, 480 (M.D. Pa. 2003), aff’d sub nom. Vieth, 541 U.S.

at 267). However, if the General Assembly fails to enact a plan by the Court’s deadline,

Respondents Wolf, Torres, and Marks suggest that this Court should draft a plan upon

consideration of the evidence submitted by the parties.       Id. at 26 (citing League of

Women Voters of Florida v. Detzner, 179 So. 3d 258 (Fla. 2015)).

       Respondent Stack agrees with the suggestion of Respondents Wolf, Torres, and

Marks that this Court may, and indeed should, adopt a new redistricting plan if the

General Assembly and the Governor cannot reach an agreement on a constitutionally

valid map in time for the 2018 congressional primaries. Should this Court take that

route, Respondent Stack cites favorably one of the maps developed by Dr. Chen –

Chen Figure 1, Petitioners’ Exhibit 3 (identified as Simulated Plan 1 above) – which he




                                      [J-1-2018] - 78
maintains serves as a good guide, claiming that it meets or exceeds the 2011 Plan

based on traditional redistricting criteria, and provides sufficient data to judge its

compliance with traditional districting criteria, as well as federal Voting Rights Act

requirements. Stack Brief at 10-15, 39. Respondent Stack offers that this Court should

retain a special master, who could reference Dr. Chen’s map as a guide in drawing a

new map, should the legislature fail to produce a map in a timely fashion.

      Amicus Common Cause, like Petitioners, contends that the 2011 Plan violates

the Free and Equal Elections Clause of the Pennsylvania Constitution, asserting that

this clause provides greater protections to the right to vote than the federal Equal

Protection Clause.

      Relying upon our seminal decision in Edmunds, supra,57 which provides the

framework for analyzing whether a right under the Pennsylvania Constitution is more

expansive than its federal counterpart, Common Cause first argues that the text of the

Free and Equal Elections Clause demonstrates that it should be viewed as independent

from the Equal Protection Clause of the United States Constitution. Common Cause

notes that, in contrast to the more general provisions of the Pennsylvania Constitution

such as Article I, Sections I and 26, which implicate, but do not specifically address, the

57
   Edmunds instructs that an analysis of whether a right under the Pennsylvania
Constitution affords greater protection than the United States Constitution encompasses
the following four factors:
      1) text of the Pennsylvania constitutional provision;
      2) history of the provision, including Pennsylvania case-law;
      3) related case-law from other states;
      4) policy considerations, including unique issues of state and local concern, and
      applicability within modern Pennsylvania jurisprudence.
Edmunds, 586 A.2d at 895.



                                     [J-1-2018] - 79
right to vote, Article I, Section 5’s proclamation that “[e]lections shall be free and equal”

and that “no power . . . shall at any time interfere to prevent the free exercise of the right

of suffrage” is direct and specific, indicating that the clause should not be “subsumed

into Sections 1 and 26, let alone federal jurisprudence.” Common Cause Brief at 6-7.

       Second, Common Cause argues that the history of the Free and Equal Elections

Clause supports giving it independent effect. Specifically, Common Cause highlights

that, since as early as 1776, Pennsylvania has recognized the importance of the right to

vote, providing in Chapter I, Section VII of the Declaration of Rights that “all elections

ought to be free; and that all free men having a sufficient evident common interest with,

and attachment to the community, have a right to elect officers, or to be elected into

office.” Id. (quoting Pa. Const. of 1776, ch. I, § VII). Common Cause continues that, in

1790, Pennsylvania adopted the Free and Equal Elections Clause into its Constitution,

but the federal Constitution was, and continued to be, largely silent regarding the right to

free and equal elections, containing no comparable provision and leaving “the selection

of representatives and senators largely to the states, subject to minimum age and

eligibility requirements.” Id. at 8-9. While the United States later adopted the Equal

Protection Clause of the Fourteenth Amendment to the United States Constitution,

Common Cause stresses that it did not do so until 1868 — many decades after

Pennsylvania had declared free and equal elections a fundamental right. Thus, in light

of the temporal differences between the two provisions and the fact that the federal

Equal Protection Clause does not specifically address elections, Common Cause

maintains that the Free and Equal Elections Clause and the federal Equal Protection

Clause should not be viewed as coterminous.

       Common Cause also suggests that Pennsylvania case law supports giving the

Free and Equal Elections Clause independent effect, noting that this Court has




                                       [J-1-2018] - 80
interpreted the clause since as early as the 1860s, when the Court explained that

elections are made equal by “laws which shall arrange all the qualified electors into

suitable districts, and make their votes equally potent in the election; so that some shall

not have more votes than others, and that all shall have an equal share in filling the

offices of the Commonwealth.” Id. at 11 (quoting Patterson v. Barlow, 60 Pa. 54, 75

(Pa. 1869)).   This Court further provided, with respect to the concept of legislative

deference under the Free and Equal Elections Clause, that, although the General

Assembly enjoys discretion in creating laws to ensure that elections are equal, the

legislature’s actions in this regard may be reviewed “in a case of plain, palpable, and

clear abuse of the power which actually infringes on the rights of the electors.” Id.

(quoting Patterson, 60 Pa. at 75). Common Cause additionally highlights that our case

law historically has recognized that the creation of “suitable districts” in accordance with

the Free and Equal Elections Clause relies heavily on “the guiding principles respecting

compactness, contiguity, and respect for the integrity of political subdivisions.” Id. at 13

(quoting Holt I, 38 A.3d at 745). Given the significant amount of time between the

passage of the Free and Equal Elections Clause and the Fourteenth Amendment to the

United States Constitution, as well as the separate attention that our Court has given to

the Free and Equal Elections Clause, Common Cause suggests that “[i]t is incoherent to

assume that Pennsylvania’s jurisprudence under the [Free and Equal Elections Clause]

disappeared into the Fourteenth Amendment.” Id. at 11.

       Third, Common Cause argues that the relative dearth of case law from other

jurisdictions regarding free and equal elections illustrates that Pennsylvania was a

“trailblazer in guaranteeing the right to vote,” noting that, of the original 13 states, only

the Pennsylvania, Delaware, and Massachusetts Constitutions contained a clause

guaranteeing free and equal elections. Id. at 14. While Common Cause offers that at




                                      [J-1-2018] - 81
least one other state — Alaska — has found that its state constitution provides greater

protection against gerrymandering than the federal Constitution, see Kenai Peninsula

Borough v. State, 743 P.2d 1352, 1371 (Alaska 1987), Common Cause suggests that

the general lack of comparable provisions in other state constitutions indicates that,

“[a]s in 1776, Pennsylvania should lead the states in declaring the right to free and fair

elections, this time by stamping out gerrymandering.” Common Cause Brief at 14.

       Lastly, Common Cause asserts that the Pennsylvania Constitution defeats

traditional policy arguments made in support of the practice of gerrymandering, such as

the purported difficulty in identifying a workable standard to assess constitutional

violations and the notion of legislative deference in drawing congressional districts.

More specifically, with respect to the difficulty of identifying a standard, Common Cause

submits that the three criteria long used for drawing voting districts in Pennsylvania —

compactness, contiguity, and integrity of political subdivisions — provide a sufficient

standard by which to assess whether an electoral map violates the Free and Equal

Elections Clause. Common Cause stresses that, because these criteria are specifically

written into the Pennsylvania Constitution, see Pa Const. art. II, § 16 (“representative

districts . . . shall be composed of compact and continuous territory as nearly equal in

population as practicable . . . . Unless absolutely necessary no county, city,

incorporated town, borough, township or ward shall be divided in forming either a

senatorial or representative district”), and have provided the basis for invalidating state

legislative district maps in the past, see Holt I, supra, they are sufficiently precise as to

present a feasible standard for evaluating the constitutionality of a congressional district

map under the Free and Equal Elections Clause. Additionally, regarding the principle of

legislative deference, Common Cause argues that legislative deference does not give

the General Assembly unfettered discretion to engage in partisan gerrymandering




                                      [J-1-2018] - 82
without judicial interference, noting that, unlike the federal Constitution, Pennsylvania’s

Constitution specifically requires the Court to review challenges to state legislative

district maps. See Pa. Const. art. II, § 17(d). While Common Cause concedes that the

legislature typically enjoys substantial deference in redistricting matters, it maintains that

such deference is not warranted in circumstances, such as in the instant case, where

the “faction in control of the legislature” used its authority to create political advantage,

rather than to create a map which reflects the “true will of the people.” Common Cause

Brief at 17.

       Asserting that the four Edmunds factors support giving the Free and Equal

Elections Clause independent effect, Common Cause concludes that the 2011 Plan

violates that provision because, as exhibited by Petitioners’ evidence, it is not compact

or contiguous, nor does it respect political subdivision boundaries. Moreover, Common

Cause asserts that the secretive manner in which the Plan was created strongly

suggests that the legislature drew the congressional districts with the improper, highly

partisan motive of benefitting the Republican Party, rather than doing so with the will of

the people in mind. Under these circumstances, Common Cause argues that this Court

should uphold the democratic principles of the Pennsylvania Constitution and strike

down the gerrymandered Plan pursuant to the Free and Equal Elections Clause.

       Amicus Brennan Center for Justice (“Brennan Center”) likewise argues on behalf

of Petitioners that this Court can, and indeed should, strike down the 2011 Plan as

unconstitutional.   In so asserting, Brennan Center emphasizes that, although some

degree of good faith political “give-and-take” is bound to occur with the redistricting

process, this case presents a particularly extreme, unconstitutional form of partisan

gerrymander which must be remedied by this Court. While the Commonwealth Court

below highlighted the difficulty with identifying a workable standard to assess when,




                                       [J-1-2018] - 83
precisely,   partisan    gerrymandering    becomes       unconstitutional,   Brennan    Center

maintains that “judicial action to stamp out extreme gerrymanders can be focused and

limited,” Brennan Center Brief at 6, explaining that cases of extreme, unconstitutional

gerrymandering are relatively rare and are easily detectable based upon two, objective

indicia: single-party control of the redistricting process and a recent history of

competitive statewide elections. Id. at 7. Brennan Center observes that these factors

have been present in every state in the past decade which had a congressional

districting map showing extreme partisan bias, including Pennsylvania during the

creation of the 2011 Plan.         Brennan Center further offers that other accepted

quantitative metrics, such as the efficiency gap, the seats-to-votes curve, and the mean-

median vote share, can measure the level of partisan bias in a state and assist in

identifying extreme gerrymandering, noting that the 2011 Plan performed poorly under

each of these metrics.

       While Brennan Center acknowledges that federal courts have been hesitant to

exercise jurisdiction over partisan gerrymandering claims because of concerns over

federalism and excessive burdens on the federal docket, Brennan Center suggests that

this Court is not subject to the same constraints. Moreover, Brennan Center highlights

that the political question doctrine, which has also hamstrung federal courts in partisan

gerrymandering cases, does not restrict this Court from acting in such cases, as this

Court held that the political question doctrine renders a case non-justiciable only when

the Pennsylvania Constitution “explicitly or implicitly” demonstrates “the clear intent to

entrust the legislature with the sole prerogative to assess the adequacy of its own

effort[s],” id. at 19 (quoting William Penn Sch. Dist. v. Pa. Dep’t of Educ., 170 A.3d 414,

439 (Pa. 2017)), and the Pennsylvania Constitution contains no such limitation with

regard to interpreting the constitutionality of partisan congressional redistricting.




                                       [J-1-2018] - 84
          Finally, Brennan Center contends that extreme partisan gerrymandering, such as

in the instant case, is “contrary to fundamental constitutional and democratic values,”

undermining       both   legislative   accountability     to   the   people   and   legislative

representativeness.      Id. at 15.      Brennan Center asserts that finding the Plan

unconstitutional in this case will “enhance the legitimacy of Pennsylvania’s democracy”

and restore confidence among Pennsylvanians in the political process. Id. at 23.

          Similar to the points raised by Petitioners, as amicus, the AFL-CIO argues that

the 2011 Plan is unconstitutional under Article I, Sections 7 and 20 and Article I, Section

5 of the Pennsylvania Constitution, which it asserts provides an independent basis for

relief.    The AFL-CIO further suggests that Article I, Section 1 of the Pennsylvania

Constitution, which ensures equality under the law, and Article I, Section 26 of the

Pennsylvania Constitution, which protects Pennsylvanians against the denial or

discrimination of their civil rights, provide additional bases for relief under state law and

support reviewing the Plan under strict scrutiny.

          Analyzing each of these provisions pursuant to the Edmunds factors, the AFL-

CIO highlights the rich history of the Pennsylvania Constitution, including, most notably,

that the Pennsylvania Constitution was at the forefront of ensuring robust rights

associated with representational democracy, such as the right to freedom of speech and

association, the right to equality under the law, and the right to vote in free and equal

elections, which the AFL-CIO notes Pennsylvania extended, quite remarkably, to those

individuals who did not own property. Moreover, with respect to the Free and Equal

Elections Clause, the AFL-CIO emphasizes that this Court has specifically stated that

elections are free and equal:

                when they are public and open to all qualified electors alike:
                when every voter has the same right as any other voter;
                when each voter under the law has the right to cast his ballot
                and have it honestly counted; when the regulation of the


                                        [J-1-2018] - 85
              right to exercise the franchise does not deny the franchise
              itself, or make it so difficult as to amount to a denial; and
              when no constitutional right of the qualified elector is
              subverted or denied him.
AFL-CIO Brief at 20-21 (quoting Winston v. Moore, 91 A. 520 at 523 (Pa. 1914)). The

AFL-CIO maintains that the unique history of these provisions demonstrates that they

“provide heightened protections beyond any analogous provisions in the federal

constitution,” and, thus, provide a separate legal basis for finding the 2011 Plan

unconstitutional. Id. at 4.

       Amici Bernard Grofman, professor of political science at the University of

California, and Keith Gaddie, professor of political science at the University of

Oklahoma, echo the call of Petitioners, Executive Respondents, and other amici for this

Court to act and provide a check on extreme partisan gerrymandering, highlighting its

pernicious nature.     Grofman and Gaddie also provide a suggested standard for

assessing partisan gerrymandering cases, proposing that a partisan gerrymander is

unconstitutional if each of the following three elements is shown: (1) partisan

asymmetry, meaning the districting map had a “disparate impact on voters based on

political affiliation,” as measured by degree of partisan bias and mean-median gap,

Grofman Gaddie Brief at 14; (2) lack of responsiveness of electoral outcomes to voters’

decisions, meaning representation does not change despite a change in voter

preference from one political party to another; and (3) causation, meaning intentional

discrimination, rather than other, neutral causes, led to the asymmetry and lack of

responsiveness.      Grofman and Gaddie maintain that their standard is judicially

manageable, as it can be applied by courts “coherently and consistently” across cases,

and they urge this Court to adopt it. Id. at 36.

       Also, as amicus, the American Civil Liberties Union (“ACLU”) argues in support of

Petitioners that the 2011 Plan violates the free expression and association clauses of



                                      [J-1-2018] - 86
the Pennsylvania Constitution, asserting, consistent with Petitioners’ position, that the

Pennsylvania Constitution provides greater protections for these rights than does the

First Amendment to the United States Constitution. The ACLU also notes the unique

nature of the Pennsylvania Constitution’s Free and Equal Elections Clause, which, it

suggests, grants more robust protections for the right to vote than the federal

Constitution. Further, as a matter of policy, the ACLU suggests that greater protections

for speech, associational, and voting rights are consistent with the “marketplace of

ideas” concept developed by Justice Oliver Wendell Holmes, which, the ACLU notes,

highlights the importance of government viewpoint neutrality in maintaining the free

exchange of ideas critical to our democracy, particularly where the electoral process is

at stake. ACLU Brief at 6-9.

       Similar to Petitioners, the ACLU maintains that extreme partisan gerrymandering

is unconstitutional, explaining that unconstitutional partisan gerrymandering is “distinct

from the inevitable incidental political considerations and partisan effects that may

occur,” id. at 22, and, instead, occurs when a state acts with an intent to “entrench” by

drawing district “lines for the purpose of locking in partisan advantage regardless of the

voters’ likely choices.” Id. at 22-23 (citing Arizona State Legislature, 135 S. Ct. at 2658).

The ACLU suggests that such political entrenchment was present in the instant case,

and it maintains that the General Assembly’s deliberate effort to discriminate against

minority-party voters triggers strict scrutiny, which the ACLU notes the Legislative

Respondents have made no effort to satisfy. Thus, the ACLU argues that this Court

should find the Plan violates the Pennsylvania Constitution.




                                      [J-1-2018] - 87
      Additionally, Political Science Professors,58 the Pittsburgh Foundation,59 and

Campaign Legal Center have each filed amicus curiae briefs in support of Petitioners.

These amici focus largely on the increasing prevalence of partisan gerrymandering

occurring across the United States, which they attribute to sophisticated, ever-evolving

technology which makes it more feasible than ever to gather specific data about voters

and to utilize that data to “tailor durably biased maps.” Political Science Professors’

Brief at 12. These amici warn that instances of extreme partisan gerrymandering will

only worsen as this technology continues to develop.

      Turning to the 2011 Plan, these amici all agree that it represents a particularly

egregious form of partisan gerrymandering. They suggest that the challenge to the Plan

is justiciable under the Pennsylvania Constitution, and they assert that judicially

manageable standards exist by which to assess the constitutionality of the Plan. More

specifically, the Pittsburgh Foundation offers that a congressional redistricting plan is

unconstitutional if it: “(1) was intentionally designed predominantly to attain a partisan

result; (2) largely disregards traditional and accepted districting criteria; and (3) has

been demonstrated (or is reliably predicted) to have an actual disparate and unfair

impact on a substantial number of Pennsylvania voters.” Pittsburgh Foundation Brief at


58
   Political Science Professors identify themselves as “nationally recognized university
research scholars and political scientists from some of the foremost academic
institutions in Pennsylvania and from across the country whose collective studies on
electoral behavior, voter identity, and redistricting in the United States have been
published in leading scholarly journals and books.” Political Science Professors’ Brief at
1.
59
  The Pittsburgh Foundation is a non-profit organization which “works to improve the
quality of life in the Pittsburgh region by evaluating and addressing community issues,
promoting responsible philanthropy, and connecting donors to the critical needs of the
community.” The Pittsburgh Foundation, http://pittsburghfoundation.org (last visited
Jan. 29, 2018).



                                     [J-1-2018] - 88
13. Political Science Professors submit that courts should use computer simulations, as

well as objective, social science measures, to assess a districting map’s partisan bias,

such as the efficiency gap and the mean-median difference. Lastly, Campaign Legal

Center argues that this Court should adopt Petitioners’ proposed standard.60

                              B. Legislative Respondents

       We now turn to the arguments of the Legislative Respondents. They contend

that districting legislation, such as the 2011 Plan at issue, does not implicate, let alone

violate, free speech or associational rights because it “is not directed to voter speech or

conduct.”   Legislative Respondents’ Brief at 23.       Rather, according to Legislative

Respondents, the Plan creates “18 equipopulous districts,” giving Petitioners’ votes the

same weight as other Pennsylvania voters and fully allowing Petitioners to participate in

the political process by voting for the candidate of their choice and associating with any

political party or candidate they so choose. Id.

       Regarding Petitioners’ reliance on cases involving laws which made speech less

effective, Legislative Respondents suggest those decisions are inapplicable to the case

at bar because they concern laws which actually restricted speech, whereas the Plan in

the instant case allows Democrats to communicate as desired through such means as

voting for their preferred candidates, joining the Democratic Party, contacting their

representatives, and financially supporting causes they care about.               Although

Legislative Respondents concede that the Plan might make it more difficult for

Petitioners to “persuade a majority of the other 705,000+ voters in their districts to agree

with them on the candidate they prefer,” id. at 25, they emphasize that Petitioners have

no free speech or associational right to “an agreeable or more persuadable audience,”

60
  The application to file an amicus brief nunc pro tunc, filed by Concerned Citizens for
Democracy, is granted.



                                      [J-1-2018] - 89
id. at 26, citing a variety of federal cases holding that the redistricting plans challenged

therein did not violate voters’ First Amendment rights.        Id. (citing, e.g., League of

Women Voters v. Quinn, No. 1:11-CV-5569, 2011 WL 5143044, *12-13 (N.D. Ill. Oct.

28, 2011); Comm. for a Fair and Balanced Map v. Ill. State Bd. of Elections, 835 F.

Supp.2d 563, 575 (N.D. Ill. 2011)).

       Moreover, relying on this Court’s decision in Holt v. 2011 Reapportionment

Commission, 67 A.3d 1211 (Pa. 2013) (“Holt II”), Legislative Respondents highlight the

“inherently political” nature of redistricting, which, they note, this Court found

constitutionally permissible. Legislative Respondents’ Brief at 27 (quoting Holt II, 67
A.3d at 1234).    Further, to the extent that Petitioners distinguish in their argument

between permissible “political considerations” and what they deem impermissible

“partisan intent,” Respondents maintain that “the two concepts are inextricably

intertwined,” as “political parties are comprised of constituencies, which in part includes

‘communities of interest’ — what Petitioners argue is the ‘good’ side of ‘political.’” Id. at

28.   As such, Legislative Respondents contend that Petitioners’ argument that no

partisan considerations should be permitted during the redistricting process runs afoul

of Holt II and necessarily must fail.    They suggest that, to find otherwise, would allow

any Pennsylvania voter to challenge, and potentially invalidate, a plan designed to

protect an incumbent or to protect “communities of interest” — a “sweeping rule” that

Respondents contend is not justified by the law, the facts, or public policy. Id. at 29-30.

       Next, Respondents assert that Petitioners cannot satisfy the requirements of a

retaliation claim.     Relying upon the Uniontown Newspapers test, Legislative

Respondents first argue that Petitioners fail to provide record evidence establishing that

the 2011 Plan was enacted with a retaliatory motive to coerce Democratic voters into

voting differently than they would otherwise vote.         To the contrary, Respondents




                                        [J-1-2018] - 90
maintain that no legislature would reasonably believe that gerrymandering would coerce

voters to vote differently, and they further submit that the record demonstrates that the

Plan was passed with bipartisan support, indicating the Plan was not drawn with a

“dastardly motive.” Id. at 31. Respondents also contend that Petitioners failed to prove

that the Plan “chilled” a person from continuing to participate in the political process, as

the evidence of record did not show a decrease in voter turnout or civil participation

following the Plan’s enactment. Lastly, Legislative Respondents highlight the fact that

political gerrymandering is not typically the type of government conduct associated with

a case of retaliation; rather, Respondents note that retaliation claims typically involve

overt actions intended to invoke fear in the target, such as police intimidation tactics or

organized harassment campaigns.

       Next, Legislative Respondents assert that Petitioners failed to prove that the

2011 Plan violated the equal protection and Free and Equal Elections clauses of the

Pennsylvania Constitution. Relying upon Erfer, Respondents contend that Petitioners

produced no evidence that the Plan was designed to intentionally discriminate against

Democratic voters, emphasizing the bipartisan manner in which the Plan was adopted,

and claiming that Petitioners’ statistical data does not account for the various non-

partisan factors considered in drawing the Plan, such as preserving the core of existing

districts, preserving communities of interest, and protecting incumbents. Respondents

also suggest that Democratic voters do not constitute an “identifiable political group”

because they encompass a wide range of people beyond those who belong to the

Democratic Party, and because Pennsylvania voters frequently split their tickets

between Democratic and Republican candidates, making it difficult to clearly identify a

voter as solely “Democratic.”




                                      [J-1-2018] - 91
       With respect to the second Erfer prong, Respondents maintain that Petitioners

failed to establish that the Plan had a discriminatory effect on Democratic voters and,

more specifically, failed to prove that the Plan resulted in a lack of political power which

effectively shut out Democrats from the political process.       Respondents argue that,

contrary to Petitioners’ assertions, this Court specifically found that merely voting for a

political candidate who loses an election does not shut out a voter from the political

process, see Erfer, 794 A.2d at 333, and they submit that, in any event, the five “safe”

Democratic seats in the congressional delegation demonstrate that Democrats are not

shut out.   Respondents further observe that, although Petitioners suggest, due to

congressional polarization, that Democrats’ interests are not adequately represented by

their congressmen, they fail to provide evidence substantiating this claim and fail to

identify the interests of Democratic voters which allegedly are not represented in

congress, particularly those Democrats who are “split ticket” voters.

       Moreover, to the extent that Petitioners suggest that the second element of the

Erfer test should be eliminated as unworkable, Respondents maintain that we should

deny their request, claiming that Petitioners seek to eliminate that element because they

are simply unable to meet it. Respondents further argue that, in advocating for the

removal of the second element, Petitioners essentially are seeking a state constitutional

right to proportional representation, which the United States Supreme Court expressly

rejected in Bandemer. See Bandemer, 478 U.S. at 139. In any event, Respondents

emphasize that Petitioners have not met their burden of establishing that this Court

should depart from Erfer and the federal precedent upon which it relies, as the equal

protection guarantees under the United States and Pennsylvania Constitutions are

coterminous, and Petitioners do not suggest otherwise.




                                      [J-1-2018] - 92
         Respondents further assert that, even if this Court were to abandon the standard

articulated in Erfer, Petitioners’ claim would nevertheless fail because, pursuant to

recent United States Supreme Court precedent, there is no judicially manageable

standard by which to evaluate claims involving equal protection violations due to

partisan gerrymandering.     See Vieth, 541 U.S. at 292.        Respondents observe that

Petitioners do not attempt to offer a judicially manageable standard to apply in place of

the Erfer standard, and they note that the standards proposed by amici are similarly

unavailing, as they each are incompatible with each other.

         Additionally, Legislative Respondents contend that policy considerations weigh

heavily against this Court creating a new standard for evaluating partisan

gerrymandering claims under Pennsylvania’s equal protection clause, as they claim the

legislature is uniquely competent to engage in redistricting, and judicial oversight in this

area implicates separation-of-powers concerns. Respondents further suggest that there

are a variety of positive elements to using political considerations in redistricting,

including preserving “core constituencies” and incumbency, as well as the states’ right

to establish their districts in the manner they so choose.           Moreover, Legislative

Respondents highlight various checks on the state redistricting process, such as the

“Make or Alter” provision of the federal Elections Clause of the United States

Constitution,61 the threat of political retaliation when the political tides turn, and, as in

Pennsylvania, legislation which establishes a bi-partisan commission to draw district

lines. Nevertheless, should this Court decide to select a new standard, Legislative

Respondents submit that they should receive a new trial.




61
     See supra p. 5.



                                      [J-1-2018] - 93
       Legislative Respondents conclude by cautioning that this Court should not adopt

legal criteria for redistricting beyond those in Pennsylvania’s Constitution, claiming that

doing so would infringe on the legislative function and run afoul of the federal Elections

Clause. Accordingly, Respondents ask our Court to affirm the Commonwealth Court’s

decision and find that Petitioners did not demonstrate that the 2011 Plan clearly, plainly,

and palpably violates the Constitution.

                                      C. Intervenors

       Intervenors — Republican voters, candidates for office, committee chairpersons,

and other active members of the Republican Party — stress that they have invested

substantial time, money, and effort in preparing for the upcoming election deadlines

based upon the 2011 Plan, and they suggest that this Court should not require a new

congressional map before the 2018 primaries, as it would be a “monumental task” to

educate voters about changes in the congressional districts in time for the election.

Intervenors’ Brief at 17. Intervenors also highlight potential problems with overall voter

confusion, as well as various challenges congressional candidates would face as a

result of changes to the 2011 Plan during this election cycle, including potentially having

to circulate new nomination petitions and having to direct their campaign activities to

potentially new voters and demographics. While Executive Respondents maintain that

the date of the primary could be extended, Intervenors contend that an extension

imposed this late in the election cycle would “result in significant logistical challenges for

county election administrators,” as well as substantially increase the costs borne by

state and county governments.         Id. at 29.    According to Intervenors, the above-

described challenges would be particularly pronounced with respect to the special

election for the 18th Congressional District, scheduled for March 13 of this year.




                                       [J-1-2018] - 94
       While Intervenors would find, based upon Vieth, that Petitioners have not shown

that their partisan gerrymandering claims are justiciable, should this Court nevertheless

find the claims justiciable and the 2011 Plan unconstitutional, they argue that we must

give the legislature the first opportunity to correct the Plan, as ordering new districts

without giving the legislature the chance to rectify any constitutional violations would

raise separation-of-powers concerns. In doing so, Intervenors assert that our Court

should follow the standard for relief that this Court endorsed in Butcher v. Bloom, 203
A.2d 556 (Pa. 1964), wherein, after finding that the state redistricting plan violated

Reynolds, supra, our Court declined to order immediate redistricting in light of the

“[s]erious disruption of orderly state election processes and basic governmental

functions” that would result from the Court’s immediate action. Intervenors’ Brief at 17

(quoting Butcher, 203 A.2d at 568). Instead, Intervenors note this Court opted to leave

the plan in place until after the upcoming election so as to allow the legislature to have a

“reasonable opportunity to enact new reapportionment legislation,” giving the legislature

almost a full year to do so. Id. at 23 (quoting Butcher, 203 A.2d at 569).

       Claiming that the same concerns in Butcher are present in the instant case,

Intervenors submit that we should likewise give the legislature a reasonable and

adequate time in which to correct the Plan, which they suggest could be in place for the

2020 elections. Further counseling against the immediate remedying of the 2011 Plan’s

constitutional deficiencies, Intervenors highlight the fact that Petitioners, without

explanation, waited three election cycles (almost seven years) to bring their claims,

indicating that any constitutional issues are not pressing.      Intervenors also cite the

United States Supreme Court’s pending decision in Gill, which they note may impact the

resolution of this case.




                                      [J-1-2018] - 95
                                      V. Analysis

      We begin our analysis of the challenge to the 2011 Plan with the presumption

that the General Assembly did not intend to violate the Pennsylvania Constitution, “in

part because there exists a judicial presumption that our sister branches take seriously

their constitutional oaths.” Stilp v. Commonwealth, 905 A.2d 918, 938-39 (Pa. 2006);

see also 1 Pa.C.S. § 1922(3). Accordingly, a statute is presumed to be valid, and will

be declared unconstitutional only if the challenging parties carry the heavy burden of

proof that the enactment “clearly, palpably, and plainly violates the Constitution.” See

West Mifflin Area School District v. Zahorchak, 4 A.3d 1042, 1048 (Pa. 2010).

      Upon review,62 and for the following reasons, we are persuaded by Petitioners

and the other presentations before us that the 2011 Plan clearly, plainly, and palpably

violates the Free and Equal Elections Clause of our Constitution.63

                         A. Free and Equal Elections Clause

      Pennsylvania’s Constitution, when adopted in 1776, was widely viewed as “the

most radically democratic of all the early state constitutions.” Ken Gormley, “Overview

of Pennsylvania Constitutional Law,” as appearing in Ken Gormley, ed., The

Pennsylvania Constitution A Treatise on Rights and Liberties, 3 (2004). Indeed, our

Constitution, which was adopted over a full decade before the United States

Constitution, served as the foundation ― the template ― for the federal charter. Id.

Our autonomous state Constitution, rather than a “reaction” to federal constitutional

62
   Given that this case is before us following our grant of extraordinary jurisdiction, our
standard of review is de novo. Further, although the findings of fact made by Judge
Brobson are not binding on this Court, “we will afford them due consideration, as the
jurist who presided over the hearings was in the best position to determine the facts.”
Annenberg v. Commonwealth, 757 A.2d 338, 343 (Pa. 2000) (citations omitted).
63
  Given that we base our decision on the Free and Equal Elections Clause, we need
not address the free expression or equal protection arguments advanced by Petitioners.



                                     [J-1-2018] - 96
jurisprudence, stands as a self-contained and self-governing body of constitutional law,

and acts as a wholly independent protector of the rights of the citizens of our

Commonwealth.

       The touchstone of interpretation of a constitutional provision is the actual

language of the Constitution itself. Ieropoli v. AC & S Corp., 842 A.2d 919, 925 (Pa.

2004). “[T]he Constitution's language controls and must be interpreted in its popular

sense, as understood by the people when they voted on its adoption.” Id. In doing so,

reading the provisions of the Constitution in any “strained or technical manner” is to be

avoided. Jubelirer v. Rendell, 953 A.2d 514, 528 (Pa. 2008). Consistent therewith, “we

must favor a natural reading which avoids contradictions and difficulties in

implementation, which completely conforms to the intent of the framers and which

reflects the views of the ratifying voter.” Commonwealth ex rel. Paulinski v. Isaac, 397
A.2d 760, 766 (Pa. 1979).

       Further, if, in the process of undertaking explication of a provision of the

Pennsylvania Constitution, any ambiguity becomes apparent in the plain language of

the provision, we follow the rules of interpretation similar to those generally applicable

when construing statutes. See, e.g., Robinson Township v. Commonwealth, 83 A.3d
901, 945 (Pa. 2013); Commonwealth v. Omar, 981 A.2d 179, 185 (Pa. 2009). If the

constitutional language is clear and explicit, we will not “delimit the meaning of the

words used by reference to a supposed intent.” Robinson Township, 83 A.3d at 945

(quoting Commonwealth ex rel. MacCallum v. Acker, 162 A. 159, 160 (Pa. 1932)). If the

words of a constitutional provision are not explicit, we may resort to considerations other

than the plain language to discern intent, including, in this context, the occasion and

necessity for the provision; the circumstances under which the amendment was ratified;

the mischief to be remedied; the object to be attained; and the contemporaneous




                                     [J-1-2018] - 97
legislative history. 1 Pa.C.S. §§ 1921, 1922; accord Robert F. Williams, The Brennan

Lecture: Interpreting State Constitutions as Unique Legal Documents, 27 Okla. City U.

L. Rev. 189, 195 & 200 (2002) (state constitutions, ratified by electorate, are

characterized as “voice of the people,” which invites inquiry into “common

understanding” of provision; relevant considerations include constitutional convention

debates that reflect collective intent of body, circumstances leading to adoption of

provision, and purpose sought to be accomplished).

      Moreover, the Free and Equal Elections Clause has no federal counterpart, and,

thus, our seminal comparative review standard described in Commonwealth v.

Edmunds, supra, is not directly applicable.64    Nonetheless, certain of the Edmunds

factors obviously may assist us in our analysis.        Jubelirer, 953 A.2d at 524-25;

Edmunds, 586 A.2d at 895. Indeed, we have recently employed certain of these factors

when analyzing the Environmental Rights Amendment. See Robinson Township 83
A.3d at 944 (“The Environmental Rights Amendment has no counterpart in the federal

charter and, as a result, the seminal, comparative review standard described in

[Edmunds] is not strictly applicable here. Nonetheless, some of the Edmunds factors

obviously are helpful in our analysis.”). Thus, in addition to our analysis of the plain

language, we may consider, as necessary, any relevant decisional law and policy

considerations argued by the parties, and any extra-jurisdictional case law from states

that have identical or similar provisions, which may be helpful and persuasive. See

Jubelirer, 953 A.2d at 525 n.12.

64
   As noted above, our landmark decision in Edmunds, our Court set forth a four-part
test which we routinely follow in examining and interpreting a provision of our
Commonwealth’s organic charter. This test examines (1) the relevant text of the
provision of Pennsylvania Constitution; (2) the history of the provision, including
Pennsylvania case law; (3) relevant case law from other jurisdictions interpreting similar
provisions of that jurisdiction’s constitution; and (4) policy considerations.



                                     [J-1-2018] - 98
       Finally, we emphasize that Article I is the Commonwealth's Declaration of Rights,

which spells out the social contract between government and the people which is of

such “general, great and essential” quality as to be ensconced as “inviolate.” Pa. Const.

art. I, Preamble & § 25; see also Pa. Const. art. I, § 2 (“All power is inherent in the

people, and all free governments are founded on their authority and instituted for their

peace, safety and happiness.”). Although plenary, the General Assembly's police power

is not absolute, as legislative power is subject to restrictions enumerated in the

Constitution and to limitations inherent in the form of government chosen by the people

of this Commonwealth. See Pa. Const. art. III, §§ 28-32 (enumerating restrictions).

Specifically, under our Constitution, the people have delegated general power to the

General Assembly, with the express exception of certain fundamental rights reserved to

the people in Article I of our Constitution. See Pa. Const. art. I, § 25 (“[t]o guard against

transgressions of the high powers which we have delegated, we declare that everything

in this article is excepted out of the general powers of government and shall forever

remain inviolate.”); see generally Robinson Township, 83 A.3d at 946-48.

       Thus, with this context in hand, we begin with the actual language of Article I,

Section 5.

       1. Language

       Article I, Section 5 of the Pennsylvania Constitution, entitled “Elections,” is

contained within the Pennsylvania Constitution’s “Declaration of Rights,” which, as

noted above, is an enumeration of the fundamental individual human rights possessed

by the people of this Commonwealth that are specifically exempted from the powers of

Commonwealth government to diminish.65 As noted above, this section provides:

65
    See Pa. Const. art. I, § 25 (“To guard against transgressions of the high powers
which we have delegated, we declare that everything in this article is excepted out of
the general powers of government and shall forever remain inviolate.”).



                                      [J-1-2018] - 99
              Elections shall be free and equal; and no power, civil or
              military, shall at any time interfere to prevent the free
              exercise of the right of suffrage.

Pa. Const. art. I, § 5.    This clause first appeared, albeit in different form, in our

Commonwealth’s first organic charter of governance adopted in 1776, 11 years before

the United States Constitution was adopted. By contrast, the United States Constitution

– which furnishes no explicit protections for an individual’s electoral rights, nor sets any

minimum standards for a state’s conduct of the electoral process – does not contain,

nor has it ever contained, an analogous provision. See Joshua A. Douglas, The Right

to Vote Under State Constitutions, 67 Vand. L. Rev. 89, 100 (2014) (observing that “the

U.S. Constitution does not grant the right to vote. It instead defines the right through a

negative gloss, detailing the various reasons states cannot limit the franchise.”).

       The broad text of the first clause of this provision mandates clearly and

unambiguously, and in the broadest possible terms, that all elections conducted in this

Commonwealth must be “free and equal.” In accordance with the plain and expansive

sweep of the words “free and equal,” we view them as indicative of the framers’ intent

that all aspects of the electoral process, to the greatest degree possible, be kept open

and unrestricted to the voters of our Commonwealth, and, also, conducted in a manner

which guarantees, to the greatest degree possible, a voter’s right to equal participation

in the electoral process for the selection of his or her representatives in government.

Thus, Article I, Section 5 guarantees our citizens an equal right, on par with every other

citizen, to elect their representatives.    Stated another way, the actual and plain

language of Section 5 mandates that all voters have an equal opportunity to translate

their votes into representation. This interpretation is consistent with both the historical

reasons for the inclusion of this provision in our Commonwealth’s Constitution and the

meaning we have ascribed to it through our case law.



                                     [J-1-2018] - 100
         2. History

         Our Commonwealth’s centuries-old and unique history has influenced the

evolution of the text of the Free and Equal Elections Clause, as well as our Court’s

interpretation of that provision. Although the general character of our Commonwealth

during the colonial era was reflective of the fundamental desire of Pennsylvania’s

founder, William Penn, that it be a haven of tolerance and non-discrimination for

adherents of various religious beliefs, the manner in which the colony was governed

from its inception nevertheless excluded certain groups from participation in its official

government. Roman Catholics, for example, could not hold office in the colony from

1693 to 1776, due to the requirement in the Charter of Privileges, a precursor to our

Constitution in which Penn set forth the manner of governance for the colony,66 that

every candidate for office was required to swear “that he did not believe in the doctrine

of transubstantiation, that he regarded the invocation of the Virgin Mary and the saints

as superstitious and the Popish Mass as idolatrous.” J. Paul Selsam, The Pennsylvania

Constitution of 1776, 179 (1971). Thus, although successive waves of European

immigrants were attracted to the Pennsylvania colony after its founding by the promise

of religious tolerance, not every group which settled in Pennsylvania was afforded the

equal legal right to participate in its governance. Related thereto, the colony became

divided over time by the geographical areas in which these immigrants settled, as well

as their religious beliefs.

         English and Quaker immigrants fleeing persecution in England were the first to

arrive and settled in the eastern part of the colony in and around the City of Philadelphia

and in Chester and Bucks Counties. German immigrants arrived thereafter in sizable


66
     William Penn Sch. Dist., 170 A.3d at 418–19.



                                     [J-1-2018] - 101
numbers and settled primarily in the central and northeastern part of the colony, and

finally came a large influx of Scots-Irish Presbyterians who lived primarily in the interior

and frontier regions of the colony: first in Lancaster, York and Cumberland Counties,

and then expanding westward to the areas beyond the Allegheny mountains,

congregating in and near the settlement which became modern day Pittsburgh. Id. at 4-

5.

       These groups were divided along economic and religious lines. The English and

Quakers who engaged in extensive commerce and banking became the most wealthy

and aristocratic elements in the colony. Id. at 6.        German immigrants reaped a

comfortable living from farming the fertile lands of their settlement. Rosalind Branning,

Pennsylvania Constitutional Development, 10 (1960). The Scots-Irish, who occupied the

frontier regions, eked out an existence through hunting, trapping, and subsistence

farming; however, they also became skilled tradesmen, highly proficient in construction,

masonry, and ironworking, and began to be described as “the leather aprons,” which,

although intended as a pejorative by members of the colony’s aristocracy, they proudly

adopted as a badge of honor reflective of their considerable skills and abilities in their

chosen professions. Robert Brunhouse, The Counter-Revolution in Pennsylvania 1776-

1790, 16 (1942).

       These various groups began to align themselves into nascent political factions

which, by the 1760s, exerted varying degrees of control over the colonial government.

The eastern Presbyterian adherents formed a group known as “the Proprietary Party,”

so named because of their faithfulness to the tenets of William Penn’s religious and

political philosophy, and they were joined by the Anglicans who had also settled in the

Philadelphia region. The Quakers, disillusioned by Penn’s embrace of the Anglican

faith, united with German pietistic religious sects to form a party known as the Quaker or




                                     [J-1-2018] - 102
“Anti-Proprietary Party.” Selsam at 6-7; Branning, at 10. The Scots-Irish, who were

angry at having their pleas for assistance during the French and Indian War ignored by

the colonial assembly, which was dominated by the Proprietary Party, aligned with the

Anti-Proprietary party as a means of achieving their goal of fair representation in the

assembly. Branning at 10.

       Although these political alliances remained intact until the early 1770s, they

began to unravel with the tensions occasioned by the general colonial revulsion at the

heavy-handed tactics of the British Crown — e.g., the imposition of the Stamp Act and

the use of writs of assistance to enforce the Revenue Act — which ultimately culminated

in the Revolutionary War. The Quakers and the Anglicans remained loyal to the British

Crown as these tensions rose. However, the Scots-Irish in the western region, who

dominated the Anti-Proprietary Party, were strongly supportive of the cause of the

opponents of the crown, and they began to demand reforms be made by the colonial

assembly,    controlled   by   the   Proprietary   Party,   including   reapportionment   of

representation to the west. Id. at 11. They were joined in this effort by a large segment

of the working-class population of the City of Philadelphia, disenfranchised by the

requirement of the Charter of Privileges that imposed a property ownership requirement

for the right to vote. This, coupled with the Charter’s restriction of representation in the

assembly to counties, resulted in the underrepresentation of the City of Philadelphia in

colonial affairs, as well as the denial of representation to the western region due to the

assembly’s deliberately slow pace in recognizing new counties in that area. Id. Thus,

by the early 1700s, colonial government remained dominated by the counties of

Philadelphia, Chester, and Bucks, even though they had been eclipsed in population by

the western regions of the colony and the City of Philadelphia.           Selsam at 31-33.

Although, in an effort to placate these groups, the assembly granted a concession by




                                      [J-1-2018] - 103
giving the west 28 seats in the assembly, while retaining 30 for the east, this did little to

mollify the fervor of these groups for further reform. Branning at 11.

       The opportunity for such reform arose with the formal adoption of the Declaration

of Independence by the Continental Congress in 1776. This same Congress also

adopted a resolution suggesting that the colonies adopt constitutions in the event that

they had “no government sufficient to the exigencies of their affairs.” Id. at 12. For the

Pennsylvania colony, this was the catalyst which enabled the reformers from the

western regions and the City of Philadelphia, who were now known as “the radicals,” to

achieve the calling of a constitutional convention. This convention, which was presided

over by Benjamin Franklin, who also was serving at the same time in the Continental

Congress, adopted our Commonwealth’s Constitution of 1776, which, for its time, was

considered very forward thinking.      Id. at 13.    Many of its provisions reflected the

prevailing sentiment of the radical delegates from the frontier and the City of

Philadelphia for a devolution of centralized political power from the hands of a very few,

in order to form a government more directly responsive to the needs of the people.

Thus, it adopted a unicameral legislature on the belief that bicameral legislatures with

one house dominated by elites who were elected on the basis of monetary or property

qualifications would thwart the will of the people, as expressed through their

representatives in the lower chamber, whose members were elected by those whose

right of suffrage was not similarly constrained. Joseph S. Foster, The Politics of

Ideology: The Pennsylvania Constitutional Convention of 1789-1790, 123 Pennsylvania

J. of History, Vol. 59, No. 2 (April 1992). Even though concerned with foundational

matters such as the structure of government, the delegates, in response to their

experience of being excluded from participation in the colonial government, included




                                      [J-1-2018] - 104
two explicit provisions to establish protections of the right of the people to fair and equal

representation in the governance of their affairs.

       The first requirement was that representation be proportional to population and

that reapportionment of legislative seats be done every seven years. See Pa. Const. of

1776, art. I, § IV. As noted by one commentator, this was the direct product of the

personal history of the majority of the delegates, and the requirement of equal

representation was, thus, intended to protect future individuals against the exclusion

from the legislative process “by persons who gained power and intended to keep it.”

John L. Gedid, “History of the Pennsylvania Constitution” as appearing in Ken Gormley,

ed., “The Pennsylvania Constitution A Treatise on Rights and Liberties, 48 (2004).

       Concomitant with this requirement, the delegates also deliberately incorporated

into that Constitution the Declaration of Rights – which they considered to be an integral

part of its framework – and therein the first version of Article I, Section 5, which declared

that “all elections ought to be free; and that all free men having a sufficient evident

common interest with, and attachment to the community, have a right to elect officers,

or to be elected into office.” Pa. Const. of 1776, art. I, § VII.

       This section reflected the delegates’ desire to secure access to the election

process by all people with an interest in the communities in which they lived — universal

suffrage — by prohibiting exclusion from the election process of those without property

or financial means. It, thus, established a critical “leveling” protection in an effort to

establish the uniform right of the people of this Commonwealth to select their

representatives in government. It sought to ensure that this right of the people would

forever remain equal no matter their financial situation or social class. Gedid, at 51; see

also Selsam, at 190 (“The long struggle by the people for the control of their affairs was

finally rewarded.”).




                                       [J-1-2018] - 105
       Opposition to the new Constitution arose almost immediately, driven chiefly by

the Quakers, Episcopalians, and Germans who had not fought in the Revolution, and

the commercial interests in the City of Philadelphia. Branning at 17. These groups felt

excluded from participation in the new government just as the factions who had written

the 1776 Constitution previously did. Moreover, significant resentment grew over the

increasing political power and attainment of elected office by those of lower

socioeconomic status in the period after 1776. The social and commercial aristocracy

of the Commonwealth resented the acquisition of political control of state government

by the “leather aprons.” Brunhouse at 16. Further, the exclusion of some of the

population through the requirement of “test oaths” in the 1776 Constitution, which

required all voters, candidates for office, and office holders to swear allegiance to

uphold the new frame of government, further alienated those groups, chiefly from the

eastern part of the state, for whom such oaths violated their religious beliefs. Id. These

groups united and became known as the “Anti-Constitutionalists,” and later by the

designation Republicans and, later still, Federalists.67 Supporters of the new charter of

governance were allied into a political faction known as the Constitutionalists.

       The strife between these two groups, and deficiencies in the structure of the new

government — i.e., the lack of a strong executive and an ill-defined role for a putative

executive body created by the 1776 Constitution and given power over the legislature,

the Council of Censors — rapidly intensified, such that the Commonwealth’s

government became paralyzed by dysfunction, so much so that the Continental

Congress threatened to take it over. Gedid, at 52. These two factions vied for control


67
   As utilized in this history, this designation referred only to their views on the proper
structure of governance, and does not refer to the modern Republican Party which
came into being 60 years later. Gedid, at 52.



                                     [J-1-2018] - 106
of the Council of Censors and the General Assembly throughout the late 1770s and

1780s. The Republicans, though well represented on the Council of Censors, could not

garner the necessary votes to call a constitutional convention under its rules. However,

popular dissatisfaction with the chaotic state of the Commonwealth’s governance grew

to such a degree that the Republicans gained control of the General Assembly in 1788,

and, in November 1789, they passed legislation to call a constitutional convention.

Branning, at 19.

       Although there was some opposition to the calling of the convention by the

Constitutionalists, given that the 1776 Constitution contained no explicit authorization for

the assembly to do so, they, nevertheless, agreed to participate in the convention which

began on November 24, 1789. Rather than continuing the internecine strife that had

continually threatened the new Commonwealth’s government, the leaders of the

Constitutionalists, who were prominent political leaders with deep experience serving in

the Commonwealth government, such as William Findley, forged what was regarded as

an unexpected alliance with powerful members of the leadership of the Republicans,

particularly James Wilson. Foster, at 128-29. The coalition of delegates shepherded by

Findley and Wilson in producing a new Constitution was remarkable, given the regional

and ideological strife which had preceded the convention. Its members represented 16

of the state’s 21 counties, and they came from widely divergent geographic regions of

the Commonwealth, ranging from Northampton County in the northeastern region of the

state to Allegheny and Washington counties in the west. These delegates thus

represented a wide spectrum of people with diverse political, ideological, and religious

views. Id. at 131. Their work yielded a Constitution which, while making the structural

reforms to the Commonwealth’s government favored by the Republicans, such as the

adoption of a bicameral legislature and the creation of the office of chief executive with




                                     [J-1-2018] - 107
veto power over legislation, also preserved the principle cherished most by the

Constitutionalists – namely, popular elections in which the people’s right to elect their

representatives in government would be equally available to all, and would, hereinafter,

not be intentionally diminished by laws that discriminated against a voter based on his

social or economic status, geography of his residence, or his religious and political

beliefs. Id. at 137-38.

       Consequently, popular election of representatives was maintained by the new

Constitution, and applicable in all elections for both houses of the bicameral legislature.

Importantly, consistent with the evident desire of the delegates to neutralize the factors

which had formerly given rise to such rancorous division amongst the people in the

selection of their representatives, the language of Article I, Section 5 was revised to

remove all prior ambiguous qualifying language. In its place, the delegates adopted the

present language of the first clause of Article I, Section 5, which has remained

unchanged to this day by the people of this Commonwealth.68 It states, simply and

plainly, that “elections shall be free and equal.”69

       When viewed against the backdrop of the intense and seemingly unending

regional, ideological, and sectarian strife detailed above, which bitterly divided the

people of various regions of our state, this provision must be understood then as a

salutary effort by the learned delegates to the 1790 convention to end, once and for all,

68
  The 1790 Constitution was never ratified by popular vote; however, all subsequent
constitutions in which this language is included have been ratified by the people of the
Commonwealth.
69
   Indeed, the majority of delegates expressly rejected a proposal to remove the “and
equal” language from the revised amendment. Minutes of the Constitutional Convention
of 1789 at 377. Ours, thus, became the first constitution to utilize this language, and
other states such as Delaware, following our lead, adopted the same language into their
constitution a mere two years later in 1792. Eleven other states since then have
included a “free and equal” clause in their constitutions.



                                      [J-1-2018] - 108
the primary cause of popular dissatisfaction which undermined the governance of

Pennsylvania: namely, the dilution of the right of the people of this Commonwealth to

select representatives to govern their affairs based on considerations of the region of

the state in which they lived, and the religious and political beliefs to which they

adhered. These historical motivations of the framers have undergirded our Court’s

interpretation of the Free and Equal Elections Clause throughout the years since its

inclusion in our Constitution.

       3. Pennsylvania Case Law

       As one noted commentator on the Pennsylvania Constitution, Charles Buckalew,

himself a delegate to the 1873 Constitutional Convention, opined, given the

aforementioned history, the words “free and equal” as used in Article I, Section 5 have a

broad and wide sweep:

              They strike not only at privacy and partiality in popular
              elections, but also at corruption, compulsion, and other
              undue influences by which elections may be assailed; at all
              regulations of law which shall impair the right of suffrage
              rather than facilitate or reasonably direct the manner of its
              exercise, and at all its limitations, unproclaimed by the
              Constitution, upon the eligibility of the electors for office. And
              they exclude not only all invidious discriminations between
              individual electors, or classes of electors, but also between
              different sections or places in the State.

Charles R. Buckalew, An Examination of the Constitution of Pennsylvania. Exhibiting

The Derivation and History of Its Several Provisions, Article I at 10 (1883).

       Our Court has ascribed the same expansive meaning to the terms “free and

equal” in Article I, Section 5. Although our Court has infrequently relied on this provision

to strike down acts of the legislature pertaining to the conduct of elections, the

qualifications of voters to participate therein, or the creation of electoral districts, our

view as to what constraints Article I, Section 5 places on the legislature in these areas



                                      [J-1-2018] - 109
has been consistent over the years. Indeed, nearly 150 years ago, in considering a

challenge to an act of the legislature establishing eligibility qualifications for electors to

vote in all elections held in Philadelphia, and specifying the manner in which those

elections are to be conducted, we recognized that, while our Constitution gives to the

General Assembly the power to promulgate laws governing elections, those enactments

are nonetheless subject to the requirements of the Free and Equal Elections Clause of

our Constitution, and, hence, may be invalidated by our Court “in a case of plain,

palpable and clear abuse of the power which actually infringes the rights of the

electors.” Patterson, 60 Pa. at 75.

       In answering the question of how elections must be made equal, we stated:

“Clearly by laws which shall arrange all the qualified electors into suitable districts, and

make their votes equally potent in the election; so that some shall not have more votes

than others, and that all shall have an equal share in filling the offices of the

Commonwealth.” Id. Thus, with this decision, our Court established that any legislative

scheme which has the effect of impermissibly diluting the potency of an individual’s vote

for candidates for elective office relative to that of other voters will violate the guarantee

of “free and equal” elections afforded by Article I, Section 5. See City of Bethlehem,
515 A.2d at 1323-24 (recognizing that a legislative enactment which “dilutes the vote of

any segment of the constituency” will violate Article I, Section 5). This interpretation is

wholly consonant with the intent of the framers of the 1790 Constitution to ensure that

each voter will have an equally effective power to select the representative of his or her

choice, free from any discrimination on the basis of his or her particular beliefs or views.

       In the nearly 150 years since Patterson, our Court has not retreated from this

interpretation of the Free and Equal Elections Clause. In 1914, our Court, in the case of

Winston, supra, considered a challenge under the Free and Equal Elections Clause to




                                      [J-1-2018] - 110
an act of the legislature which set standards regulating the nominations and elections

for judges and elective offices in the City of Philadelphia. Although our Court ultimately

ruled that the act did not violate this clause, we again reaffirmed that the clause

protected a voter’s individual right to an equal, nondiscriminatory electoral process. In

describing the minimum requirements for “free and fair” elections, we stated:

              [E]lections are free and equal within the meaning of the
              Constitution when they are public and open to all qualified
              electors alike; when every voter has the same right as every
              other voter; when each voter under the law has the right to
              cast his ballot and have it honestly counted; when the
              regulation of the right to exercise the franchise does not
              deny the franchise itself, or make it so difficult as to amount
              to a denial; and when no constitutional right of the qualified
              elector is subverted or denied him.

Winston, 91 A. at 523.

       We relied on these principles in the case of In re New Britain Borough School

District, 145 A. 597 (Pa. 1929), to strike down the legislative creation of voting districts

for elective office which, although not overtly depriving electors therein of their right to

choose candidates for office secured by the Free and Equal Elections Clause,

nevertheless operated to impair that right. In that case, the legislature created a new

borough from parts of two existing townships and created a school district which

overlapped the boundaries of the new borough. The new district, thus, encompassed

part of the school district in each of the townships from which it was created. Pursuant

to other acts of the legislature then in force, the court of common pleas of the county in

which the district was situated, upon petition of taxpayers and electors in the newly

created borough, appointed a board of school directors. The creation of the new school

district was ultimately not approved as required by other legislation mandating the

assent of the state board of elections for the creation of the district, and, thus,

technically the residents of the new borough remained within their old school districts.


                                     [J-1-2018] - 111
       Residents of each of the former townships challenged the constitutionality of the

effect of the combination of their former respective school districts under the Free and

Equal Elections Clause, arguing that they had been deprived of their right to select

school directors. Our Court agreed, and found that the residents of the two former

school districts were effectively denied their right to elect representatives of their

choosing to represent them on a body which would decide how their tax monies were

spent. We noted that the residents of the newly created school district could not lawfully

vote for representatives on the school boards of their prior districts, given that they were

no longer legally residents thereof, and they also could not lawfully vote for school

directors in the newly created school district, given that the ballot for every voter was

required to be the same, and, because the new school district had not been approved,

the two groups of borough residents would each have to be given separate ballots for

their former districts. In our discussion of the Free and Equal Elections Clause, our

Court emphasized that the rights protected by this provision may not be taken away by

an act of the legislature, and that that body is prohibited by this clause from interfering

with the exercise of those rights, even if the interference occurs by inadvertence. Id. at

599.

       While it is true that our Court has not heretofore held that a redistricting plan

violates the Free and Equal Elections Clause – for example, because it is the product of

politically-motivated gerrymandering – we have never precluded such a claim in our

jurisprudence. Our Court considered a challenge under Article I, Section 5 rooted in

alleged political gerrymandering in the creation of state legislative districts in In re 1991

Pennsylvania Legislative Reapportionment Comm’n, supra. In that case, we entertained

and rejected a claim that political gerrymandering operated to deny a candidate’s

claimed right to run for state legislative office under this provision. We found that the




                                      [J-1-2018] - 112
individual’s constitutionally protected right to run for state legislative office was protected

by the redistricting plan, but concluded that right did not extend so far as to require that

a reapportionment plan be tailored to allow him to challenge the incumbent of his

choice.

        More saliently, in Erfer, our Court specifically held that challenges to the

enactment of a congressional redistricting plan predicated on claims of impermissible

political gerrymandering may be brought under Article I, Section 5.              Therein, we

rebuffed the argument that Article I, Section 5 was limited in its scope of application to

only elections of Commonwealth officials, inasmuch as there was nothing in the plain

text of this provision which would so limit it. Likewise, our own review of the historical

circumstances surrounding its inclusion in the 1790 Constitution, discussed above,

supports our interpretation.

        Moreover, in Erfer, we rejected the argument, advanced by Legislative

Respondents in their post-argument filing seeking a stay of our Court’s order of January

22, 2018,70 that, because Article I, Section 4 of the United States Constitution confers

on state legislatures the power to enact congressional redistricting plans, such plans are

not subject to the requirements of the Pennsylvania Constitution:

               It is true that the U.S. Constitution has granted our
               legislature the power to craft congressional reapportionment
               plans. Yet, we see no indication that such a grant of power
               simultaneously suspended the constitution of our
               Commonwealth vis à vis congressional reapportionment.
               Without clear support for the radical conclusion that our
               Commonwealth’s Constitution is nullified in challenges to
               congressional reapportionment plans, it would be highly
               inappropriate for us to circumscribe the operation of the
               organic legal document of our Commonwealth.


70
     See supra note 8.



                                      [J-1-2018] - 113
Id. at 331.

       Ultimately, in Erfer, we did not opine on whether, under our prior decisions

interpreting Article I, Section 5, a congressional redistricting plan would be violative of

the Free and Equal Elections Clause because of political gerrymandering. Although the

petitioners in that case alleged that the redistricting plan at issue therein violated Article

I, Section 5, our Court determined that they had not provided sufficient reasons for us to

interpret our constitutional provision as furnishing additional protections of the right to

vote beyond those recognized by the United States Supreme Court as conferred by the

Equal Protection Clause of the United States Constitution. See id. at 332 (“Petitioners

provide us with no persuasive argument as to why we should, at this juncture, interpret

our constitution in such a fashion that the right to vote is more expansive than the

guarantee found in the federal constitution.”).       Thus, we adjudicated the Article I,

Section 5 challenge in that case solely on federal equal protection grounds, and

rejected it, based on the test for such claims articulated by the plurality of the United

States Supreme Court in Bandemer, supra.

       Importantly, however, our Court in Erfer did not foreclose future challenges under

Article I, Section 5 resting solely on independent state grounds. Indeed, the unique

historical reasons discussed above, which were the genesis of Article I, Section 5, and

its straightforward directive that “elections shall be free and equal” suggests such a

separate analysis is warranted. The Free and Equal Elections Clause was specifically

intended to equalize the power of voters in our Commonwealth’s election process, and it

explicitly confers this guarantee; by contrast, the Equal Protection Clause was added to

the United States Constitution 78 years later with the ratification of the Fourteenth

Amendment to address manifest legal inequities which were contributing causes of the




                                      [J-1-2018] - 114
Civil War, and which persisted in its aftermath, and it contains no such unambiguous

protections.

       Moreover, and importantly, when properly presented with the argument, our

Court entertains as distinct claims brought under the Free and Equal Elections Clause

of our Constitution and the federal Equal Protection Clause, and we adjudicate them

separately, utilizing the relevant Pennsylvania and federal standards. In Shankey v.

Staisey, 257 A.2d 897 (Pa. 1969), a group of third-party voters challenged a

Pennsylvania election statute which specified that, in order for an individual’s vote for a

third-party candidate for a particular office in the primary election to be counted, the total

number of aggregate votes by third-party voters for that office had to equal or exceed

the number of signatures required on a nominating petition to be listed on the ballot as a

candidate for that office. The voters’ challenge, which was brought under both the Free

and Equal Elections Clause of the Pennsylvania Constitution and the Equal Protection

Clause of the United States Constitution, alleged that these requirements wrongfully

equated public petitions with ballots, thereby imposing a more stringent standard for

their vote to be counted than that which voters casting ballots for major party candidates

had to meet.

       Our Court applied different constitutional standards in deciding these claims. In

considering and rejecting the Article I, Section 5 claim – that the third-party candidates’

right to vote was diminished because of these special requirements – our Court applied

the interpretation of the Free and Equal Elections Clause set forth in Winston, supra,

and ruled that, because the statute required major party candidates and third party

candidates to demonstrate the same numerical level of voter support for their votes to

be counted, the fact that this demonstration was made by ballot as opposed to by

petition did not render the election process unequal. By contrast, in adjudicating the




                                      [J-1-2018] - 115
equal protection claim, our Court utilized the test for an equal protection clause violation

articulated by the United States Supreme Court and examined whether the statute

served to impermissibly classify voters without a reasonable basis to do so.

       Given the nature of the petitioners’ argument in Erfer, which was founded on their

apparent belief that the protections of Article I, Section 5 and Article 1, Section 26 were

coextensive, our Court was not called upon, therein, to reassess the validity of the

Shankey Court’s use of a separate and distinct standard for adjudicating a claim that a

particular legislative enactment involving the electoral process violates the Free and

Equal Elections Clause, from that used to determine if the enactment violates the

federal Equal Protection Clause. Thus, we reject Justice Mundy’s assertion that Erfer

requires us, under the principles of stare decisis, to utilize the same standard to

adjudicate a claim of violation of the Free and Equal Elections Clause and the federal

Equal Protection Clause. See Dissenting Opinion (Mundy, J.) at 2-3. To the extent that

Erfer can be read for that proposition, we expressly disavow it, and presently reaffirm

that, in accord with Shankey and the particular history of the Free and Equal Elections

Clause, recounted above, the two distinct claims remain subject to entirely separate

jurisprudential considerations.71

71
   Like Pennsylvania, a number of other states go further than merely recognizing the
right to vote, and provide additional and independent protections through provisions in
their constitutions guaranteeing that their elections shall be “free and equal.” Pa. Const.
art. I, § 5. More specifically, the constitutions of twelve additional states contain election
clauses identical to our charter, requiring elections to be “free and equal.” These twelve
other states are: Arizona, Ariz. Const. art. II, § 21; Arkansas, Ark. Const. art. 3, § 2;
Delaware, Del. Const. art. I, § 3; Illinois, Ill. Const. art. III, § 3; Indiana, Ind. Const. art. 2,
§ 1; Kentucky, Ky. Const. § 6; Oklahoma, Okla. Const. art. III, § 5; Oregon, Or. Const.
art. II, § 1; South Dakota, S.D. Const. art. VI, § 19; Tennessee, Tenn. Const. art. I, § 5;
Washington, Wash. Const. art. I, § 19; and Wyoming, Wy. Const. art. I, § 27. While few
have faced reapportionment challenges, state courts have breathed meaning into these
unique constitutional provisions, a few of which are set forth below by way of example.
Specifically, last year, the Court of Chancery of Delaware, in an in-depth treatment of
Delaware’s Constitution, much like that engaged in by our Court today, considered a
(continued…)

                                        [J-1-2018] - 116
       4. Other Considerations

       In addition to the occasion for the adoption of the Free and Equal Elections

Clause, the circumstances in which the provision was adopted, the mischief to be

remedied, and the object to be obtained, as described above, the consequences of a

particular interpretation are also relevant in our analysis.          Specifically, partisan

gerrymandering dilutes the votes of those who in prior elections voted for the party not

(…continued)
challenge to family-focused events at polling places on election day which induced
parents of students to vote, but which operated as impediments to voting by the elderly
and disabled. In concluding such conduct violated the Delaware Constitution’s
Elections Clause, the court reasoned that an election which provided a targeted group
specific incentives to vote was neither free nor equal, noting the historical concerns in
Delaware regarding the integrity of the election process. Young v. Red Clay
Consolidated School, 159 A.3d 713, 758, 763 (Del. Ch. 2017).

Even more apt, two states, Illinois and Kentucky, have long traditions regarding the
application and interpretation of their elections clauses. In an early Illinois decision, the
Illinois Supreme Court, considering a challenge to a congressional apportionment
statute, cited to the Illinois Constitution and concluded: “[a]n election is free where the
voters are exposed to no intimidation or improper influence and where each voter is
allowed to cast his ballot as his own conscience dictates. Elections are equal when the
vote of each voter is equal in its influence upon the result to the vote of every other
elector—where each ballot is as effective as every other ballot.” Moran v. Bowley, 179
N.E. 526, 531 (Ill. 1932). Similarly, in an early Kentucky decision involving the lack of
printed ballots leaving numerous voters unable to exercise the franchise, that state’s
high court offered that “[t]he very purpose of elections is to obtain a full, fair, and free
expression of the popular will upon the matter, whatever it may be, submitted to the
people for their approval or rejection; and when any substantial number of legal voters
are, from any cause, denied the right to vote, the election is not free and equal, in the
meaning of the [Kentucky] Constitution.” Wallbrecht v. Ingram, 175 S.W. 1022, 1026
(Ky. 1915).

Thus, other states with identical constitutional provisions have considered and applied
their elections clauses to a variety of election challenges, providing important
protections for their voters. While those states whose constitutions have identical “free
and equal” language to that of the Pennsylvania Constitution have not addressed the
identical issue before us today, they, and other states, have been willing to consider and
invigorate their provisions similarly, providing an equal right to each citizen, on par with
every other citizen, to elect their representatives.



                                      [J-1-2018] - 117
in power to give the party in power a lasting electoral advantage. By placing voters

preferring one party’s candidates in districts where their votes are wasted on candidates

likely to lose (cracking), or by placing such voters in districts where their votes are cast

for candidates destined to win (packing), the non-favored party’s votes are diluted. It is

axiomatic that a diluted vote is not an equal vote, as all voters do not have an equal

opportunity to translate their votes into representation. This is the antithesis of a healthy

representative democracy. Indeed, for our form of government to operate as intended,

each and every Pennsylvania voter must have the same free and equal opportunity to

select his or her representatives.     As our foregoing discussion has illustrated, our

Commonwealth’s commitment to neutralizing factors which unfairly impede or dilute

individuals’ rights to select their representatives was borne of our forebears’ bitter

personal experience suffering the pernicious effects resulting from previous electoral

schemes that sanctioned such discrimination.          Furthermore, adoption of a broad

interpretation guards against the risk of unfairly rendering votes nugatory, artificially

entrenching representative power, and discouraging voters from participating in the

electoral process because they have come to believe that the power of their individual

vote has been diminished to the point that it “does not count.” A broad and robust

interpretation of Article I, Section 5 serves as a bulwark against the adverse

consequences of partisan gerrymandering.

       5. Conclusion

       The above analysis of the Free and Equal Elections Clause – its plain language,

its history, the occasion for the provision and the circumstances in which it was adopted,

the case law interpreting this clause, and consideration of the consequences of our

interpretation – leads us to conclude the Clause should be given the broadest

interpretation, one which governs all aspects of the electoral process, and which




                                      [J-1-2018] - 118
provides the people of this Commonwealth an equally effective power to select the

representative of his or her choice, and bars the dilution of the people’s power to do so.

               B. Measurement of Compliance with Article I, Section 5

       We turn now to the question of what measures should be utilized to assess a

dilution claim under the Free and Equal Elections Clause of the Pennsylvania

Constitution. Neither Article 1, Section 5, nor any other provision of our Constitution,

articulates explicit standards which are to be used in the creation of congressional

districts. However, since the inclusion of the Free and Equal Elections Clause in our

Constitution in 1790, certain neutral criteria have, as a general matter, been traditionally

utilized to guide the formation of our Commonwealth’s legislative districts in order to

prevent the dilution of an individual’s vote for a representative in the General Assembly.

These standards place the greatest emphasis on creating representational districts that

both maintain the geographical and social cohesion of the communities in which people

live and conduct the majority of their day-to-day affairs, and accord equal weight to the

votes of residents in each of the various districts in determining the ultimate composition

of the state legislature.

       Significantly, the framers of the 1790 constitution who authored the Free and

Equal Elections Clause also included a mandatory requirement therein for the

legislature’s formation of state senatorial districts covering multiple counties, namely

that the counties must adjoin one another. Also, the architects of that charter expressly

prohibited the division of any county of the Commonwealth, or the City of Philadelphia,

in the formation of such districts. Pa. Const. of 1776, § 7. Thus, as preventing the

dilution of an individual’s vote was of paramount concern to that august group, it is

evident that they considered maintaining the geographical contiguity of political




                                     [J-1-2018] - 119
subdivisions, and barring the splitting thereof in the process of creating legislative

districts, to afford important safeguards against that pernicious prospect.

       In   the   eight-plus   decades    after   the    1790   Constitution   became     our

Commonwealth’s fundamental plan of governance, many problems arose from the

corruption of the political process by well-heeled special interest groups who rendered

our representative democracy deeply dysfunctional by weakening the power of an

individual’s vote through, inter alia, their selection, and financial backing in the electoral

process, of representatives who exclusively served their narrow interests and not those

of the people as a whole. Gedid, supra, at 61-63. One of the methods by which the

electoral process was manipulated by these interest groups to attain those objectives

was the practice of gerrymandering, popular revulsion of which became one of the

driving factors behind the populace’s demand for the calling of the 1873 Constitutional

Convention.

       As noted by an eminent authority on Pennsylvania constitutional law, by the time

of that convention, gerrymandering was regarded as “one of the most flagrant evils and

scandals of the time, involving notorious wrong to the people and open disgrace to

republican institutions.” Thomas Raeburn White, Commentaries on the Constitution of

Pennsylvania 61 (1907). Although the delegates to that convention did not completely

eliminate this practice through the charter of governance which they adopted, and which

the voters subsequently approved, they nevertheless included significant protections

against its occurrence through the explicit adoption of certain requirements which all

state legislative districts were, thereafter, required to meet: (1) the population of such

districts must be equal, to the extent possible; (2) the district that is created must be

comprised of compact and contiguous geographical territory; and (3) the district

respects the boundaries of existing political subdivisions contained therein, such that




                                      [J-1-2018] - 120
the district divides as few of those subdivisions as possible. Pa. Const. of 1874, art. 2,

§ 16. Given the great concern of the delegates over the practice of gerrymandering

occasioned by their recognition of the corrosive effects on our entire democratic process

through the deliberate dilution of our citizenry’s individual votes, the focus on these

neutral factors must be viewed, then, as part of a broader effort by the delegates to that

convention to establish “the best methods of representation to secure a just expression

of the popular will.”     Branning at 59 (quoting Wayne Mac Veach, Debates of the

Convention to Amend the Constitution of Pennsylvania, Volume I at 45 (1873)).

Consequently, these factors have broader applicability beyond setting standards for the

drawing of electoral districts for state legislative office.

       The utility of these requirements to prevent vote dilution through gerrymandering

retains continuing vitality, as evidenced by our present Constitution, adopted in 1968. In

that charter, these basic requirements for the creation of senatorial districts were not

only retained, but, indeed, were expanded by the voters to govern the establishment of

election districts for the selection of their representatives in the state House of

Representatives. Pa. Const., art. 2, § 16.

       Because these factors are deeply rooted in the organic law of our

Commonwealth, and continue to be the foundational requirements which state

legislative districts must meet under the Pennsylvania Constitution, we find these

neutral benchmarks to be particularly suitable as a measure in assessing whether a

congressional districting plan dilutes the potency of an individual’s ability to select the

congressional representative of his or her choice, and thereby violates the Free and

Equal Elections Clause.         In our judgment, they are wholly consistent with the

overarching intent of the framers of the 1790 Constitution that an individual’s electoral

power not be diminished through any law which discriminatorily dilutes the power of his




                                        [J-1-2018] - 121
or her vote, and, thus, they are a measure by which to assess whether the guarantee to

our citizenry of “free and equal” elections promised by Article, I Section 5 in the

selection of their congressional representative has been violated.               Because the

character of these factors is fundamentally impartial in nature, their utilization reduces

the likelihood of the creation of congressional districts which confer on any voter an

unequal advantage by giving his or her vote greater weight in the selection of a

congressional representative as prohibited by Article I, Section 5. Thus, use of these

objective factors substantially reduces the risk that a voter in a particular congressional

district will unfairly suffer the dilution of the power of his or her vote.

       Moreover, rather than impermissibly lessening the power of an individual’s vote

based on the geographical area in which the individual resides – which, as explained

above, Article I, Section 5 also prohibits – the use of compactness, contiguity, and the

maintenance of the integrity of the boundaries of political subdivisions maintains the

strength of an individual’s vote in electing a congressional representative. When an

individual is grouped with other members of his or her community in a congressional

district for purposes of voting, the commonality of the interests shared with the other

voters in the community increases the ability of the individual to elect a congressional

representative for the district who reflects his or her personal preferences.            This

approach inures to no political party’s benefit or detriment.           It simply achieves the

constitutional goal of fair and equal elections for all of our Commonwealth’s voters.

Finally, these standards also comport with the minimum requirements for congressional

districts guaranteed by the United States Constitution, as interpreted by the United

States Supreme Court. See Wesberry v. Sanders, 376 U.S. 1, 18 (1964) (holding that

the plain objective of the United States Constitution is to make “equal representation for

equal numbers of people the fundamental goal for the House of Representatives.”).




                                        [J-1-2018] - 122
       Consequently, for all of these reasons, and as expressly set forth in our Order of

January 22, 2018, we adopt these measures as appropriate in determining whether a

congressional redistricting plan violates the Free and Equal Elections Clause of the

Pennsylvania Constitution.      Therefore, an essential part of such an inquiry is an

examination of whether the congressional districts created under a redistricting plan are:

              composed of compact and contiguous territory; as nearly
              equal in population as practicable; and which do not divide
              any county, city, incorporated town, borough, township, or
              ward, except where necessary to ensure equality of
              population.

Order, 1/22/19, at ¶ “Fourth.”72

       We recognize that other factors have historically played a role in the drawing of

legislative districts, such as the preservation of prior district lines, protection of

incumbents, or the maintenance of the political balance which existed after the prior

reapportionment. See, e.g., Holt I, 38 A.3d at 1235. However, we view these factors to

be wholly subordinate to the neutral criteria of compactness, contiguity, minimization of

the division of political subdivisions, and maintenance of population equality among

congressional districts.    These neutral criteria provide a “floor” of protection for an

individual against the dilution of his or her vote in the creation of such districts.

       When, however, it is demonstrated that, in the creation of congressional districts,

these neutral criteria have been subordinated, in whole or in part, to extraneous

considerations such as gerrymandering for unfair partisan political advantage, a

congressional redistricting plan violates Article I, Section 5 of the Pennsylvania

Constitution. We note that, consistent with our prior interpretation of Article I, Section 5,

72
  Nothing herein is intended to suggest that congressional district maps must not also
comply with federal law, and, most specifically, the Voting Rights Act, 52 U.S.C. §
10301.



                                       [J-1-2018] - 123
see In re New Britain Borough School District, supra, this standard does not require a

showing that the creators of congressional districts intentionally subordinated these

traditional criteria to other considerations in the creation of the district in order for it to

violate Article I, Section 5; rather, it is sufficient to establish a violation of this section to

show that these traditional criteria were subordinated to other factors.

       However, this is not the exclusive means by which a violation of Article I, Section

5 may be established. As we have repeatedly emphasized throughout our discussion,

the overarching objective of this provision of our constitution is to prevent dilution of an

individual’s vote by mandating that the power of his or her vote in the selection of

representatives be equalized to the greatest degree possible with all other Pennsylvania

citizens. We recognize, then, that there exists the possibility that advances in map

drawing technology and analytical software can potentially allow mapmakers, in the

future, to engineer congressional districting maps, which, although minimally comporting

with these neutral “floor” criteria, nevertheless operate to unfairly dilute the power of a

particular group’s vote for a congressional representative. See N.T. Trial, 12/13/17, at

839-42 (Dr. Warshaw discussing the concept of an efficiency gap based on the number

of “wasted” votes for the minority political party under a particular redistricting plan).

However, as the case at bar may be resolved solely on the basis of consideration of the

degree to which neutral criteria were subordinated to the pursuit of partisan political

advantage, as discussed below, we need not address at this juncture the possibility of

such future claims.73

73
   In her dissenting opinion, Justice Mundy inexplicably contends that our allowance for
the possibility that a future challenge to a future plan might show dilution even though
the neutral redistricting criteria were adhered to “undermines the conclusion” that there
is a violation in this case. Dissenting Opinion (Mundy, J.) at 3. However, as we state
above, and as we discuss further below, assessment of those criteria fully, and solely,
supports our conclusion in this case.



                                        [J-1-2018] - 124
       We are confident, however, that, technology can also be employed to aid in the

expeditious development of districting maps, the boundaries of which are drawn to

scrupulously adhere to neutral criteria. Indeed, as this Court highlighted in Holt I, “the

development of computer technology appears to have substantially allayed the initial,

extraordinary difficulties in” meeting such criteria. Holt I, 38 A.3d at 760; see also id. at

750 (noting that, since 1991, technology has provided tools allowing mapmakers to

“achieve increasingly ‘ideal’ districts”) (citing Gormley, Legislative Reapportionment, at

26–27, 45–47); see also Larios v. Cox, 305 F.Supp.2d. 1335, 1342 (N.D. Ga. 2004)

(“given recent advances in computer technology, constitutional plans can be crafted in

as short a period as one day”). As this Court views the record in this case, in the

context of the computer technology of 2018, this thesis has clearly been proven.

                            C. Application to the 2011 Plan

       Having established the means by which we measure a violation of Article I,

Section 5, we now apply that measure to the 2011 Plan. Doing so, it is clear, plain, and

palpable that the 2011 Plan subordinates the traditional redistricting criteria in the

service of partisan advantage, and thereby deprives Petitioners of their state

constitutional right to free and equal elections. See West Mifflin Area School District, 4
A.3d at 1048. Indeed, the compelling expert statistical evidence presented before the

Commonwealth Court, in combination with and illustrated by an examination of the Plan

itself and the remainder of the evidence presented below, demonstrates that the Plan

cannot plausibly be directed at drawing equally populous, compact, and contiguous

districts which divide political subdivisions only as necessary to ensure equal

population.

       Perhaps the most compelling evidence concerning the 2011 Plan derives from

Dr. Chen’s expert testimony. As detailed above, Dr. Chen created two sets of 500




                                      [J-1-2018] - 125
computer-simulated Pennsylvania redistricting plans, the first of which – Simulated Set

1 – employed the traditional redistricting criteria of population equality, compactness,

contiguousness, and political-subdivision integrity – i.e., a simulation of the potential

range of redistricting plans attempting to apply the traditional redistricting criteria. Dr.

Chen’s Simulated Set 1 plans achieved population equality and contiguity; had a range

of Reock Compactness Scores from approximately .31 to .46, which was significantly

more compact than the 2011 Plan’s score of .278; and had a range of Popper-Polsby

Compactness Scores from approximately .29 to .35, which was significantly more

compact than the 2011 Plan’s score of .164. Further, his simulated plans generally split

between 12-14 counties and 40-58 municipalities, in sharp contrast to the 2011 Plan’s

far greater 28 county splits and 68 municipality splits. In other words, all of Dr. Chen’s

Simulated Set 1 plans, which were, again, a simulation of the potential range of

redistricting plans attempting to apply the traditional redistricting criteria, were more

compact and split fewer political subdivisions than the 2011 Plan, establishing that a

process satisfying these traditional criteria would not lead to the 2011 Plan’s adoption.

Thus, Dr. Chen unsurprisingly opined that the 2011 Plan subordinated the goals of

compactness and political-subdivision integrity to other considerations.74 Dr. Chen’s

testimony in this regard establishes that the 2011 Plan did not primarily consider, much

less endeavor to satisfy, the traditional redistricting criteria.75

74
   Dr. Chen also credibly rebutted the notion that the 2011 Plan’s outlier status derived
from a hypothetical attempt to protect congressional incumbents – which attempt still, in
any event, subordinated the traditional redistricting factors to others – or an attempt to
establish the 2011 Plan’s majority African-American district.
75
   Indeed, the advent of advanced technology and increased computing power
underlying Dr. Chen’s compelling analysis shows such technology need not be
employed, as the record shows herein, for illicit partisan gerrymandering. As discussed
above, such tools will, just as powerfully, aid the legislature in performing its redistricting
function in comportment with traditional redistricting factors and their constituents’
(continued…)

                                        [J-1-2018] - 126
       Dr. Chen’s testimony in this regard comports with a lay examination of the Plan,

which reveals tortuously drawn districts that cause plainly unnecessary political-

subdivision splits.   In terms of compactness, a rudimentary review reveals a map

comprised of oddly shaped, sprawling districts which wander seemingly arbitrarily

across Pennsylvania, leaving 28 counties, 68 political subdivisions, and numerous

wards, divided among as many as five congressional districts, in their wakes.

Significantly, these districts often rend municipalities from their surrounding metropolitan

areas and quizzically divide small municipalities which could easily be incorporated into

single districts without detriment to the traditional redistricting criteria. As Dr. Kennedy

explained below, the 7th Congressional District, pictured above, has been referred to as

resembling “Goofy kicking Donald Duck,” and is perhaps chief among a number of rivals

in this regard, ambling from Philadelphia’s suburbs in central Montgomery County,

where it borders four other districts, south into Delaware County, where it abuts a fifth,

then west into Chester County, where it abuts another district and travels northwest

before jutting out in both northerly and southerly directions into Berks and Lancaster

Counties. Indeed, it is difficult to imagine how a district as Rorschachian and sprawling,

which is contiguous in two locations only by virtue of a medical facility and a

seafood/steakhouse, respectively, might plausibly be referred to as “compact.”

Moreover, in terms of political subdivision splits, the 7 th Congressional District splits

each of the five counties in its path and some 26 separate political subdivisions between

multiple congressional districts. In other words, the 7th Congressional District is itself

responsible for 17% of the 2011 Plan’s county splits and 38% of its municipality splits.



(…continued)
constitutional rights, as well as aiding courts in their evaluations of whether the
legislature satisfied its obligations in this regard.



                                     [J-1-2018] - 127
       The 7th Congressional District, however, is merely the starkest example of the

2011 Plan’s overall composition. As pictured above, and as discussed below, many of

the 2011 Plan’s congressional districts similarly sprawl through Pennsylvania’s

landscape, often contain “isthmuses” and “tentacles,” and almost entirely ignore the

integrity of political subdivisions in their trajectories.76 Although the 2011 Plan’s odd

shapes and seemingly arbitrary political subdivision splits are not themselves sufficient

to conclude it is not predicated on the traditional redistricting factors, Dr. Chen’s cogent

analysis confirms that these anomalous shapes are neither necessary to, nor within the

ordinary range of, plans generated with solicitude toward, applying traditional

redistricting considerations.

       The fact that the 2011 Plan cannot, as a statistical matter, be a plan directed at

complying with traditional redistricting requirements is sufficient to establish that it

violates the Free and Equal Elections Clause.        Nevertheless, we acknowledge the

multitude of evidence introduced in the Commonwealth Court showing that its deviation

from these traditional requirements was in service of, and effectively works to, the unfair

partisan advantage of Republican candidates in future congressional elections and,

conversely, dilutes Petitioners’ power to vote for congressional representatives who

represent their views. Dr. Chen explained that, while his simulated plans created a

range of up to 10 safe Republican districts with a mean-median vote gap of 0 to 4%, the

2011 Plan creates 13 safe Republican districts with a mean-median vote gap of 5.9%.


76
   Indeed, the bulk of the 2011 Plan’s districts make then-Massachusetts Governor
Elbridge Gerry’s eponymous 1812 partisan redistricting plan, criticized at the time for its
salamander-like appearance – hence, “Gerry-mander” – and designed to dilute extant
Federalist political power, appear relatively benign in comparison. See generally
Jennifer     Davis,     “Elbridge  Gerry     and    the   Monstrous        Gerrymander,”
https://blogs.loc.gov/law/2017/02/elbridge-gerry-and-the-monstrous-gerrymander (Feb.
10, 2017).



                                     [J-1-2018] - 128
Dr. Chen also credibly rejected the notion that the 2011 Plan’s outlier status in this

regard was attributable to an attempt to account for Pennsylvania’s political geography,

to protect incumbent congresspersons, or to establish the 2011 Plan’s majority-African

American district. Indeed, he explicitly concluded that the traditional redistricting criteria

were jettisoned in favor of unfair partisan gain.        Dr. Warshaw’s testimony similarly

detailed how the 2011 Plan not only preserves the modest natural advantage, or vote

efficiency gap, in favor of Republican congressional candidates relative to Republicans’

statewide vote share – which owes to the fact that historically Democratic voters tend to

self-sort into metropolitan areas and which he testified, until the 2011 Plan, was “never

far from zero” percent – but also creates districts that increase that advantage to

between 15 to 24% relative to statewide vote share. In other words, in its disregard of

the traditional redistricting factors, the 2011 Plan consistently works toward and

accomplishes the concentration of the power of historically-Republican voters and,

conversely, the corresponding dilution of Petitioners’ power to elect their chosen

representatives.

       Indeed, these statistical analyses are illustrated to some degree by Dr.

Kennedy’s discussion of the 2011 Plan’s particulars.           Dr. Kennedy, for example,

explained that, at the district-by-district level, the 2011 Plan’s geospatial oddities and

divisions of political subdivisions and their wards effectively serve to establish a few

overwhelmingly Democratic districts and a large majority of less strong, but

nevertheless likely Republican districts. For example, the 1 st Congressional District,

beginning in Northeast Philadelphia and largely tracking the Delaware River,

occasionally reaches “tentacles” inland, incorporating Chester, Swarthmore, and other




                                      [J-1-2018] - 129
historically Democratic regions.77 Contrariwise, although the 3rd Congressional District

formerly contained traditionally-Democratic Erie County in its entirety, the 2011 Plan’s

3rd and 5th Congressional Districts now divide that constituency, making both districts

likely to elect Republican candidates.78 Additionally, it is notable that the 2011 Plan’s

accommodation for Pennsylvania’s loss of one congressional seat took the form of

redrawing its 12th Congressional District, a 120-mile-long district that abuts four others

and pitted two Democratic incumbent congressmen against one another in the next

cycle’s primary election, after which the victor of that contest lost to a Republican

candidate who gleaned 51.2% of the general election vote.              These geographic

idiosyncrasies, the evidentiary record shows, served to strengthen the votes of voters

inclined to vote for Republicans in congressional races and weaken those inclined to

vote for Democrats.

       In sum, we conclude that the evidence detailed above and the remaining

evidence of the record as a whole demonstrates that Petitioners have established that

the 2011 Plan subordinates the traditional redistricting criteria in service of achieving

unfair partisan advantage, and, thus, violates the Free and Equal Elections Clause of

the Pennsylvania Constitution. Such a plan, aimed at achieving unfair partisan gain,

undermines voters’ ability to exercise their right to vote in free and “equal” elections if

the term is to be interpreted in any credible way.




77
   Notably, in the last three congressional elections, voters in the 1 st Congressional
District elected a Democratic candidate with 84.9%, 82.8%, and 82.2% of the vote,
respectively.
78
  In the 2012 and 2014 congressional elections, voters in the 3 rd Congressional District
elected a Republican candidate with 57.1% and 60.6% of the vote, respectively, and, by
2016, the Republican candidate ran unopposed.



                                     [J-1-2018] - 130
       An election corrupted by extensive, sophisticated gerrymandering and partisan

dilution of votes is not “free and equal.”      In such circumstances, a “power, civil or

military,” to wit, the General Assembly, has in fact “interfere[d] to prevent the free

exercise of the right of suffrage.” Pa. Const. art. 1, § 5.



                                        VI. Remedy

       Having set forth why the 2011 Plan is constitutionally infirm, we turn to our

January 22, 2018 Order which directed a remedy for the illegal plan. Therein, our Court

initially invited our sister branches – the legislative and executive branches – to take

action, through the enactment of a remedial congressional districting plan; however,

recognizing the possibility that the legislature and executive would be unwilling or

unable to act, we indicated in our Order that, in that eventuality, we would fashion a

judicial remedial plan:

                      Second, should the Pennsylvania General Assembly
              choose to submit a congressional districting plan that
              satisfies the requirements of the Pennsylvania Constitution,
              it shall submit such plan for consideration by the Governor
              on or before February 9, 2018. If the Governor accepts the
              General Assembly’s congressional districting plan, it shall be
              submitted to this Court on or before February 15, 2018.

                     Third, should the General Assembly not submit a
              congressional districting plan on or before February 9, 2018,
              or should the Governor not approve the General Assembly’s
              plan on or before February 15, 2018, this Court shall
              proceed expeditiously to adopt a plan based on the
              evidentiary record developed in the Commonwealth Court.
              In anticipation of that eventuality, the parties shall have the
              opportunity to be heard; to wit, all parties and intervenors
              may submit to the Court proposed remedial districting plans
              on or before February 15, 2018.
Order, 1/22/18, at ¶¶ “Second” and “Third.”



                                      [J-1-2018] - 131
       As to the initial and preferred path of legislative and executive action, we note

that the primary responsibility and authority for drawing federal congressional legislative

districts rests squarely with the state legislature. See U.S. Const. art. I, § 4; Butcher,
216 A.2d at 458 (“[W]e considered it appropriate that the Legislature, the organ of

government with the primary responsibility for the task of reapportionment, be afforded

an additional opportunity to enact a constitutional reapportionment plan.”); Growe v.

Emison, 507 U.S. 25, 34 (1993) (stating that “the Constitution leaves with the States

primary responsibility for apportionment of their federal congressional and state

legislative districts”); Wise v. Lipscomb, 437 U.S. 535, 539 (1978); Reynolds, 377 U.S.

at 586.   Thus, in recognizing this foundational tenet, but also considering both the

constitutionally infirm districting plan and the imminent approaching primary elections for

2018, we requested that these sister branches enact legislation regarding a new

districting plan, providing a deadline to do so approximately three weeks from the date

of our Order. Indeed, if the legislature and executive timely enact a remedial plan and

submit it to our Court, our role in this matter concludes, unless and until the

constitutionality of the new plan is challenged.

       When, however, the legislature is unable or chooses not to act, it becomes the

judiciary's role to determine the appropriate redistricting plan.        Specifically, while

statutes are cloaked with the presumption of constitutionality, it is the duty of this Court,

as a co-equal branch of government, to declare, when appropriate, certain acts

unconstitutional. Indeed, matters concerning the proper interpretation and application of

our Commonwealth’s organic charter are at the end of the day for this Court ― and only

this Court. Pap’s II, 812 A.2d at 611 (noting Supreme Court has final word on meaning

of Pennsylvania Constitution). Further, our Court possesses broad authority to craft




                                      [J-1-2018] - 132
meaningful remedies when required. Pa. Const. art. V, §§ 1, 2, 10; 42 Pa.C.S. § 726

(granting power to “enter a final order or otherwise cause right and justice to be done”).

       Thus, as an alternative to the preferable legislative route for creating a remedial

redistricting plan, in our Order, we considered the possibility that the legislature and

Governor would not agree upon legislation providing for a remedial plan, and, thus, we

allowed for the prospect of a judicially-imposed remedial plan. Our narrowly crafted

contingency, which afforded all parties and Intervenors a full and fair opportunity to

submit proposed remedial plans for our consideration, was well within our judicial

authority, and supported by not only our Constitution and statutes as noted above, but

by Commonwealth and federal precedent, as well as similar remedies provided by the

high courts of other states acting when their sister branches fail to remedy an

unconstitutional plan.

       Perhaps the clearest balancing of the legislature’s primary role in districting

against the court’s ultimate obligation to ensure a constitutional plan was set forth in our

decision in Butcher. In that matter, our Court, after concluding a constitutionally infirm

redistricting of both houses of the General Assembly resulted in an impairment of our

citizens’ right to vote, found it prudent to allow the legislature an additional opportunity

to enact a legal remedial plan. Butcher, 216 A.2d at 457-58. Yet, we also made clear

that a failure to act by the General Assembly by a date certain would result in judicial

action “to ensure that the individual voters of this Commonwealth are afforded their

constitutional right to cast an equally weighted vote.” Id. at 458-59. After the deadline

passed without enactment of the required statute, we fashioned affirmative relief, after

the submission of proposals by the parties. Id. at 459. Our Order in this matter, cited

above, is entirely consistent with our remedy in Butcher. See also Mellow v. Mitchell,

607 A.2d 204, 205-06 (Pa. 1992) (designating master in wake of legislative failure to




                                     [J-1-2018] - 133
remedy redistricting of seats for the Pennsylvania House of Representatives which was

held to be unconstitutional).

         Our approach is also buttressed by, and entirely consistent with, the United

States Supreme Court’s landmark ruling in Baker v. Carr, 369 U.S. 186 (1962), and

more recent decisions from the United States Supreme Court which make concrete the

state judiciary’s ability to formulate a redistricting plan, when necessary.       See, e.g.,

Growe; Scott v. Germano, 381 U.S. 407 (1965) (per curiam). As described by the high

Court in Wise, “Legislative bodies should not leave their reapportionment tasks to the

federal courts; but when those with legislative responsibilities do not respond, or the

imminence of a state election makes it impractical for them to do so, it becomes the

‘unwelcome obligation,’ Conner v. Finch, [431 U.S. 407, 415 (1977)], of the federal court

to devise and impose a reapportionment plan pending later legislative action.” Wise,
437 U.S. at 540. The same authority to act is inherent in the state judiciary.

         Specifically, in Growe, the United States Supreme Court was faced with the issue

of concurrent jurisdiction between a federal district court and the Minnesota judiciary

regarding Minnesota’s state legislative and federal congressional districts. The high

Court, in a unanimous decision authored by Justice Scalia, specifically recognized the

role of the state judiciary in crafting relief: “In the reapportionment context, the Court has

required federal judges to defer [to] consideration of disputes involving redistricting

where the State, through its legislative or judicial branch, has begun to address that

highly political task itself.” Growe, 507 U.S. at 33 (emphasis original). As an even more

pointed endorsement of the state judiciary’s ability to craft appropriate relief – indeed,

encouraging action by the state judiciary – the Growe Court quoted its prior decision in

Scott:
               The power of the judiciary of a State to require valid
               reapportionment or to formulate a valid redistricting plan has
               not only been recognized by this Court but appropriate


                                      [J-1-2018] - 134
               action by the States in such cases has been specifically
               encouraged.

Id. at 33 (quoting Scott, 381 U.S. at 409) (emphasis added).

       Thus, the Growe Court made clear the important role of the state judiciary in

ensuring valid reapportionment schemes, not only through an assessment of

constitutionality, but also through the enactment of valid legislative redistricting plans.

Pursuant to Growe, therefore, although the legislature has initial responsibility to act in

redistricting matters, that responsibility can shift to the state judiciary if a state

legislature is unable or unwilling to act, and then to the federal judiciary only once the

state legislature or state judiciary have not undertaken to remedy a constitutionally

infirm plan.

       Finally, virtually every other state that has considered the issue looked, when

necessary, to the state judiciary to exercise its power to craft an affirmative remedy and

formulate a valid reapportionment plan. See, e.g., People ex rel. Salazar v. Davidson,

79 P.3d 1221, 1229 (Colo. 2003) (offering, in addressing the issue of how frequently the

legislature can draw congressional districts, that United States Supreme Court is clear

that states have the primary responsibility in congressional redistricting, and that federal

courts must defer to the states, including state courts, especially in matters turning on

state constitution); Hippert v. Richie, 813 N.W.2d 374, 378 (Minn. 2012) (explaining that,

as legislature and Governor failed to enact a legislative redistricting plan by deadline, it

was up to the state judiciary to prepare a valid legislative plan and order its adoption,

citing Growe as “precisely the sort of state judicial supervision of redistricting” that the

United States Supreme Court has encouraged); Brown v. Butterworth, 831 So. 2d 683,

688-89 (D.C. App. Fla 2002) (emphasizing constitutional power of state judiciary to

require valid reapportionment); Stephenson v. Bartlett, 562 S.E.2d 377, 384 (N.C. 2002)

(noting that it is only the Supreme Court of North Carolina that can answer state



                                     [J-1-2018] - 135
constitutional questions with finality, and that, “within the context of state redistricting

and reapportionment disputes, it is well within the ‘power of the judiciary of a State to

require valid reapportionment or to formulate a valid redistricting plan’” (quoting

Germano, 381 U.S. at 409)); Wilson v. Fallin, 262 P.3d 741, 745 (Okla. 2013) (holding

that three decades after Baker v. Carr, the United States Supreme Court in Growe was

clear that state courts may exercise jurisdiction over legislative redistricting and that

federal courts should defer to state action over questions of state redistricting by state

legislatures and state courts); Alexander v. Taylor, 51 P.3d 1204, 1208 (Okla. 2002) (“It

is clear to us that [Baker and Growe], . . . stand for the proposition that Art. 1, § 4 does

not prevent either federal or state courts from resolving redistricting disputes in a proper

case.”); Boneshirt v. Hazeltine, 700 N.W.2d 746, 755 (S.D. 2005) (Konenkamp, J.,

concurring) (opining that the Supreme Court recognized that “[t]he power of the judiciary

of a State to require valid reapportionment or to formulate a valid redistricting plan has

not only been recognized by this Court but appropriate action by the States in such

cases has been specifically encouraged” and that both “[r]eason and experience argue

that courts empowered to invalidate an apportionment statute which transgresses

constitutional mandates cannot be left without the means to order appropriate relief.”);

Jensen v. Wisconsin Board of Elections, 639 N.W.2d 537, 542 (Wis. 2002) (per curiam)

(noting deference of federal courts regarding “consideration of disputes involving

redistricting where the State, through its legislative or judicial branch, has begun to

address that highly political task itself” and that “any redistricting plan judicially ‘enacted’

by a state court (just like one enacted by a state legislature) would be entitled to

presumptive full-faith-and-credit legal effect in federal court.”); but see Maudlin v.

Branch, 866 So. 2d 429 (Miss. 2003) (finding, under Mississippi statute, no Mississippi

court had jurisdiction to draw plans for congressional districting).




                                       [J-1-2018] - 136
       Thus, it is beyond peradventure that it is the legislature, in the first instance, that

is primarily charged with the task of reapportionment.         However, the Pennsylvania

Constitution, statutory law, our Court’s decisions, federal precedent, and case law from

our sister states, all serve as a bedrock foundation on which stands the authority of the

state judiciary to formulate a valid redistricting plan when necessary. Our prior Order,

and this Opinion, are entirely consistent with such authority.79



                                     VII. Conclusion

       For all of these reasons, the Court entered its Order of January 22, 2018, striking

as unconstitutional the Congressional Redistricting Act of 2011, and setting forth a

process assuring that a remedial redistricting plan would be in place in time for the 2018

Primary Elections.

       Justices Donohue, Dougherty and Wecht join the opinion.

       Justice Baer files a concurring and dissenting opinion.

       Chief Justice Saylor files a dissenting opinion in which Justice Mundy joins.


79
   Justice Mundy, in her dissent, seemingly reads the federal Elections Clause in a
vacuum, and, to the extent that she suggests an inability, or severely circumscribed
ability, of state courts generally, or of our Court sub judice, to act, this approach has not
been embraced or suggested by the United States Supreme Court or the Pennsylvania
Supreme Court for over a half century. Indeed, to read the federal Constitution in a way
that limits our Court in its power to remedy violations of our Commonwealth’s
Constitution is misguided and directly contrary to bedrock notions of federalism
embraced in our federal Constitution, and evinces a lack of respect for state rights. In
sum, and as fully set forth above, in light of interpretations of the Elections Clause like
that found in Growe – which encourage federal courts to defer to state redistricting
efforts, including congressional redistricting, and expressly permit the judicial creation of
redistricting maps when a legislature fails to act – as well as essential jurisprudential
concepts of comity and federalism, it is beyond peradventure that state courts possess
the authority to grant equitable remedies for constitutional violations, including the
drawing of congressional maps (of course, subject to federal safeguards and,
principally, the Voting Rights Act).



                                      [J-1-2018] - 137
Justice Mundy files a dissenting opinion.




                             [J-1-2018] - 138
 Appendix A




[J-1-2018] - 139